t c memo united_states tax_court inverworld inc et al petitioners v commissioner of internal revenue respondent docket nos filed date turner p smith nancy e delaney and robert d whoriskey for petitioner in docket no turner p smith nancy e delaney t barry kingham and robert d whoriskey for petitioner in docket no turner p smith and nancy e delaney for petitioners in docket nos and jill frisch peter j graziano and maria stabile for respondent the following cases are consolidated herewith for purposes of trial briefing and opinion inverworld inc docket no inverworld ltd docket nos and and inverworld holdings inc docket no contents i statement of issues issues with respect to ltd issues with respect to inc issues with respect to holdings a b c a b c d e ii findings_of_fact petitioners petitioners' returns creation of ltd creation of inc structure and operation of ltd's promotion service and sales inc's consulting agreement with ltd research financial_accounting and client statements for ltd irs audit during spring the transition to multivalores accounting firm audit ltd's receipt sec_31 management fee sec_1 interest_income a f g h i j k l b c u s certificates of deposit and bank_deposits loans non-u s certificates of deposit and term deposits pace investments d mma ii e currency exchange transactions income currency swap sec_43 a b currency_transactions sales commissions and fees a currency fund b feim fund c matric fund d inversat fund tva e client incorporation and trust creation f legal advice income g h letters of credit foreign exchange investments i treasury bills j wires and checks k l gold and silver futures project income m n income from investments o p other commission income other commissions and fees other income m amounts subject_to_withholding tax iii opinion a b whether ltd was engaged in trade_or_business within the united state sec_1 background sec_1_864-4 income_tax regs engaged in a banking business test whether each item of ltd's income was effectively connected character and source_rules application of the character and source rule sec_106 management fees a service fees b u s certificates of deposit and bank_deposits c d e non-u s certificates of deposit and term deposits pace investments interest_income loans mma ii currency exchange transactions income currency swaps and currency_transactions sales commissions and fees currency fund feim fund and matric fund inversat fund tva client incorporation and trust creation legal advice income and letters of credit foreign exchange investments treasury bills wires and checks gold and silver futures project income income from investments other commission income other commissions and fees and other income effectively_connected_income rules introduction to the rules a b sec_1_864-4 income_tax regs banking activity test sec_864 asset-use test c d e sec_864 business-activities test sec_864 rules for income_from_sources_without_the_united_states application of the effectively_connected_income rules a management fees service fees b u s certificates of deposit and bank_deposits non-u s certificates of deposit and term deposits pace investments interest_income loans mma ii currency exchange transactions income currency swaps and currency_transactions sales commissions and fees foreign source tva commissions all commissions and fees excepting the foreign source tva commissions c d e c whether ltd and inc are liable for withholding_tax background withholding_tax on interest a pre-1986 act years b character and source_rules for interest taxation of interest post-1986 act years character and source_rules for interest taxation of interest withholding_tax on dividends a character and source_rules for dividends b taxation of dividends discussion of interest a pre-1986 act years application of the character and source_rules for interest taxation of interest post-1986 act years application of the character and source_rules for interest taxation of interest b d e f g discussion of dividend income whether ltd is entitled to deductions law discussion whether income should be allocated pursuant to sec_482 background law sec_482 in general a b the sec_482 regulations discussion remaining issues positions of the parties issues with respect to ltd issues with respect to inc issues with respect to holdings additions to tax sec_6651 sec_6653 and sec_6653 sec_6655 sec_6656 sec_6661 memorandum findings_of_fact and opinion wells judge respondent determined deficiencies in and additions to inverworld ltd 's ltd withholding_tax as follows inverworld ltd docket nos additions to tax sec sec sec sec year deficiency a a dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number additions to tax sec sec sec sec year deficiency a a a a b big_number big_number big_number big_number big_number big_number big_number big_number additions to tax sec sec sec year deficiency a a big_number big_number big_number big_number big_number big_number --- big_number percent of the interest due on the deficiency respondent determined deficiencies in and additions to ltd's federal income taxes as follows inverworld ltd docket no additions to tax tax_year sec sec sec sec sec ended deficiency a a a a b date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure date big_number big_number big_number big_number big_number respondent sent ltd a notice of liability for withholding_tax and a notice_of_deficiency in corporate_income_tax each dated date for its taxable years ended and ltd timely filed a petition with this court contesting respondent's determinations in the notice of liability ltd attached the notice of liability to its petition but did not attach the notice_of_deficiency in its petition ltd did not refer to or dispute any of the deficiencies in corporate_income_tax determined in the notice_of_deficiency because ltd failed to contest the determinations in the notice_of_deficiency respondent on date assessed the amounts of the tax additions to tax and interest for ltd's taxable years ended and as determined in the notice_of_deficiency after the period for filing a petition with respect to the notice_of_deficiency had expired ltd filed a motion for leave to file amendments to its petition contesting the notice of liability pursuant to rule a in 98_tc_70 affd 979_f2d_868 d c cir we held inter alia that because each notice must be considered independently for purposes of jurisdiction this court did not acquire jurisdiction over the corporate_income_tax deficiencies determined in the notice_of_deficiency by virtue of a petition which contested only the withholding_tax determinations in the notice of liability respondent then assessed and collected dollar_figure million of ltd's corporate_income_tax deficiencies and additions to tax in the u s district_court for the district of columbia ltd has commenced a refund action inverworld ltd v united_states civil_action no 93-1704-lfo d d c filed date which has been stayed pending resolution of the instant case additions to tax tax_year sec sec sec sec ended deficiency a a date big_number big_number big_number big_number big_number percent of the interest due on the deficiency respondent determined deficiencies in and additions to inverworld inc 's inc federal withholding taxes as follows inverworld inc docket no additions to tax sec sec sec sec year deficiency a a a a b dollar_figure dollar_figure dollar_figure dollar_figure additions to tax sec sec sec year deficiency a a big_number big_number big_number big_number big_number big_number --- big_number percent of the interest due on the deficiency respondent determined deficiencies in and additions to inc's federal_income_tax for taxable years ended date and subsequent to the issuance of the statutory notice and upon submission of additional information to the district_director austin respondent determined revised deficiencies in and additions to inc's federal_income_tax as follows inverworld inc docket no additions to tax tax_year ended sec_6653 sec deficiency a sec date dollar_figure date big_number dollar_figure big_number dollar_figure big_number percent of the interest due on the deficiency respondent determined deficiencies in and additions to inverworld holdings inc 's holdings federal_income_tax as follows inverworld holdings inc docket no additions to tax tax_year ended sec_6653 sec deficiency a a sec_6661 date dollar_figure date big_number dollar_figure big_number dollar_figure big_number percent of the interest due on the deficiency additions to tax tax_year ended sec sec_6653 a deficiency sec date big_number big_number --- big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure i statement of issues the issues for decision are a issues with respect to ltd whether ltd is engaged in trade_or_business_within_the_united_states pursuant to sec_864 for its taxable years ended date through ltd’s deficiencies in income_tax for its taxable years ended date and are not at issue in the instant case see supra note we must however decide whether ltd was engaged in trade_or_business pursuant to sec_864 for its taxable years ended date and in order to apply the dividend source_rules see infra p if we decide that ltd is engaged in trade_or_business_within_the_united_states for its taxable years ended date through then we must decide whether each item of ltd’s income was sourced from within or without the united_states and whether each such item was effectively connected with the conduct of such trade_or_business_within_the_united_states whether ltd is liable for branch_profits_tax pursuant to sec_884 for its taxable years ended date and whether ltd is liable for environmental_tax pursuant to sec_59a for its taxable years ended date and whether ltd is liable for additions to corporate_income_tax pursuant to sec_6651 sec_6653 and sec_6656 for its taxable years ended date and whether ltd is liable as a withholding_agent pursuant to sec_1441 and sec_1442 for failing to withhold tax on items of income of nonresident_aliens and foreign_corporations derived from sources within the united_states for calendar years through ltd’s deficiencies in income_tax for its taxable years ended date and are not at issue in the instant case see supra note we must however decide whether each item of ltd’s income was sourced from within or without the united_states and whether each such item was effectively connected with the conduct of trade_or_business_within_the_united_states for its taxable years ended date and in order to apply the dividend source_rules see infra p whether ltd is liable for additions to withholding_tax pursuant to sec_6651 sec_6653 and sec_6656 for calendar years through b issues with respect to inc whether income should be allocated to inc pursuant to sec_482 for its taxable years ended date and whether inc is entitled to claimed deductions for legal and audit expenses for its taxable_year ended date whether the net_operating_loss_deduction claimed by inc should be increased for its taxable_year ended date and decreased for taxable_year ended date whether investment credits claimed by inc should be increased for its taxable_year ended date and decreased for its taxable_year ended date whether inc is liable for additions to corporate_income_tax pursuant to sec_6653 and sec_6661 for its taxable years ended date and whether inc is liable as a withholding_agent pursuant to sec_1441 and sec_1442 for failing to withhold tax on items of income of nonresident_aliens and foreign_corporations derived from sources within the united_states for calendar years and whether inc is liable for additions to withholding_tax pursuant to sec_6651 sec_6653 and sec_6656 for calendar years and c issues with respect to holding sec_1 whether income should be allocated to holdings pursuant to sec_482 for its taxable years ended date and whether holdings is entitled to claimed deductions for legal and audit fees for its taxable_year ended date whether holdings is entitled to claimed deductions for professional and legal fees for its taxable years ended date and whether holdings is entitled to claimed deductions for employee training and recruiting for its taxable_year ended date whether holdings is liable for environmental_tax pursuant to sec_59a for its taxable_year ended date whether holdings is liable for additions to corporate_income_tax pursuant to sec_6653 and sec_6661 for its taxable years ended date and ii findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties’ stipulations of facts are incorporated herein by reference and they are found accordingly a petitioners ltd an investment management and financial services company is a corporation that was organized pursuant to the laws of the cayman islands on date inc is a corporation that was organized pursuant to the laws of the state of delaware on date at the time the petitions in docket nos and were filed inc's principal office was pincite n e loop suite san antonio texas during the years in issue ltd owned either directly or indirectly all of the outstanding_stock of inc on date inc was registered with the sec as an investment adviser pursuant to section of the investment advisers act of holdings is a corporation that was organized pursuant to the laws of the state of delaware on date at the time the petition in docket no was filed holdings' principal office was pincite n e loop suite san antonio texas during certain of the taxable years in issue ltd owned all the outstanding_stock of holdings and holdings was the owner of all of the outstanding_stock of inc b petitioners' returns ltd maintained its books_and_records using a june taxable_year ltd did not file u s annual withholding_tax returns for u s source income of foreign persons form sec_1042 for calendar years and u s_corporation income_tax returns of a foreign_person forms 1120f for its taxable years ended date and or any other u s tax returns for calendar years and or its taxable years ended date and during each of its taxable years ended date through ltd did not file income_tax returns with any governmental entity either foreign or domestic ltd did not file any statements forms or other documents in lieu of income_tax returns in mexico or the cayman islands inc maintained its books_and_records using a june taxable_year inc filed u s_corporation income_tax returns forms for taxable years ended date and inc did not file u s annual withholding_tax returns for u s source income of foreign persons form sec_1042 for calendar years and for its taxable years ended date and inc was joined in the consolidated income_tax returns filed by holdings holdings maintained its books_and_records using a june taxable_year holdings filed u s_corporation income_tax returns forms for taxable years ended date and c creation of ltd ltd was created by principals of invermexico s a de c v casa de bolsa which was a securities brokerage firm that was registered in mexico and headquartered in mexico city mexico on date ltd was incorporated as an exempted company5 pursuant to the laws of the cayman islands to maintain its registration as an exempted company in the cayman islands ltd submitted on date date date date date and date an annual return and declaration stating inter alia that its operations since its last return have been mainly outside the cayman islands ltd was a sister company of invermexico ie ltd and invermexico were owned by the same persons or entities during the years in issue no client of ltd was a citizen or resident_of_the_united_states the principals of invermexico managed a diverse group of financial services companies in the name of invermexico and other entities such companies were called grupo inver or the inver group during the late 1970's and early 1980's in the face of mexico's declining oil revenues the massive devaluation of the peso and a growing sense of political instability wealthy mexicans increasingly sought opportunities outside mexico's borders for investments that were considered safer than domestic investment opportunities in response to such capital flight during those years the mexican government placed increasing an exempted company is one the operation of which is conducted mainly outside the cayman islands sec_179 sec_181 the companies law of the cayman islands restrictions on the operations of mexican financial institutions having already closed its borders to non-mexican financial institutions the culmination of mexico's restrictive investment regime was the imposition of exchange controls by presidential decree during date and the nationalization of the country's private banks from that date onward no mexican- chartered bank or financial_institution was permitted to handle foreign-currency-denominated accounts peso-based investments lost value during many of the accounts managed by invermexico were diminished as a result of the capital flight clients of invermexico were sending their money to merrill lynch in the united_states and to swiss and japanese banks from its inception through its taxable_year ended date ltd did not file any registration_statement reporting statement or any other statement with any governmental entity in mexico during each of its taxable years ended date through ltd was not registered to do business in mexico d creation of inc prior to ltd had fewer than clients for the administration of the accounts of such clients ltd used the services of united_states trust co of new york cayman ltd united_states trust paine webber and shearson american express inc shearson united_states trust provided basic_research accounting bookkeeping reporting and order-filling services for ltd and maintained the account records of ltd's clients united_states trust charged commissions directly against each individual_account on a sliding scale with the highest charge being approximately dollar_figure percent of a client’s net assets for their equity investments ltd clients used the investment management services of paine webber and shearson generally shearson charged commissions directly against an ltd client’s account shearson then compensated either ltd or invermexico by paying a percentage of the fees or commissions that shearson earned from managing ltd clients' portfolios after year of working with united_states trust ltd’s principals concluded that the service provided by united_states trust did not meet their expectations and that ltd was losing fee revenue and possibly clients to united_states trust the executive committee of the inver group decided to create another related company that would perform the research bookkeeping and administrative services formerly provided by united_states trust on date inc was incorporated pursuant to the laws of the state of delaware for that purpose the original inc office was established in new york city by george fahey president and a director of inc mr fahey leased a small space at rockefeller center during early inc’s office personnel consisted of mr fahey and a secretary mr fahey maintained that office through the end of calendar_year notwithstanding the creation of inc ltd's clients continued to keep their accounts at united_states trust through the end of jose zollino treasurer and a director of inc and raymundo leal chairman of the board_of directors of inc moved to san antonio texas in date by date inc had leased space and opened an office in san antonio by the end of that year mr zollino informed mr fahey that inc's management wanted to close the new york office and to have mr fahey move to san antonio mr fahey agreed to move to san antonio arriving there on date subsequently ltd’s clients were transferred from united_states trust to ltd prior to that time none of the united_states trust accounts had been transferred to ltd for its office inc purchased an office copier computer equipment and software and office equipment and furniture e structure and operation of ltd's promotion service and sales as conceived by ltd's founders ltd's business was to provide u s and foreign investment opportunities to invermexico clients as a foreign ie non-mexican financial_institution however ltd was restricted by mexican law in the manner by which it could advise clients in mexico accordingly ltd chose not to establish a direct corporate presence in mexico when ltd was first established its clients were on the client roster of invermexico additionally clients were referred to ltd by the principals of invermexico including principals of invermexico who were directors officers or shareholders of ltd and by invermexico account executives and employees accordingly ltd depended upon referrals rather than direct marketing the account executives of invermexico known in mexico as promotores and in the united_states as promoters were trained to sell in mexico the services of the companies within the inver group including ltd for clients who were interested in mexican peso-based investments an account would be opened at invermexico for clients who were interested in dollar deposits or other investments outside mexico an account would be opened at ltd the number of client accounts at ltd was approximately during during during during during and big_number during not all client accounts were actively_traded for those years the total_amounts of client assets placed with ltd were dollar_figure during dollar_figure during dollar_figure during dollar_figure during dollar_figure during and dollar_figure during each promoter earned compensation_for services rendered in the form of a salary and bonus from invermexico promoters also earned commissions which did not follow a strict formula in any one year in some cases a promoter might also have received a commission directly from ltd promoters presented new clients with a package of account opening documents which consisted of signature cards an investment management agreement discretionary authorization discretionary authorization the client’s investment instructions and a power_of_attorney the promoter explained the investment options available to the client and received the client's executed copies of the documents it was the promoter's obligation to verify the facts presented in the account opening documents including the fact that the client was not a resident or citizen_of_the_united_states each signature card contained the client’s name and signature the client’s ltd account number and generally the client’s address the discretionary authorization signed by each client granted ltd the sole discretion to invest the client’s assets in a vast range of financial products subject_to the client’s investment instructions in consideration of a fee paid to ltd based on the net value of the client’s assets on the first day of each month on a separate page for investment instructions clients authorized division of their investments among four broad categories real_estate securities fixed assets and other investments the discretionary authorizations specifically granted ltd the full power to delegate the whole or any part of its powers duties discretions and authority granted hereunder to inverworld inc a wholly owned subsidiary of ltd provided that ltd shall remain fully liable to the client for any and all actions of inverworld inc undertaken pursuant to authority delegated to it by ltd the discretionary authorizations granted ltd the power to maintain or to transfer assets in omnibus accounts in its early discretionary authorizations as well as in a brochure for selected investors who are not residents of the u s a and a printed newsletter entitled invernews ltd listed the san antonio office as its return address each client also granted a power_of_attorney to ltd allowing ltd to make investments in the name of the client to endorse for deposit and collection instruments payable to the client and to pay bills and fees of third parties on behalf of the client during ltd’s taxable years ended through inclusive the powers of attorney were notarized in bexar county texas in some cases the promoter assembled the account opening documents signed by the client and sent them to san antonio where they were countersigned in the name of ltd mr fahey executed some discretionary authorizations on behalf of ltd in the united_states once the account was opened the promoter directed the client to wire funds to a bank account opened in texas in the name of ltd ltd called this bank account the client clearing account or clearing account pursuant to its consulting agreement with ltd inc had the authority to invest the cash securities and other properties comprising the assets of ltd's clients as instructed by ltd during each of the years in issue one or more employees or officers of inc had signatory authority for ltd’s bank accounts inc maintained in san antonio two types of files the first type was the client statement file or client file which contained documents relating to client account activity the client statement file contained copies of ltd statements of account which identified only the client's ltd account number and if applicable the client's third party institution account number eg the client's shearson account number additionally if applicable the client statement files contained copies of third party institution statements of account which identified the client's name and the third party institution client number ltd cash receipt forms which identified the client's name and ltd account number ltd check requisition forms which identified the client's name and ltd account number and ltd debit credit memorandum forms which identified the client's name and ltd account number the second type of file maintained by inc in san antonio was the client legal file which contained documents relating to the establishment of the client account itself the client legal file contained copies of the discretionary authorization between ltd and the client which included the client's investment instructions and identified the client's name and ltd account number the power_of_attorney which identified the client's name the client's signature card signed by the client which identified the client's name ltd account number and address and the client's passport which identified the client's name additionally if applicable the client legal file contained correspondence and with corporate clients corporate documents such as certificates of incorporation and minutes of corporate meetings f inc's consulting agreement with ltd ltd and inc entered into an agreement dated as of date the agreement pursuant to the terms of the agreement inc agreed to furnish ltd with such factual information research reports and investment recommendations relating to securities of issuers or other investments designated by ltd inc agreed to furnish ltd with such advice as ltd may reasonably request with respect to the relative attractiveness of securities of issues or other investments located in the united_states paragraph of the agreement provides that at the discretion of ltd inc will invest such cash securities and other properties comprising the assets of investment advisory clients of ltd as ltd shall instruct in such manner as ltd shall instruct in order to carry out such instructions inc will have the authority for and in the name of ltd a to purchase sell and deal in on margin or otherwise listed and unlisted capital stock preorganization certificates and subscriptions warrants bonds notes debentures whether subordinated convertible or otherwise trust receipts bankers’ acceptances government obligations and other obligations choses in action instruments or evidences of indebtedness by whomsoever issued and other_securities of whatever kind or nature of any person corporation government or entity whatsoever whether readily marketable or not and such rights or options relating thereto including put and call options written by inc on behalf of ltd or by others all such items being referred to herein as securities and to sell such securities short and cover such sales b to purchase hold sell transfer exchange mortgage pledge and otherwise act to acquire and dispose_of and exercise all rights powers privileges and other incidents_of_ownership or possession with respect to securities held on behalf of ltd or its clients with the objective of the preservation protection and increase in value thereof c to purchase securities for investment and to make such representations to the seller of such securities and to other persons that inc may deem proper in such circumstances including the representation that such securities are purchased by ltd or its clients for investment and not with a view to their sale or other dispositions d to lend any of the properties which are from time to time held by ltd on behalf of its clients and e to open maintain conduct and close accounts including margin accounts with any broker dealer or investment concern at which ltd maintains an account on behalf of its clients with respect to the disposition and application of monies or securities of ltd or its clients and from time to time held by such broker dealer or investment concern paragraph of the agreement provides that inc agrees to maintain all books_and_records relating to the accounting for transactions executed by inc in accordance with paragraph such accounting services shall include without limitation the following a maintaining documentation and records relating to the purchase sale and settlement of portfolio securities including an investment ledger and a dealer ledger b monitoring expediting and recording the collection of all income due ltd or its clients c summarizing posting and recording all items of cash receipts and disbursements including reconciling all bank accounts with the general books of account d maintaining a general ledger for the recording of all transactions to the accounts of ltd or its clients and e preparing and issuing quarterly semiannual and annual reports to ltd and its clients and providing all information necessary for the preparation and filing of any and all tax returns and reports to governmental agencies by ltd and its clients paragraph of the agreement provides in consideration for the performance by inc of the advisory and administrative services pursuant to this agreement there shall be paid to inc an annual fee of dollar_figure payable monthly the foregoing annual fee shall be subject_to yearly amendment after review of the costs to inc of providing services hereunder such costs shall include that portion of the salaries wages and profit sharing of the employees of inc attributable to the performance of services on behalf of inc hereunder paragraph of the agreement provides inc shall for all purposes be an independent_contractor and not an agent or employee of ltd and inc shall have no authority to act for represent bind or obligate ltd any of its affiliates or any account managed or advised by ltd the agreement was executed on behalf of ltd by william l bricker a tax partner at curtis mallet-prevost colt mosle in new york new york who was secretary and tax counsel of ltd and on behalf of inc by mr fahey letter agreements amended inc's annual fee pursuant to the agreement for the taxable years ended date through such letter agreements were normally signed by mr bricker on behalf of ltd and then sent to mr fahey for his signature on behalf of inc the letter agreement for the taxable_year ended date signed by mr bricker and mr fahey was dated date the letter agreement for the taxable_year ended date signed by mr fahey but not mr bricker was dated date the cover letter transmitting the letter agreement for the taxable_year ended date was dated date ltd made payments of dollar_figure one each month for a total of dollar_figure in fees during taxable_year ended date ltd made an adjustment on date paying an additional dollar_figure in fees for a final total of dollar_figure for taxable_year ended date the letter agreement for taxable_year ended date signed by mr bricker and mr fahey was dated as of date a letter from steve dooley inc's controller to mr bricker requesting that inc's fee for taxable_year ended date be adjusted to dollar_figure was dated date the letter agreement for taxable_year ended date signed by mr bricker and mr fahey was dated as of date a letter dated date telecopied from mr dooley to mr bricker included a suggested annual fee of dollar_figure and a proposed profit and loss statement for inc's taxable_year ended date in his response letter dated date mr bricker asked mr dooley whether there may be some basis coming up perhaps with a similar result but basing it upon a percentage of assets the letter agreement for taxable_year ended date signed by mr bricker and mr fahey was dated as of date the letter agreement for taxable_year ended date signed by mr bricker and mr fahey was dated as of date the total fees paid_by ltd to inc and the gross revenues received by inc for each taxable_year are set forth in the following table tye management fee gross revenues percentage of inc’s june from ltd to inc of inc gross revenues dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number g research pursuant to its agreement with ltd inc purchased on behalf of clients of ltd certificates of deposit and term deposits from banks located both within and without the united_states the executive committee of the inver group established criteria relating to the bank’s size equity profitability size of deposits assets and liabilities ratios and standing with the fdic or fslic to guide inc in selecting banks from which to purchase certificates of deposit and term deposits pursuant to its agreement with ltd inc assembled and maintained a document entitled institution standings which reflected financial information regarding financial institutions mr fahey contacted a list of banks throughout the united_states and obtained interest rates from each bank for 30-day 60-day 90-day and 6-month placements of certificates of deposit and term deposits a list of the rates quoted by each bank was telecopied usually daily to mexico to inform promoters of the current interest rates offered on the certificates of deposit and term deposits a promoter had no discretion to offer a client higher interest rates than the rates reflected on the list but did have the discretion to offer lower rates h financial_accounting and client statements for ltd pursuant to its agreement with ltd inc provided the bookkeeping for ltd inc maintained all of ltd's records of clients' transactions which ltd called lower level documents such records consisted of cash receipts debit-credit memos wire transfers and check requests reflecting every transaction for every client during the years in issue ltd’s lower level documents were maintained in the central filing system of inc in san antonio inc produced in san antonio daily proof sheets which summarized all client investment activities for a specified day proof sheets included a summary of client positions a summary of the certificates of deposit activity and a summary of the casa or house account proof sheets were based on individual documentation of specific transactions as well as comparisons of the specific transactional information to daily transaction reports proof sheets reflected for example that a certain dollar amount of client certificates of deposit had been bought on a particular day during the years in issue the proof sheets were maintained in inc's office in san antonio although not in the central filing system inc produced in san antonio journal vouchers which were summaries of the proof sheets excluding references to client activity journal vouchers related only to the financial performance of ltd inc used the journal vouchers to book income or credit and debit items to ltd additionally inc used the journal vouchers to produce profit and loss statements and to make entries into different general ledger accounts inc generated monthly statements of ltd client account activity each month inc printed a client account statement summarizing the client's activity for the month and the client's holdings at a particular bank or investment fund the client statements which listed only the client’s ltd account number were printed numerically by geographical region in mexico generally client statements were hand delivered by promoters to clients the client statements either were picked up in san antonio by a promoter from mexico and taken to mexico or were taken by someone from san antonio to mexico after mid- inc transferred the information in the client statements onto a computer tape and transported the tape to mexico city where the statements were printed and sent to the promoters for distribution to ltd’s clients i irs audit during spring during the spring of the irs notified inc that it would be the subject of an audit after inc became aware of the upcoming audit mr dooley took ltd's general ledger to the cayman islands additionally ltd's journal vouchers were sent to the cayman islands the lower-level documents however remained in san antonio mr dooley took the general ledger to the firm that ltd used to maintain its registration in the cayman islands and discussed the logistics of having the firm maintain the general ledger mr zollino decided however to begin maintaining ltd's general ledger in mexico journal vouchers which were used to make entries into ltd's general ledger were still being produced in san antonio accordingly david rodriguez an inc employee was sent to mexico with the journal vouchers which were entered into the laptop computer that he took with him from san antonio to produce ltd's financial statements and general ledger the data and general ledger system for both inc and ltd were needed in mexico because michael graves another inc employee and mr rodriguez were producing consolidated financial statements while in mexico mr graves was responsible for insuring the integrity of the general ledger system and its proper operation when mr graves and mr rodriguez returned from mexico to san antonio they brought with them the computer tape containing the client statements the laptop computer containing the general ledgers for ltd and inc and a floppy disk containing the general ledgers for inc and ltd j the transition to multivalores by the end of taxable_year the inver group consisted of seven operating companies during early the operations of invermexico underwent a fundamental change coinciding with its registration as a public company on the mexican stock exchange such changes led to divisions within the inver group and a reexamination of ltd's relation to invermexico during date luis garcia blake the principal and owner of multivalores s a de c v multivalores a small mexican stock brokerage firm proposed to mr zollino that ltd join forces with multivalores the eight ltd partners who left invermexico were joined in the new inver group by six principals of multivalores who took interests in ltd the combination with multivalores in brought changes in the financial and operating controls of ltd and the inver group additionally during promoters in mexico began working with district offices which were consulting entities that served as intermediaries between ltd and ltd’s clients k accounting firm audit ltd and inc engaged the services of the accounting firm of deloitte haskins sells deloitte in for each taxable_year ended date through deloitte performed a separate audit of each company and a consolidated audit of ltd and subsidiaries l ltd's receipts ltd's receipts during the years in issue fall into four basic categories management fees interest_income currency_transactions and sales commissions and fees the total_amounts of gross_receipts and direct costs for each category are discussed below management fees ltd charged its clients for management of their assets in accordance with a schedule or exhibit attached to the discretionary authorization by signing the power_of_attorney each client authorized ltd to perform the following acts to issue orders and directions to any bank or trust company for accounts held in name of the client with respect to the maintenance disposition and application of its monies securities or commodities to open maintain conduct and close accounts in the client's name with any broker dealer or investment concern to issue orders and directions to such broker dealer or investment concern for its account with respect to the disposition and application of its monies securities or commodities from time to time held by such broker dealer or investment concern for the foregoing purpose to endorse for deposit and collection all checks certificates of deposit promissory notes drafts bills or exchange or other orders or instruments for the payment of money payable to its order and to pay bills and fees of third parties on behalf of the client for goods or services which the client has received or authorized by signing the discretionary authorization each client authorized ltd to manage the investment of the cash securities and other_property of the client as the manager may hold from time to time each client agreed that ltd in its sole discretion shall invest the assets in time deposits money market funds or interest bearing investments or buy sell including short_sales and trade commodities commodity options stocks bonds options including uncovered short positions in option contracts or in the uncovering of any existing short position in option contracts and any other_securities and or contracts relating to the same on margin or otherwise the discretionary authorization set forth ltd's compensation system the discretionary authorization stated the client shall pay the manager as full compensation_for the services performed hereunder an annual fee based on the manager's fee schedule in effect from time to time and agrees that such compensation may be deducted directly from the assets by the manager and paid when due the fee was fixed pincite dollar_figure or dollar_figure percent of the value of the client's net assets placed with ltd depending upon the category of investment made by the client during ltd began using a revised discretionary authorization in which ltd's fee was increased to dollar_figure or dollar_figure percent of the value of the client's net assets placed with ltd depending upon the category of investment made by the client the gross_receipts and direct costs viz commissions to promoters relating to ltd’s management fees for each taxable_year are as follows tye june gross_receipts direct costs dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number interest_income a u s certificates of deposit and bank_deposits all investments made by or on behalf of ltd's clients were made in accordance with the terms of the discretionary authorization and power_of_attorney with regard to any funds transferred to ltd's client clearing account for investment the client agreed that the investment was entirely at the client's risk the client agreed a to indemnify and hold ltd harmless from and to pay ltd promptly on demand any and all losses arising from an investment b that ltd shall not be liable for any error of judgment or for any loss suffered by the client in connection with the subject matter of the investment management agreement c that to the extent ltd acted as attorney in fact for the client it was for the client's account and risk and d that to the extent the client placed funds in excess of fdic or fslic insurance at any one bank through ltd or otherwise the client's investments may not be fully covered by such insurance ltd was also authorized by each client to pool that client’s funds with other clients’ funds in order to obtain higher rates of return in authorizing ltd to pool funds a client agreed that ltd shall have the power to maintain commingle or transfer assets in omnibus accounts in the name of ltd as attorney in fact for the client and other clients having an interest in the omnibus account during the discretionary authorization signed by each client was changed to include the provision that the rate of return credited to the client's account may not reflect directly the rate of return earned by specific investments the client's rate of return may be net of expenses or may reflect the fact that ltd may retain the benefit of special rates attributable to the volume of investments controlled by ltd for any amounts transferred by the client in excess of dollar_figure a certificate of deposit was purchased in the client's own name in the face_amount of dollar_figure the maximum amount that could be protected pursuant to the u s government insurance programs of the fdic and fslic was dollar_figure for amounts less than dollar_figure and in increments of dollar_figure a client's funds were pooled with the funds of one or more other ltd clients to purchase another dollar_figure certificate of deposit ltd called such a pooled_fund the iff fund ltd represented to its clients that iff was a 28-day investment in a portfolio comprising money market instruments and that iff was created only once a week iff however was merely a marketing name used to differentiate between pooled and nonpooled purchases of certificates of deposit inc performed a daily accounting of each client’s investments if a client had more than dollar_figure in liquid funds in an ltd account as of the day once a week on which ltd created the iff fund inc placed the client’s funds in the iff fund in dollar_figure increments by having the funds pooled a higher rate of return was earned on larger certificates of deposit iff paid interest at a rate basis points over the rate reported in the wall street journal's 30-day jumbo cd report because the funds were pooled ltd purchased the certificate of deposit in its own name pursuant to its authority to act as attorney in fact for each client in an omnibus account initially when the interest was remitted to the client clearing account a credit would be entered on each client's account later ltd changed its policy to credit each client's account monthly even though ltd had yet to receive any interest_income finally for amounts less than dollar_figure and in increments of dollar_figure a client’s funds were left on deposit in ltd’s client clearing account and the client’s account was credited with the average rate paid_by frost bank on the average balances for any particular period ltd called such account the money market account mma ltd represented mma to its clients as demand deposits in a portfolio comprising money market instruments mma however was merely a marketing name for the investment mechanism that we have described supra inc performed a daily accounting of each client’s investments if a client had funds of less than dollar_figure in an ltd account inc placed the client’s funds into the mma in dollar_figure increments any funds of a client below dollar_figure were not so invested ltd derived three types of income from using the funds in the client clearing account to invest in u s certificates of deposit and u s bank_deposits the first type of income earned by ltd was called a byte which was the difference between the interest obtained on client certificates of deposit and the interest credited to client accounts the second type of income earned by ltd was called internally basis income for certain certificates of deposit purchased in the client’s name ltd paid clients a rate of return based upon a 365-day term of maturity when such certificates actually had a 360-day term of maturity ltd retained the difference which it called basis income the third type of income earned by ltd was the spread which was either the difference between the interest obtained on certificates of deposit purchased in ltd’s name and the interest credited to client accounts for their iff investments or the interest obtained on ltd's client clearing account and the interest credited to client accounts for their mma investments through the end of ltd credited its clients on the entire amount of interest earned on iff during ltd’s taxable_year ended date the date on which clients were paid interest for investments in certificates of deposit was the date on which the interest was received by ltd with respect to the iff and mma the date of payment of interest was independent of the date interest was received by ltd from the banks the record reveals that the term byte was used also to refer to what we call ltd’s spread b loans during date ltd began making loans to clients the loans were collateralized by the clients' own certificates of deposit ltd verified the availability of funds and then transferred the funds to the borrowers usually by wire ltd lent the money to the client at the prime rate plus a maximum amount of percent accounting loans that were used to finance purchases in other funds however were charged the interest rate that the collateral was carrying with the result that ltd did not receive any income loans made to clients were not reflected on the books of ltd but were recorded against a particular client's account in documents for a loan to its clients ltd listed the san antonio office as its return address c non-u s certificates of deposit and term deposits during its taxable_year ended ltd began offering its clients the opportunity to place their funds in pooled investments outside the united_states such non-u s certificates of deposit and non-u s term deposits program used the same mechanics for investment as the pooled purchases of u s certificates of deposit ltd pooled clients’ funds and either purchased non-u s certificates of deposit or made non-u s term deposits in its own name as attorney in fact in accordance with the clients' authorization provided to ltd in the discretionary authorizations accordingly the client not ltd bore the risk of a bank failure or other loss of the investment because there was no government-sponsored insurance on the non-u s investments there was no purpose in dividing the purchases into amounts of dollar_figure or under consequently all of the non-u s investments were in amounts of dollar_figure million or more which paid higher rates of return ltd offered its clients investments in non-u s certificates of deposit through products named eurodeposits invercedes and invercede2 ltd offered its clients investments in non- u s term deposits through products named liquid_assets and term deposits ltd offered its clients a non-u s investment named asset management account the names denoted different methods of timing of interest_paid to the client availability of funds deposit amounts etc each such certificate of deposit or term deposits however constituted a purchase from an omnibus account in bank_deposits outside the united_states and mexico inc collected quotations of rates on certificates of deposit and term deposits from various banks and telecopied to the promoters term sheets listing all of the quoted rates the term sheets listed the top rate paid_by each bank and promoters selling such investments negotiated a rate of return with clients promoters could negotiate a lower but not higher rate than the one listed on the term sheets to the extent that a bank might quote a higher rate of return because of the size of the pooled deposit or the volume of transactions ltd was permitted by the discretionary authorization to retain a portion of the enhanced return as its income d pace investments ltd offered pace investments including one called pace ii to clients who had unused lines of credit with mexican financial institutions generally such institutions would have insufficient liquidity to allow clients to draw any further funds on their lines of credit ltd offered to its clients who were not necessarily the ones with unused lines of credit with mexican financial institutions a stated rate of return on funds invested for a fixed period of time ltd deposited such funds with banks in mexico for a period of time coinciding with the maturity_date agreed upon with ltd's clients ltd earned interest on the deposited funds the deposit was made with the stipulation that the money be used to allow ltd’s client in mexico to draw on its formerly unused line of credit the client now able to draw upon its line of credit paid ltd a fee to complete the transaction ltd derived income on the difference between the sum of the interest earned from the mexican bank and the fee earned from the client and the interest_paid to its clients as their stated rate of return for making a deposit with ltd e mma ii mma ii was a back-to-back operation designed to take advantage of a loophole in the mexican tax law that lasted approximately months before it was closed in a basic back- to-back operation a client’s funds deposited with ltd were used as collateral for loans to a related client account more specifically the mechanism took the following form a client usually a mexican corporation placed u s dollars in ltd's mma ii fund the money was then lent to the owner of the client corporation mma ii notes the dollars were exchanged by the owner of the client corporation into pesos and the pesos were used to buy mexican treasury bills or cetes which were lent to the client corporation the treasury bills were sold by the client corporation and exchanged into dollars and the dollars were deposited into the client corporation's mma ii fund with ltd ltd charged its client corporation sec_1 percent more for the loan than the interest rate paid on the mma ii notes one of ltd’s direct costs of its interest_income is an item entitled interest_expense - special accounts such expense represents the amount that ltd paid to ltd accounts such as inter alia feim fund currency fund and tva for their positions in inter alia eurodeposits iff pace investments and invercedes the gross_receipts and direct costs relating to ltd’s interest_income for each taxable_year are as follows we note that ltd had more investment products and investment funds during the taxable years in issue than the parties have addressed tye june gross_receipts direct costs dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number 1we have deducted from the amount of direct costs the amount of dollar_figure which represents ltd's t-bill commission expense for taxable_year ended date and which has been recategorized in commissions - t-bills accordingly we recalculate the direct costs for ltd's taxable_year ended date to be dollar_figure the breakdown of ltd’s direct costs for each taxable_year is as follows tye june direct_cost amount iff mma iff mma iff mma commissions byte casa interest iff mma byte iff mma asset management account eurodeposits invercedes liquid_assets term deposits special account sec_1dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the parties stipulated total_amounts that constitute direct costs relating to ltd’s interest_income category the parties however did not stipulate a breakdown of the direct costs which is necessary to our analysis infra pp relating to ltd’s interest_income we note that facts disclosed by the deloitte workpapers and the irs revenue agent’s workpapers provide the breakdown of the direct costs which we set forth herein and utilize in our analysis infra pp pace mma ii byte big_number big_number big_number 1the record indicates that in the direct costs for taxable_year ended date the interest_expenses consisted of iff and mma interest_expenses combined without distinction currency exchange transactions income ltd engaged in two types of currency exchange transactions a currency swaps ltd arranged for its clients currency swaps which were contracts in dollar futures in a currency swap ltd and a client entered into a contract in which ltd agreed to sell u s dollars to the client for mexican pesos at some future date the sale price for the dollars was determined in accordance with the interest rate negotiated between ltd and the client ltd's gross_receipts consisted of commissions that it received from bank of america and united_states trust for arranging the currency swaps ltd’s direct costs were the commissions it paid out for arranging the currency swaps ltd stopped arranging currency swaps on date the gross_receipts and direct costs relating to ltd’s commissions on foreign exchange are as follows tye june gross_receipts direct costs dollar_figure dollar_figure b currency_transactions the second category of currency exchange transactions that ltd engaged in was the sale and purchase of dollars on behalf of clients ltd engaged in four types of dollar transactions i ltd arranged sales of dollars to a client in exchange for pesos the client contacted a promoter in mexico who quoted an exchange rate for pesos to dollars once the client and the promoter agreed on a rate the promoter performed the exchange operation from his office in mexico the client made pesos available in mexico to be exchanged and the promoter documented receipt of the pesos the promoter then converted the pesos to dollars at a government-authorized mexican exchange house once the exchange was executed the promoter directed that the dollars be wired to san antonio to be credited to the client's account the transaction appeared as a credit on the client's monthly statement ltd's income derived from the difference between the exchange rate obtained from the mexican exchange house and the rate quoted to and agreed to by the client ii ltd sold dollars from its own account to a client in exchange for pesos ltd transferred money usually by wire from its frost bank money market account to the client's designated financial_institution the transaction appeared as a debit from ltd's frost bank account iii ltd arranged purchases of dollars from a client in exchange for pesos the client withdrew dollars from an ltd account to exchange with pesos obtained by ltd the transaction appeared as a debit on the client's monthly statement iv ltd purchased dollars from a client in exchange for pesos and deposited the dollars into ltd's own account the transaction appeared as a credit to ltd's frost bank account only transaction i involved the performance of personal services in mexico by a promoter specifically in transaction i the promoter handled the exchange with the mexican brokerage house in transactions ii iii and iv the currency_transactions were handled in san antonio with pesos being deposited with or received from mexican institutions as of its taxable_year ended date ltd ceased to conduct the currency_transactions in its own name the gross_receipts and direct costs relating to ltd’s income from currency_transactions for each taxable_year are as follows tye june gross_receipts direct_cost sec_1dollar_figure big_number 2big_number 3big_number - - big_number big_number big_number 1the amount of gross_receipts actually represents a net balance amount with expenses already deducted neither revenue agent's workpapers nor deloitte's workpapers reveal the true gross amount 2the amount of gross_receipts includes a check of dollar_figure from the guadalajara office representing its contribution to profits 3the amount of gross_receipts includes a check of dollar_figure from the guadalajara office representing its contribution to profits sales commissions and fees a currency fund ltd created the inverworld currency fund currency fund to offer its clients access to the international currency market clients purchased units in the currency fund in dollar_figure increments with a dollar_figure minimum ltd deposited the funds in a foreign bank which decided in which currencies the funds that ltd placed with it would be invested the client's yield on the fund was based on any increase in the value per share over the term of the investment no periodic dividend or interest was paid ltd's role was to act as manager of the currency fund ltd and inc received clients’ funds transferred them for management by the european banks and issued a periodic statement of the client's allocated share of the fund using values determined by the fund managers in europe funds that were placed by ltd’s clients in the currency fund were not always placed by ltd in foreign institutions during the taxable_year ended date funds in the currency fund were invested in cash accounts money market accounts and investment accounts managed by merrill lynch and lombard odier lir lombard during the taxable_year ended date funds in the currency fund were invested in euro-deposits pace investments loans and investment accounts managed by bear stearns merrill lynch and lombard ltd charged its clients an initial placement cost of percent of the funds placed in the currency fund after the first year ltd also charged an annual management fee of dollar_figure percent of the value of the assets under management the gross_receipts and direct costs relating to ltd’s commissions - currency fund for each taxable_year are as follows tye june gross_receipts direct costs dollar_figure big_number big_number big_number dollar_figure big_number big_number - - b feim fund the feim an acronym for fondo estragegico de inversion multiple fund was available to ltd clients during taxable years ended date through similar in operation to the currency fund the feim fund initially consisted of a basket of gnma fnma and federal home loan mortgage association mortgages during taxable_year ended date client funds were invested in the iff during taxable_year ended date client funds were invested in money market accounts euro- deposits pace investments loans and investments managed by bear stearns morgan stanley and shearson clients sent signed feim authorizations directly to inc however during the first years neither ltd nor inc had any role in the investment management or valuation of the feim fund assets ltd marketed the investment through its promoters in mexico and inc's only role was to arrange for transfer of the client funds to merrill lynch in luxembourg and to include a monthly statement of the client's allocated share of the fund value such valuation was performed by the fund's managers at merrill lynch by date ltd had stopped sending funds overseas in one of its brochures describing the feim fund ltd listed the san antonio office as its return address ltd charged its clients an initial placement cost based on a sliding scale of dollar_figure percent to dollar_figure percent depending upon the amount of funds placed in the feim fund after the first year ltd also charged an annual management fee of dollar_figure percent of the value of the assets under management the gross_receipts and direct costs relating to ltd’s commissions - feim fund for each taxable_year are as follows tye june gross_receipts direct costs dollar_figure big_number big_number big_number dollar_figure big_number - - c matric fund the matric fund matric was an investment fund financing a time-share resort in puerto vallarta mexico matric corp organized in the cayman islands borrowed dollar_figure million from ltd with vallarta internacional s a a mexican corporation as its guarantor ltd raised the dollar_figure million by seeking commitments from its clients to invest in matric clients investing in matric signed an agency agreement with ltd pursuant to the agency agreement clients agreed to indemnify ltd for any potential loss and to hold ltd responsible for paying clients their share of the interest payments remitted by matric only if matric paid ltd ltd earned three types of income in connection with matric during the tax_year ending date the first type of income that ltd earned was a 3-percent commission on the dollar_figure million note prorated for the months that the note was outstanding during taxable_year ended date the second type of income that ltd earned was an initiation fee of 3-percent of the dollar_figure million note the last type of income that ltd earned was a consulting fee of dollar_figure the gross_receipts and direct costs relating to ltd’s commissions matric for each taxable_year are as follows tye june gross_receipts direct costs dollar_figure d inversat fund ltd created inversat reit a u s real_estate_investment_trust reit to market to its clients clients purchased shares in the reit by placing funds with ltd which in turn placed them in its inversat fund ltd then allocated the funds from the inversat fund to the inversat reit which purchased and managed u s real_estate the fund consisted of big_number shares sold at dollar_figure each with a minimum investment of dollar_figure ltd sold all big_number shares in taxable_year ended date in one of its brochures describing the inversat fund ltd listed the san antonio office as its return address ltd charged its clients an initial placement cost based on a sliding scale of dollar_figure to dollar_figure percent depending upon the amount of funds placed in the inversat fund after the first year ltd also charged an annual management fee of dollar_figure percent of the value of the assets under management the gross_receipts and direct costs relating to ltd’s commissions inversat for each taxable_year are as follows it is noted that the inversat fund management fee was not charged until taxable_year ended date and is reported under the general management fees category tye june gross_receipts direct costs dollar_figure dollar_figure e t v answer t v answer tva is an attachment for television sets that uses radio signals to communicate with a minicomputer system with the attachment consumers can use their televisions to order movies to purchase goods to retrieve information to respond to polls and the like tva inc was formed to exploit the commercial potential of tva tva inc a delaware corporation was the wholly owned subsidiary of magus ltd a cayman islands corporation which was in turn wholly owned by a_trust on date in monterrey mexico ltd entered into a contract with the inventors of tva and the investors in tva inc tva partners ltd agreed to obtain the funds necessary for the commercial exploitation of tva to that end ltd formulated a prospectus and executed a marketing program to solicit venture capital the capital call was directed by arnulfo rodriguez head of multivalores' investment banking unit in monterrey all potential subscribers were contacted from the monterrey office essentially ltd raised dollar_figure by purchasing units in the trust for its clients' accounts for its expenses_incurred in the capital call ltd directed inc to send magus ltd an invoice approximately every months ltd also instructed inc to pay tva monthly an amount to cover its development expenses inc performed no other activities in the capital call in raising the funds for tva ltd received three types of income the first type of income was pursuant to its contract with the tva partners ltd’s right to commissions of percent of the total funds that it raised for tva the second type of income was an administration fee from the tva partners at a rate of dollar_figure per month the third type of income was revenue that ltd received by charging some clients who purchased units in the trust a percentage commission the gross_receipts and direct costs relating to ltd’s commissions tv answer and tv answer administration fee for each taxable_year are as follows tye june commissions administration fee direct costs 1dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure - - 1we have deducted from the amount of commissions dollar_figure the amount of dollar_figure which represents ltd's administration fees and which has been recategorized under administration fee for taxable_year ended date f client incorporation and trust creation ltd offered its clients the option of establishing offshore corporations and trusts to hold their investments each client signed a discretionary authorization granting ltd the power to invest the funds held by the client’s corporation or trust to establish an offshore corporation or trust for a client a promoter in mexico completed a form listing the client’s choice of jurisdiction company name and appointed directors such form was then sent to inc which passed the information to outside lawyers or fiduciaries qualified to perform the necessary paperwork in the chosen jurisdiction the incorporation package completed by the lawyers or fiduciaries was then returned to inc which returned the package to the client in mexico ltd's role through the promoters was to provide the counseling on the structure and features of the various incorporation options board_of directors meetings for at least two companies incorporated by ltd clients were held at inc’s offices in san antonio ltd's clients used as their addresses the address of inc’s offices in san antonio clients establishing an offshore corporation or trust were charged fees for the service directly against their accounts ltd’s gross_receipts derived from charging an opening expense and an annual expense ltd’s direct costs were its payments to the third party lawyers and fiduciaries the gross_receipts and direct costs relating to ltd’s client incorporation fees for each taxable_year are as follows tye june gross_receipts direct costs dollar_figure big_number big_number big_number g legal advice income dollar_figure big_number big_number big_number in an operating manual under the heading legal advise sic ltd described its services regarding the creation of offshore corporations and trusts the record reveals only that ltd derived gross_receipts relating to legal advice income ltd’s direct costs were the commissions that it paid to promoters for counseling clients regarding offshore corporations or trusts the gross_receipts and direct costs relating to ltd’s legal advice income for each taxable_year are as follows tye june gross_receipts direct costs dollar_figure dollar_figure big_number h letters of credit ltd issued either directly or through a bank letters of credit to mexican banks to secure loans for its clients the letters of credit were collateralized by certificates of deposit that ltd had purchased with the client's funds the gross_receipts and direct costs relating to ltd’s income from letters of credit for each taxable_year are as follows tye june gross_receipts direct costs 1dollar_figure big_number big_number - - - - - - 1we have recategorized under income from letters of credit for taxable_year ended date the amount of dollar_figure of gross_receipts which was originally categorized under other income i foreign exchange investments ltd derived income from its foreign exchange investments the gross_receipts and direct costs relating to ltd’s income foreign exchange invest are as follows tye june gross_receipts direct costs dollar_figure j treasury bills ltd earned commissions from third parties on the sale of u s treasury bills to ltd’s clients for taxable_year ended date ltd’s commissions were from merrill lynch ltd’s direct costs were the commissions that it paid to promoters the gross_receipts and direct costs relating to ltd’s commissions - t-bills for each taxable_year are as follows tye june gross_receipts direct costs 1dollar_figure 2dollar_figure big_number - - we have recategorized under commissions - t-bills for taxable_year ended date the amount of dollar_figure of gross_receipts which was originally categorized under other commission income we have recategorized under commissions - t-bills for taxable_year ended date the amount of dollar_figure of direct costs which was originally categorized under interest_income k wires and checks ltd charged its clients fees for transactions with third party banks for example when a wire was sent or a foreign check was received for deposit the third party bank sometimes charged a transaction fee to ltd which passed through the fee to the client plus a transaction fee of its own depending on the type of transaction ltd added a dollar_figure to dollar_figure fee the gross_receipts and direct costs relating to ltd’s wire and check fees for each taxable_year are as follows tye june gross_receipts direct costs 1dollar_figure big_number big_number - - - - - - we have recategorized under wire and check fees for taxable_year ended date the amount of dollar_figure of gross_receipts which was originally categorized under other income l gold and silver futures ltd maintained a gold and silver futures operations for its clients the gross_receipts and direct costs relating to ltd’s gold silver income for each taxable_year are as follows tye june gross_receipts direct costs dollar_figure big_number dollar_figure - - m project income ltd earned_income on a research project for one of ltd's clients the gross_receipts and direct costs relating to ltd’s project income are as follows tye june gross_receipts direct costs dollar_figure dollar_figure n income from investments in the investment_income category ltd earned four items of revenue ltd reported gain on the sale of currency fund units the funding account also known as the client clearing account purchased currency fund units from clients during october and november and subsequently sold them to the currency fund account for a gain of dollar_figure additionally ltd reported the gain on the sale of feim fund units the funding account purchased feim fund units from clients and subsequently sold them to the feim fund account for a gain of dollar_figure ltd had a loss on the sale of stock in a concern known as tamsa in the amount of dollar_figure finally ltd had a loss on an investment in mexican stocks in the amount of dollar_figure the gross_receipts and direct costs relating to ltd’s income from investments are as follows tye june gross_receipts direct costs dollar_figure o other commission income other commissions and fees for taxable_year ended date the category other commission income included two types of revenue dollar_figure as commissions on a back-to-back transaction and dollar_figure as commissions on the sale of stock for taxable_year ended date the category other commissions and fees included two types of revenue dollar_figure as additional commission fees that were charged to clients considered to be of higher than normal risk and dollar_figure as commissions on the sale of inver stock the gross_receipts and direct costs relating to ltd’s other commission income and other commissions and fees for each taxable_year are as follows tye june gross_receipts direct costs 1dollar_figure big_number - - other commission income big_number other commissions and fees we have deducted from the amount of gross_receipts dollar_figure the amount of dollar_figure which represents ltd's commissions from sales of treasury bills and which has been recategorized under commissions on the sale of treasury bills for taxable_year ended date p other income for taxable_year ended date the income items taken as samples for deloitte’s audit constituted interest payments for taxable_year ended date the deloitte workpapers provide no indication regarding the specific income items taken as audit samples for taxable_year ended date audit samples included dollar_figure for letters of credit which has been recategorized to letters of credit dollar_figure for other income dollar_figure for wire and check fees which has been recategorized to wire and check fees and dollar_figure for commissions and fees for taxable_year ended date the four items taken as samples for deloitte's audit were interest earned on the sale of tva inc stock when the customer committed to buy the stock but did not pay for it for several months commissions on the sale of lombard positions gain from the sale of arabian horses and fees from guaranteeing a line of credit for a client for taxable_year ended date the three items taken as samples for deloitte's audit were a reversal of excess_interest paid to a client in a prior year a reversal of interest_paid to a customer in error with the end result of canceling out the item initially listed as an interest_expense and revenue received for assisting a client in taking a special tax election the gross_receipts and direct costs relating to ltd’s other income for each taxable_year are as follows tye june gross_receipts direct costs dollar_figure big_number big_number big_number big_number - - - - - - - - big_number we have deducted from the amount of gross_receipts dollar_figure the amount of dollar_figure which represents ltd's letters of credit fees and which has been recategorized under fees for letters of credit for taxable_year ended date additionally we have deducted from the amount of gross_receipts the amount of dollar_figure which represents ltd's wire and check fees and which has been recategorized under wire and check fees for taxable_year ended date m amounts subject_to_withholding tax the total_amounts in docket no on which ltd is potentially liable for withholding_tax for each calendar_year are as follows dollar_figure for dollar_figure for and dollar_figure for the breakdown of these amounts for each calendar_year is as follows calendar type of interest year or dividend amount iff dollar_figure for calendar years and the parties stipulated as revisions to the statutory notice of liability amounts in docket no on which ltd is potentially liable for withholding_tax the parties however did not stipulate a breakdown of the withholding amounts which is necessary to our analysis infra pp relating to ltd’s withholding_tax liability we note that a stipulated joint exhibit provides the breakdown of the withholding amounts which we set forth herein and utilize in our analysis infra pp we note that the stipulated joint exhibit provides total_amounts subject_to_withholding tax different from the total_amounts stipulated by the parties mma iff mma dividend iff mma dividend big_number big_number big_number big_number big_number big_number big_number ltd declared a dividend of dollar_figure on date and payable on date to ltd shareholders according to an established schedule ltd paid dollar_figure in calendar_year and dollar_figure in calendar_year both dividend payments however were made during ltd’s taxable_year ended date the total_amounts in docket no on which ltd is potentially liable for withholding_tax for each calendar_year are as follows dollar_figure for dollar_figure for and for calendar years and the parties stipulated as revisions to the statutory notice of liability amounts in docket no on which ltd is potentially liable for withholding_tax the parties however did not stipulate a breakdown of the withholding amounts which is necessary to our analysis infra pp relating to ltd’s withholding_tax liability we note that a stipulated joint exhibit provides the breakdown of the withholding amounts which we set forth herein and utilize in our analysis infra pp we note that the stipulated joint exhibit provides total_amounts subject_to_withholding tax different from the total_amounts stipulated by the parties the statutory notice of liability included a dividend in the amount of dollar_figure that was subject_to_withholding tax for calendar_year the parties’ stipulated joint exhibit however did not include any dividend amount as subject_to_withholding tax for calendar_year at the commencement of trial respondent moved to amend the answers and to conform the pleadings to the proof in docket nos and respondent’s motions included an attempt to introduce the dollar_figure dividend as an amount subject_to continued dollar_figure for the breakdown of these amounts is as follows calendar type of interest year or dividend amount dollar_figure iff big_number mma big_number byte big_number iff big_number mma big_number invercedes big_number mma ii big_number byte big_number iff mma big_number asset management account big_number eurodeposits big_number big_number invercedes big_number invercede2 liquid_assets big_number continued withholding_tax for calendar_year respondent contended that because the dividend was in the statutory notice of liability for calendar_year it was still in issue petitioners objected to the dividend issue on the ground that it was raised only on the eve of trial the court denied the motions as untimely respondent argues on brief that the court did not specifically rule on petitioners’ objection and that their objection should be overruled we believe that implicit in our denial of the motions to amend and to conform the pleadings to the proof was a ruling that petitioners’ objection was sustained consequently we find that the dollar_figure dividend is not an amount that is in issue for calendar_year in the instant cases for calendar_year the parties’ stipulated joint exhibit listed in brackets a dividend in the amount of dollar_figure but did not include such amount in the total amount that was subject_to_withholding tax a dividend in the amount of dollar_figure was not included in the statutory notice of liability for calendar_year consequently we find that the dollar_figure amount listed as a dividend in the stipulated joint exhibit is not an amount that is in issue for calendar_year in the instant cases special accounts big_number term deposits big_number big_number pace big_number byte respondent seeks to levy an identical withholding_tax on inc for calendar years and we find that the total_amounts on which inc is potentially subject_to_withholding tax are the same as for ltd viz dollar_figure for dollar_figure for and dollar_figure for the breakdown of the withholding amounts is also the same as for ltd see supra iii opinion a whether ltd was engaged in trade_or_business_within_the_united_states the first issue we must decide is whether ltd was engaged in trade_or_business_within_the_united_states pursuant to sec_864 if we decide that ltd was engaged in trade_or_business_within_the_united_states then we must decide the character and the source of each item of ltd's income and whether each such item was effectively connected with the conduct of such trade_or_business pursuant to sec_864 foreign_corporations operating in the united_states are subject_to two u s taxation regimes under the first regime a foreign_corporation engaged in trade_or_business_within_the_united_states during the taxable_year is taxable on its income which is effectively connected with the conduct of such trade_or_business_within_the_united_states effectively_connected_income sec_882 effectively_connected_income can originate from sources within the united_states sec_864 and or from sources without the united_states sec_864 and is taxed at the same rates that apply to a u s_corporation under sec_11 under the second regime a flat_tax of percent is imposed on a foreign corporation’s gross_income from interest other than original_issue_discount as defined in sec_1273 dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed_or_determinable_annual_or_periodical_gains_profits_and_income but only to the extent the amount is received from sources within the united_states and is not effectively connected with the conduct of trade_or_business by such corporation within the united_states sec_881 a foreign_corporation is not subject_to tax on its income which is not effectively connected with its conduct of trade_or_business_within_the_united_states and which is received from sources without the united_states id in sum if ltd is engaged in trade_or_business_within_the_united_states income items effectively connected with ltd's trade_or_business including items from sources without the united_states as described in sec_864 are taxed pursuant to sec_882 at regular corporate rates income items not effectively connected with any trade_or_business conducted by ltd within the united_states if sourced from within the united_states are taxed pincite percent pursuant to sec_881 but if sourced from without the united_states are not subject_to u s taxation background for purposes of sec_882 the phrase trade_or_business_within_the_united_states generally includes the performance of personal services within the united_states at any time within the taxable_year sec_864 we believe that sec_1_864-4 income_tax regs which determines whether a foreign_corporation is engaged in the active_conduct_of_a_banking_financing_or_similar_business in the united_states provides a useful framework in the instant case for analyzing whether ltd engaged in trade_or_business_within_the_united_states for if ltd engaged in the active_conduct_of_a_banking_financing_or_similar_business in the united_states then a fortiori ltd was engaged in trade_or_business_within_the_united_states sec_1_864-4 income_tax regs engaged in a banking business test sec_1_864-4 income_tax regs provides that a foreign_corporation is considered to be engaged in the active_conduct_of_a_banking_financing_or_similar_business in the united_states if at some time during the taxable_year the taxpayer is engaged in business in the united_states and the activities of such business consist of any one or more of the following activities carried on in whole or in part in the united_states in transactions with persons situated within or without the united_states a receiving deposits of funds from the public b making personal mortgage industrial or other loans to the public c purchasing selling discounting or negotiating for the public on a regular basis notes drafts checks bills of exchange acceptances or other evidences of indebtedness d issuing letters of credit to the public and negotiating drafts drawn thereunder e providing trust services for the public or f financing foreign exchange transactions for the public ltd engaged in four of the six activities listed in the regulation ltd engaged in receiving deposits of funds from the public by receiving deposits of funds from its clients into its client clearing account ltd engaged in making personal loans to the public by making loans to its clients ltd engaged in purchasing and selling for the public on a regular basis evidences of indebtedness by purchasing and selling for its clients on a regular basis certificates of deposit and interests in such certificates of deposit ltd engaged in issuing letters of credit to the public finally ltd engaged in financing foreign exchange transactions for the public by effecting currency exchange transactions for the public with mexican banks ltd engaged in all of the above activities in whole or in part in the united_states in additionally ltd engaged in creating and operating a u s continued transactions with persons situated within or without the united_states accordingly we conclude that ltd performed the activities required for a foreign_corporation to be considered a banking_financing_or_similar_business in the united_states within the meaning of sec_1_864-4 income_tax regs in addition to the listed activities however sec_1_864-4 income_tax regs requires that the foreign_corporation at some time during the taxable_year be engaged in business in the united_states petitioners argue that certain trading activities performed by ltd are excludable from the determination of whether ltd is engaged in trade_or_business_within_the_united_states pursuant to sec_864 petitioners argue that pursuant to sec_864 and ii ltd’s trading in stocks or securities are excluded from the determination of whether ltd is engaged in trade_or_business_within_the_united_states the activity of trading in stocks or securities through a resident broker commission agent custodian or other independent agent is excluded from the definition of trade_or_business_within_the_united_states sec_864 the exclusion applies however only if at no time during the taxable_year the taxpayer has an office or other fixed place of business in the united_states through which or by continued real_estate_investment_trust creating offshore corporations and trusts purchasing u s treasury bills and trading in gold and silver futures the direction of which the transactions in stocks or securities are effected sec_864 petitioners argue that all of their activities are eligible to be excluded because the exclusion extends broadly to persons trading for their own account or for the account of others and because the agents through which trading is effected need not be independent in order to qualify under sec_864 we disagree the exclusion requires that the trading in stocks or securities be effected through a resident broker commission agent custodian or other independent agent sec_864 we conclude that the phrase means that excludable trading in stocks or securities must be effected through independent agents and that ltd's trading through inc was not so effected to qualify for the exclusion trading in stocks or securities must be effected by the agents referred to in sec_864 the fourth relationship to which that section refers is an other independent agent we believe that the phrase other independent agent serves to modify the language preceding it in other words the resident broker commission agent or custodian must each be an independent agent consequently we conclude that sec_864 requires that the trading in stocks or securities be effected through an independent resident broker an independent commission agent an independent custodian or some other independent agent the record shows that ltd engaged in the trading of securities through a resident broker by virtue of its certificates of deposit operationdollar_figure the inver group established criteria to guide inc in selecting the financial institutions from which inc could purchase certificates of deposit for ltd and ltd’s clients inc researched the financial institutions using the inver group’s criteria and obtained interest rate quotes upon receipt of funds and an order to invest inc placed the funds in certificates of deposit in either the client’s or ltd’s name we conclude that by engaging in such activities ltd engaged in trading in securities through its agent inc sec_1_864-7 income_tax regs provides a definition of independent agent for purposes of determining whether a foreign_corporation has an office or other fixed place of business within the united_states within the meaning of sec_864 and the regulations thereunder the phrase office or other fixed place of business in the united_states also appears in sec_864 although the regulation does not expressly provide that it is to apply for purposes of section sec_1_864-2 income_tax regs defines a security for purposes of par c of sec_1_864-2 income_tax regs as any note bond debenture or other evidence_of_indebtedness or any evidence of an interest in or right to subscribe to or purchase any of the foregoing b a i we believe that the regulation furnishes a proper framework for interpreting the term independent agent for purposes of sec_864 sec_1_864-7 income_tax regs provides for purposes of this paragraph of the regulation the term independent agent means a general commission agent broker or other agent of an independent status acting in the ordinary course of his business in that capacity thus for example an agent who in pursuance of his usual trade_or_business and for compensation sells goods or merchandise consigned or entrusted to his possession management and control for that purpose by or for the owner of such goods or merchandise is an independent agent sec_1_864-7 income_tax regs however provides the determination of whether an agent is an independent agent for purposes of this paragraph shall be made without regard to facts indicating that either the agent or the principal owns or controls directly or indirectly the other or that a third person or persons own or control directly or indirectly both for example a wholly owned domestic subsidiary_corporation of a foreign_corporation which acts as an agent for the foreign parent_corporation may be treated as acting in the capacity of independent agent for the foreign parent_corporation the facts and circumstances of a specific case shall determine whether the agent while acting for his principal is acting in pursuance of his usual trade_or_business and in such manner as to constitute him an independent agent in his relations with the nonresident_alien_individual or foreign_corporation finally sec_1_864-7 income_tax regs provides where an agent who is otherwise an independent agent within the meaning of subdivision i of this subparagraph acts in such capacity exclusively or almost exclusively for one principal who is a nonresident_alien_individual or a foreign_corporation the facts and circumstances of a particular case shall be taken into account in determining whether the agent while acting in that capacity may be classified as an independent agent applying the foregoing regulations to the facts of the instant case we note that although inc was either directly or indirectly a wholly owned subsidiary of ltd sec_1 d ii income_tax regs requires the determination of whether inc is an independent agent to be made without regard to the fact that ltd owns or controls directly or indirectly inc accordingly we disregard the fact that ltd owned either directly or indirectly all of inc in our consideration of whether inc was a general commission agent broker or other agent of an independent status acting in the ordinary course of its business in that capacity sec_1_864-7 income_tax regs inc was an investment adviser registered with the sec inc’s business in part was that of a broker of certificates of deposit guided by inver group’s criteria inc researched and selected the financial institutions from which it purchased certificates of deposit for ltd and ltd’s clients inc performed brokerage services for ltd and ltd’s clients inc however acted almost exclusively for one principal ie ltd which is a foreign_corporation consequently we conclude that inc is an exclusive agent within the meaning of sec_1 d iii income_tax regs supra accordingly we must take into account the facts and circumstances in determining whether the agent while acting in that capacity may be classified as an independent agent sec_1_864-7 income_tax regs the record shows that inc had few clients other than ltd and ltd’s clients the services that inc performed were almost exclusively for ltd such as bookkeeping effecting trades in securities generating client statements and effecting currency exchange transactions the percentage of inc’s gross revenues derived from ltd were as follows percent in percent in percent in percent in and percent in moreover the record does not establish that inc marketed its services to clients on its own based on the record in the instant case we conclude that inc was not an independent agent within the meaning of sec_1_864-7 income_tax regs consequently we hold that ltd did not engage in trading in stocks or securities through an independent agent within the meaning of sec_864 additionally sec_864 applies only if at no time during the taxable_year the taxpayer has an office or other fixed place of business in the united_states through which or by the direction of which the transactions in stocks or securities are effected sec_864 see sec_1_864-2 income_tax regs both parties presuming that inc's san antonio office was an office through which or by the direction of which ltd’s transactions in stocks or securities were effected focus their arguments on whether inc's san antonio office can be attributed to ltd petitioners seek to apply sec_1_864-7 income_tax regsdollar_figure accordingly petitioners contend that inc's office in san antonio should not be considered ltd's office or other fixed place of business in the united_states because inc did not have the authority to negotiate or to conclude contracts on behalf of ltd petitioners argue that even if inc is deemed to be a dependent_agent by its agreement with ltd it had 'no authority to act for represent bind or obligate ltd ' without first obtaining ltd’s consent and in fact it did not do so without first obtaining the consent of ltd respondent also seeks to apply sec_1_864-7 income_tax regs contending that inc's san antonio office should be considered ltd's office for the purpose of applying the regulation sec_1_864-7 income_tax regs provides that the office of an agent who is not an independent agent will be disregarded in the determination of whether a taxpayer has an sec_1_864-7 income_tax regs provides in determining whether a nonresident_alien_individual or a foreign_corporation has an office or other fixed place of business the office or other fixed place of business of an agent who is not an independent agent as defined in subparagraph of this paragraph shall be disregarded unless such agent a has the authority to negotiate and conclude contracts in the name of the nonresident_alien_individual or foreign_corporation and regularly exercises that authority or b has a stock of merchandise belonging to the nonresident_alien_individual or foreign_corporation from which orders are regularly filled on behalf of such alien individual or foreign_corporation office or other fixed place of business in the united_states unless the agent performs specified duties the physical location of the office of an agent however is only one factor of five provided in sec_1_864-7 income_tax regs to be considered in such a determination sec_1_864-7 income_tax regs expressly provides that it applies for purposes of sec_864 and sec_864 and the regulations thereunder but it does not expressly provide that it is to apply for purposes of sec_864 nonetheless because both parties argue their respective positions based on sec_1_864-7 income_tax regs and because those regulations construe the phrase office or other fixed place of business in the united_states which is also found in sec_864 we use those regulations in the instant case as a framework to decide whether ltd has an office or other fixed place of business in the united_states for purposes of sec_864 sec_1_864-7 income_tax regs provides that in determining whether a taxpayer has an office or other fixed place of business in the united_states within the meaning of the statute due regard shall be given to the facts and circumstances of each case particularly to the nature of the taxpayer's trade_or_business and the physical facilities actually required by the taxpayer in the ordinary course of the conduct of his trade_or_business the factors to consider include fixed facilities management activity agent activity employee activity and office or other fixed place of business of a related_person sec_1_864-7 income_tax regs we examine each of the factors in turn fixed facilities the general_rule is that an office or other fixed place of business is a fixed facility that is a place site structure or other similar facility through which a nonresident_alien_individual or a foreign_corporation engages in a trade_or_business sec_1_864-7 income_tax regs a fixed facility may be considered an office or other fixed place of business whether or not the facility is continuously used by a nonresident_alien_individual or foreign_corporation id furthermore a nonresident_alien_individual or a foreign_corporation shall not be considered to have an office or other fixed place of business merely because such alien individual or foreign_corporation uses another person’s office or other fixed place of business whether or not the office or other fixed place of business of a related_person through which to transact a trade_or_business if the trade_or_business activities of the alien individual or foreign_corporation in that office or other fixed place of business are relatively sporadic or infrequent taking into account the overall needs and conduct of that trade_or_business sec_1_864-7 income_tax regs management activity the regulations take into account where the top management decision-making takes place and where the day-to-day trade_or_business of the foreign_corporation occurs sec_1_864-7 income_tax regs agent activity the regulations provide the office or other fixed place of business of an agent who is not an independent agent as defined in subparagraph of this paragraph shall be disregarded unless such agent a has the authority to negotiate and conclude contracts in the name of the nonresident_alien_individual or foreign_corporation and regularly exercises that authority or b has a stock of merchandise belonging to the nonresident_alien_individual or foreign_corporation from which orders are regularly filled on behalf of such alien individual or foreign_corporation sec_1 d i income_tax regs the regulations also provide an agent shall be considered regularly to exercise authority to negotiate and conclude contracts or regularly to fill orders on behalf of his foreign principal only if the authority is exercised or the orders are filled with some frequency over a continuous period of time this determination shall be made on the basis of the facts and circumstances in each case taking into account the nature of the business of the principal but in all cases the frequency and continuity tests are to be applied conjunctively regularity shall not be evidenced by occasional or incidental activity an agent shall not be considered regularly to negotiate and conclude contracts on behalf of its foreign principal if the agent’s authority to negotiate and conclude contracts is limited only to unusual cases or such authority must be separately secured_by the agent from his principal with respect to each transaction effected sec_1_864-7 income_tax regs employee activity the regulations provide ordinarily an employee of a nonresident_alien_individual or a foreign_corporation shall be treated as a dependent_agent to whom the rules of paragraph d of this section apply if such employer does not in and of itself have a fixed facility as defined by paragraph b of this section in the united_states or outside the united_states as the case may be however where the employee in the ordinary course of his duties carries on the trade_or_business of his employer in or through a fixed facility of such employer which is regularly used by the employee in the course of carrying out such duties such fixed facility shall be considered the office or other fixed place of business of the employer irrespective of the rules of paragraph d of this section sec_1 e income_tax regs office or other fixed place of business of a related_person the regulations provide the fact that a nonresident_alien_individual or a foreign_corporation is related in some manner to another person who has an office or other fixed place of business shall not of itself mean that such office or other fixed place of business of the other person is the office or other fixed place of business of the nonresident_alien_individual or foreign_corporation thus for example the u s office of foreign_corporation m a wholly owned subsidiary_corporation of foreign_corporation n shall not be considered the office or other fixed place of business of n unless the facts and circumstances show that n is engaged in trade_or_business in the united_states through that office or other fixed place of business however see paragraph b of this section regarding relatively sporadic or infrequent activities sec_1 f income_tax regs with the foregoing factors in mind we consider the facts and circumstances of the instant case the record establishes that ltd had a fixed facility in the sense that it used the san antonio office to engage in its trade_or_business the san antonio office upon receipt of investment instructions from the promoters effected the transactions in question the san antonio office’s address was used as ltd’s return address on inter alia ltd’s early discretionary authorizations a feim fund brochure an inversat fund brochure a brochure for selected investors who are not residents of the u s a a printed newsletter entitled invernews and in documents for a loan to a client the san antonio office was the place where ltd client files were maintained ltd's use of the san antonio office for both its operations and as a return address was so extensive that we believe taking into account the overall needs and conduct of ltd’s trade_or_business that ltd’s use of the san antonio office cannot be described as falling under the relatively sporadic or infrequent exception sec_1_864-7 income_tax regs moreover ltd has not shown that it maintained any other fixed facility through which it engaged in its activities accordingly we hold that the san antonio office was ltd’s fixed facility in the united_states during the years in issue for purposes of sec_1_864-7 income_tax regs as to the location of the management activity sec_1_864-7 income_tax regs and related examples sec_1_864-7 examples - income_tax regs take into account not only where the top management decisions are made but also where the day-to-day trade_or_business of the foreign_corporation is conducted ltd’s day-to-day trade_or_business was to provide its mexican clients with access to non-mexican financial markets that day-to-day trade_or_business was conducted in the san antonio office where the clients’ files were located investment instructions were received and carried out client statements were produced and ltd’s daily proof sheets and journal vouchers were produced as we have concluded supra p that inc is not an independent agent within the meaning of sec_1_864-7 income_tax regs we next examine whether inc is a dependent agent15 which has the authority to negotiate and conclude contracts in the name of the nonresident_alien_individual or foreign_corporation and regularly exercises that authority within the meaning of sec_1_864-7 income_tax regs petitioners argue that if inc is deemed to be a dependent_agent inc is not to be considered regularly to negotiate and conclude contracts on behalf of ltd because inc had pursuant to its agreement with ltd no authority to act for represent bind or obligate ltd without first obtaining ltd’s consent and that inc did not act for represent bind or obligate ltd without first obtaining the consent of ltd additionally petitioners contend that inc did not have the authority to negotiate or to conclude contracts on ltd’s behalf in deciding whether inc had that type of authority we examine the agreement governing the relationship between inc and ltd agreement and the entire record before us petitioners rely upon paragraph of the agreement which provides that inc shall for all purposes be an independent_contractor and not an agent or employee of ltd and inc shall have no a dependent_agent is equated in the regulations with an agent who is not an independent agent as defined in subparagraph of this paragraph sec_1_864-7 income_tax regs authority to act for represent bind or obligate ltd any of its affiliates or any account managed or advised by ltd paragraph of the agreement however provides detailed authority for inc to act on ltd’s behalf inc will invest such cash securities and other properties comprising the assets of investment advisory clients of ltd as ltd shall instruct in such manner as ltd shall instruct in order to carry out such instructions inc will have the authority for and in the name of ltd a to purchase sell and deal in instruments or evidences of indebtedness by whomsoever issued b to purchase hold sell transfer exchange mortgage pledge and otherwise act to acquire and dispose_of and exercise all rights powers privileges and other incidents_of_ownership or possession with respect to securities held on behalf of ltd or its clients with the objective of the preservation protection and increase in value thereof c to purchase securities for investment and to make such representations to the seller of such securities and to other persons that inc may deem proper in such circumstances including the representation that such securities are purchased by ltd or its clients for investment and not with a view to their sale_or_other_disposition d to lend any of the properties which are from time to time held by ltd on behalf of its clients and e to open maintain conduct and close accounts with any broker dealer or investment concern at which ltd maintains an account on behalf of its clients with respect to the disposition and application of monies or securities of ltd or its clients and from time to time held by such broker dealer or investment concern thus paragraph and paragraph contain seemingly inconsistent terms as we interpret the agreement however the specific vesting of authority in inc upon the issuance of instructions from ltd pursuant to paragraph of the agreement overrides the provision in paragraph that inc shall have no authority to act for represent bind or obligate ltd as to the matters covered by the instructions we therefore conclude that inc had the authority for and in the name of ltd to carry out the acts specified in the agreement pursuant to ltd’s instructions including inter alia purchasing selling and dealing in instruments or evidences of indebtedness by whomsoever issued inc alone performed the purchase sale and redemption of the instruments and evidences of indebtedness accordingly we conclude that pursuant to its agreement with ltd inc had the authority to negotiate and conclude contracts in the name of the foreign_corporation ltd within the meaning of sec_1_864-7 income_tax regs nonetheless we must consider whether inc regularly exercised its authority to negotiate and to conclude contracts in ltd’s name whether such authority was limited to unusual cases and whether such authority was separately secured for each transaction effected within the meaning of sec_1 d ii income_tax regs for ltd’s certificates of deposit and term deposits operation the executive committee of inver group established criteria relating to the bank’s size equity profitability size of deposits assets and liabilities ratios and standing with the fdic or fslic to guide inc in selecting banks from which to purchase certificates of deposit and term deposits mr fahey testified that he compiled a list of banks that mr zollino approved pursuant to its agreement with ltd inc assembled and maintained a document entitled institution standings which reflected the financial information of financial institutions that met the inver group’s criteria mr fahey contacted banks throughout the united_states that were on the approved list and obtained interest rates from each bank for 30-day 60-day day and 6-month placements of certificates of deposit and term deposits a list of the rates quoted by each bank was telecopied usually daily to mexico to inform promoters of the current interest rates offered on certificates of deposit and term deposits mr fahey testified that he got approval of the banks that were on the list telecopied to promoters but not approval on a daily basis for the rates that i quoted on there promoters sold the certificates of deposit or term deposits or interests therein to clients who wired funds directly to ltd’s account in san antonio on its own albeit pursuant to the criteria established by inver group and only from banks that had been approved by mr zollino inc purchased certificates of deposit or term deposits in either the client’s name for amounts greater than dollar_figure or in ltd’s name for amounts less than dollar_figure in increments of dollar_figure inc purchased the certificates of deposit and term deposits on behalf of ltd and ltd’s clients with great frequency over the continuous period of time in issue inc’s authority to purchase certificates of deposit and term deposits was not limited only to unusual cases and its authority was not separately secured_by inc from ltd with respect to each transaction effected the exercise of inc’s authority was not merely occasional or infrequent accordingly we conclude that inc exercised its authority to negotiate and to conclude contracts with the regularity and continuity required by sec_1_864-7 income_tax regs consequently we hold that inc is a dependent_agent who had the authority to negotiate and conclude contracts in the name of the foreign_corporation ltd and regularly exercised such authority within the meaning of sec_1_864-7 income_tax regs as inc is a dependent_agent which had the authority to negotiate and conclude contracts in the name of ltd and regularly exercised such authority over a continuous period of time inc’s office will not be disregarded in determining whether ltd had an office or other fixed place of business within the meaning of sec_1_864-7 income_tax regs sec_1 d i income_tax regs accordingly we conclude that inc’s office is to be used in deciding whether ltd had an office or other fixed place of business in the united_states within the meaning of sec_1_864-7 income_tax regs as inc is a corporation and respondent makes no argument that its separate existence should be ignored and as ltd had no employees of its own in the san antonio office we do not apply the factor of employee activity sec_1_864-7 income_tax regs finally sec_1_864-7 income_tax regs provides that the fact that a foreign_corporation is related in some manner to another person who has an office or other fixed place of business will not of itself mean that the related person’s office or other fixed place of business is the foreign corporation’s office or other fixed place of business unless the facts and circumstances show that the foreign_corporation is engaged in trade_or_business in the united_states through such office or fixed place of business based on the record in the instant case we conclude that the facts and circumstances show that ltd was engaged in trade_or_business in the united_states through inc’s office in san antonio as we have discussed supra pp ltd's involvement and activities in the san antonio office were extensive continuous and regular moreover ltd has not shown that it maintained any other office or fixed place of business accordingly we conclude that the san antonio office of inc is the office or other fixed place of business of ltd for purposes of sec_1_864-7 income_tax regs pursuant to sec_1_864-7 income_tax regs we have given due regard to the facts and circumstances of the instant case particularly to the nature of the taxpayer's trade_or_business and the physical facilities actually required by the taxpayer in the ordinary course of the conduct of his trade_or_business the nature of ltd’s trade_or_business is to provide mexican investors with access to non-mexican financial markets the physical facility actually required by ltd in the ordinary course of the conduct of its trade_or_business is a place that can receive investment instructions from clients effect such instructions and maintain records of actions that have been taken ltd had no place that received clients’ investment instructions effected such instructions and maintained records of actions taken other than the san antonio office in sum we conclude that ltd had an office or other fixed place of business in the united_states within the meaning of sec_1_864-7 income_tax regs consequently we hold that ltd’s trading in stocks or securities fails to qualify for exclusion pursuant to sec_864 for each of two reasons the trading in stocks or securities was not carried out through an independent agent and ltd had an office or other fixed place of business in the united_states through which such transactions were effected see sec_864 accordingly such trading activities are taken into account to determine whether ltd was engaged in trade_or_business_within_the_united_states pursuant to sec_864 we turn next to the exclusion allowed to taxpayers trading for their own account sec_864 provides that certain activities are to be excluded from the definition of trade_or_business_within_the_united_states to wit trading in stocks or securities for the taxpayer's own account whether by the taxpayer or his employees or through a resident broker commission agent custodian or other agent and whether or not any such employee or agent has discretionary authority to make decisions in effecting the transactions trading in stocks or securities equated in the regulations with the effecting of transactions in the united_states in stocks or securities includes buying selling whether or not by entering into short_sales or trading in stocks securities or contracts or options to buy or sell stocks or securities on margin or otherwise for the account and risk of the taxpayer and any other activity closely related thereto such as obtaining credit for the purpose of effectuating such buying selling or trading sec_1_864-2 income_tax regs the exclusion for trading in stocks or securities for the taxpayer's own account however does not apply to a dealer in stock_or_securities and a corporation other than one described in the parenthetical clause of sec_864 whose principal business is trading in stocks or securities for its own account and whose principal office is in the united_states sec_864 a dealer in stocks or securities is defined as a merchant of stocks or securities with an established place of business regularly engaged as a merchant in purchasing stocks or securities and selling them to customers with a view to the gains and profits that may be derived therefrom sec_1_864-2 income_tax regs in the determination of whether a person is a dealer in stocks or securities such person's transactions in stocks or securities effected both in and outside the united_states shall be taken into account id the term securities for purposes of paragraph c of sec_1_864-2 income_tax regs means any note bond debenture or other evidence_of_indebtedness or any evidence of an interest in or right to subscribe to or purchase any of the foregoing sec_1_864-2 income_tax regs although the general_rule is that a dealer in stocks or securities is ineligible for the exclusion of trading for the taxpayer's own account certain types of dealers are excepted from that general_rule by sec_1_864-2 income_tax regs which provides that a foreign_person who otherwise may be considered a dealer in stocks or securities under a of this subdivision shall not be considered a dealer in stocks or securities for purposes of this subparagraph-- solely because of transactions effected in the united_states in stocks or securities pursuant to his grant of discretionary authority to make decisions in effecting those transactions if he can demonstrate to the satisfaction of the commissioner that the broker commission agent custodian or other agent through whom the transactions were effected acted pursuant to his written representation that the funds in respect of which such discretion was granted were the funds of a customer who is neither a dealer in stocks or securities or a foreign_corporation described in subdivision iii b of this subparagraph for purposes of the foregoing exception for certain dealers a foreign_person includes inter alia a nonresident_alien_individual and a foreign_corporation sec_1_864-2 income_tax regs the exception applies however only if the foreign_person at no time during the taxable_year has an office or other fixed place of business in the united_states through which or by the direction of which the transaction in stocks or securities are effected id sec_864 describes the second type of foreign_person that is ineligible for the exclusion of trading for one’s own account to wit a corporation other than a corporation which is or but for sec_542 sec_542 or sec_543 would be a personal_holding_company the principal business of which is trading in stocks or securities for its own account if its principal office is in the united_states petitioners argue that certain of ltd’s trading activities are eligible to be excluded pursuant to sec_864 from the determination of whether ltd is engaged in trade_or_business_within_the_united_states pursuant to sec_864 specifically petitioners argue that the transactions ltd undertook in its own name qualify for exclusion pursuant to sec_864 additionally petitioners contend that the transactions ltd undertook in its clients' names qualify for exclusion pursuant to the exception for certain dealers in stocks or securities provided in sec_1_864-2 income_tax regs petitioners argue that the foreign_corporation exception to the exclusion does not apply in the instant case because ltd's principal business was not trading in stocks or securities for its own account and because ltd's principal office was located outside the united_states during each of such years respondent argues that the sec_864 exclusion of trading for the taxpayer's own account does not apply to any of the transactions in ltd’s financial services business additionally respondent argues that the exception in sec_1_864-2 income_tax regs is unavailable because ltd had an office or other fixed place of business in the united_states we agree with respondent in the instant case ltd was regularly engaged in purchasing certificates of deposit and term deposits from u s and foreign banks as attorney in fact for its clients and was regularly engaged in selling evidences of an interest in such financial instruments with a view to making profits from such transactions the certificates of deposit and term deposits purchased by ltd are evidences of indebtedness and are therefore securities within the meaning of sec_1 c i income_tax regsdollar_figure the interests in iff and the non- u s certificates of deposit are interests in evidences of indebtedness and are therefore securities within the meaning of see supra note sec_1_864-2 income_tax regsdollar_figure additionally ltd had a fixed place of business in the united_states viz the san antonio office through which such transactions were effected see supra p we conclude that none of the transactions in ltd's financial services business qualify for the exclusion pursuant to sec_864 the transactions that ltd undertook in its own name were not of the type contemplated by the statute ltd did not purchase and sell securities for its own account for the purpose of investment or speculation within the meaning of sec_1_864-2 income_tax regs the transactions in ltd’s own name were part of its regular continuous and extensive business of purchasing certificates of deposit with its clients’ funds as attorney in fact for the clients with a view to making commissions or other profits from such transactions the office in san antonio was instrumental to the conduct of that business based on the foregoing we hold that ltd did not effect the transactions in question for its own account within the meaning of sec_864 insofar as ltd may have purchased any of the certificates of deposit for its own account we conclude that ltd was a dealer in stocks or securities within the meaning of sec_1_864-2 income_tax id regsdollar_figure consequently we hold that ltd’s securities trading is not excluded pursuant to sec_864 from the determination of whether ltd was engaged in trade_or_business_within_the_united_states pursuant to sec_864 petitioners also argue that all of the activities that ltd performed are excluded by case law from the consideration of whether ltd was engaged in trade_or_business_within_the_united_states within the meaning of sec_864 petitioners argue that as a matter of law the fact that inc was or was not a dependent_agent of ltd or that its offices were or were not ltd’s offices is largely irrelevant petitioners contend that whether or not inc was independent will not determine whether ltd engaged in trade_or_business_within_the_united_states relying on 12_tc_49 petitioners argue that the law concerns itself with the character and purpose of the u s activities respondent contends that pursuant to the facts_and_circumstances_test of sec_1_864-2 income_tax regs ltd was engaged in trade_or_business_within_the_united_states respondent contends that the test for determining if a taxpayer we hold in the instant case that the exception of certain dealers contained in sec_1_864-2 income_tax regs does not apply because ltd had an office or other fixed place of business in the united_states through which or by the direction of which the transactions in stocks or securities are effected within the meaning of sec_1_864-2 income_tax regs see supra pp is engaged in trade_or_business_within_the_united_states is whether substantial profit-oriented activities regularly and continuously occur in the united_states whether carried on directly by the taxpayer or through agents petitioners rely on a line of cases holding that the mere maintenance of records and collection of rents interest or dividends through managerial attention to securities does not constitute trade_or_business see eg 312_us_212 265_f2d_40 9th cir dekrause v commissioner tcmemo_1974_291 the taxpayer in each of those cases managed only personal investments and or personal investment_income because those cases did not address taxpayers who managed the investments of others as did ltd we conclude that they are not dispositive of the instant case petitioners also cite several cases which are distinguishable on their facts to wit piedras negras broadcasting co v 127_f2d_260 5th cir affg 43_bta_297 50_tc_145 affd 429_f2d_1209 2d cir and 6_tc_1009 in piedras negras the court held that none of the taxpayer’s income was derived from sources within the united_states piedras negras broadcasting co v commissioner supra pincite in the instant case we conclude that the main situs of ltd’s income-producing activities was the san antonio office consequently we conclude that piedras negras does not support petitioners’ position in the instant case in abegg the taxpayer engaged in activities that were not as substantial in both quantity and quality as ltd’s activities in the instant case in abegg the taxpayer engaged in activities solely for its own benefit viz collecting dividends and interest managing existing investments and investigating new investments abegg v commissioner supra pincite in contrast in the instant case ltd had clients to whom it provided services and marketed investment products additionally in abegg the taxpayer had operations in the united_states that we characterized as planning activities id pincite in contrast to ltd’s operations in the instant case where ltd’s u s operations dealt with third parties and therefore consisted of more than mere planning activities consequently we conclude that abegg is not dispositive of the instant case in amalgamated dental the court held that the taxpayer was not engaged in trade_or_business_within_the_united_states because the relationship between the parties was that of vendor vendee amalgamated dental co v commissioner supra pincite6 we conclude that the facts in the instant case are distinguishable from those in amalgamated dental the relationship between ltd and inc was not that of vendor vendee ltd delegated authority to inc which inter alia purchased certificates of deposit in ltd’s name accordingly we conclude that amalgamated dental is not dispositive of the instant case petitioners also rely heavily on 30_tc_618 in spermacet this court addressed the issue of whether the taxpayer was engaged in trade_or_business_within_the_united_states within the meaning of section b of the code as amended the taxpayer entered into a contract to provide management services for whaling boats the court held that the business in which the taxpayer was engaged was that of managing the whaling expedition and that the taxpayer’s activities which produced the income in question took place almost entirely on the high seas or in norway id pincite additionally the court held that the activities that the taxpayer performed within the united_states were without substance id the court stated the actions in the united_states of the taxpayer’s forty percent shareholder in receiving monthly statements or correspondence involving the taxpayer or in paying a limited number of obligations requiring payment in american dollars out of a bank account maintained by the taxpayer were ministerial and clerical in nature involving very little exercise of discretion or business judgment necessary to the production of the income in question id pincite finally the holding of the directors’ meetings in new york city solely for the personal convenience of the directors was of no particular consequence id pincite accordingly the court stated that we are convinced that the taxpayer was not engaged in any substantial regular or continuous ordinary business activity in the united_states id pincite we conclude that the facts in the instant case are distinguishable from those in spermacet ltd's activities in the united_states as conducted by ltd directly and through inc exceeded the mere receipt of ltd’s own monthly statements or correspondence and limited payments of bills from a bank account ltd received clients’ funds and placed such funds with third parties additionally ltd’s activities in the united_states were more extensive than the taxpayer’s ministerial and clerical activities in spermacet ltd traded in stocks or securities in the united_states a substantial part of the activities that produced ltd’s income took place in san antonio in sum we conclude that spermacet whaling shipping co s a v commissioner supra is not dispositive of the instant case we also conclude that petitioner’s reliance on 12_tc_49 is without merit in scottish american this court addressed the issue of whether a group of scottish trusts by virtue of the activities of an office in the united_states were engaged in trade_or_business_within_the_united_states within the meaning of section b of the code as amended the court found the following facts all judgments as to investments the purchase and sale of securities and substantially_all other major policy decisions were made by officers in the home_office of the trusts situated outside of the united_states orders for purchase and sale of securities were executed by the trusts directly through resident banks in the united_states the american office’s activities were confined to routine and clerical functions performed by the banks prior to id pincite fn ref omitted the trusts' office located in jersey city new jersey performed the following activities collected verified deposited and remitted to the trusts dividend and interest payments exercised voting rights maintained records for the trusts obtained and forwarded investment information to the trusts prepared tax returns leased an office and paid expenses id pincite the court held that the scottish trusts were not engaged in trade_or_business_within_the_united_states within the meaning of former section b as amended the court reasoned that the real business of the trusts the doing of what they were principally organized to do in order to realize profit was the cooperative management in scotland of british capital a large part of which was invested by them in american securities through transactions effected through resident brokers to this business of the trusts the business activities of the american office were merely helpfully adjunct no consequential transactions were effected through or by the direction of the jersey city office it functioned primarily as a clerical department performing a number of useful routine and incidental services for the trusts but it can not be said here that the local office even though we look at its activities as a whole was doing what was principally required to be done by the trusts in order to realize profit or that its activities constituted a business which the trusts carried on within the united_states id pincite fn ref omitted the court observed that with respect to cases involving a determination of whether or not a taxpayer is engaged in trade_or_business_within_the_united_states it is a matter of degree based upon both a quantitative and a qualitative analysis of the services performed as to where the line of demarcation should be drawn id the court concluded that it is not so much the volume of the activities of the jersey city office although volume of activities may in some cases be a factor but rather their character and the purpose for which the office is established that we believe are determinative id the court stated we are not convinced that the services of this local office quantitatively extensive and useful as they may have been approached that quality which is necessary in order that the trusts can be characterized as having engaged in business in the united_states during the years involved within the meaning of section b id the facts in the instant case are distinguishable from those in scottish american in scottish american the trusts’ office in the united_states did not effect the trusts’ trading the trusts’ orders for purchases and sales of securities were sent directly from scotland to resident brokers in the united_states id pincite the trusts’ resident brokers were also their resident banks j p morgan co and the national city bank of new york id pincite the trusts’ office in the united_states was advised of the purchases and sales executed by the resident brokers so that it would make the proper entries on its books id pincite unlike the trusts in scottish american ltd did not use independent resident brokers to effect transactions in securities for its own account during the years in issue rather ltd’s business consisted primarily of trading for its clients’ accounts through transactions effected by its wholly owned subsidiary inc at the latter’s office in the united_states in sum we conclude that scottish american is not dispositive of the instant case consequently we conclude that case law does not allow ltd to exclude any of its trading activities from the consideration of whether it was engaged in trade_or_business_within_the_united_states pursuant to sec_864 one final inquiry into the issue of whether ltd was engaged in trade_or_business_within_the_united_states remains although ltd’s trading activities are not eligible for exclusion from the performance of personal services for purposes of sec_864 ltd is not automatically deemed to be engaged in trade_or_business_within_the_united_states sec_1_864-2 income_tax regs the fact that a party is not determined by reason of this section to be not engaged in trade_or_business_within_the_united_states is not to be considered a determination that such person is engaged in trade_or_business_within_the_united_states id whether such a person is engaged in trade_or_business_within_the_united_states shall be determined on the basis of the facts and circumstances in each case id accordingly pursuant to sec_1_864-2 income_tax regs we apply the relevant case law which provides tests regarding the amount of activity that is required for a conclusion that a taxpayer is engaged in trade_or_business_within_the_united_states pursuant to sec_864 finding no cases addressing the term trade_or_business_within_the_united_states as used in sec_864 we turn to the cases interpreting the statutory precursors of sec_864 and sec_882 in 11_tc_127 the court addressed whether the taxpayer a foreign_corporation was engaged in trade_or_business_within_the_united_states within the meaning of section b of the code as amended in interpreting former section b the court held that the question as to what activities of a taxpayer constitute the carrying on of a business is one of fact id pincite citing 312_us_212 which interpreted the phrase carrying on any trade_or_business within the meaning of sec_23 of the revenue act of a precursor of sec_162 the court in european naval stores indicated that the phrase engaged in trade_or_business_within_the_united_states refers to profit-seeking activities that are sufficiently regular continuous and extensive to constitute carrying_on_a_trade_or_business within the meaning of sec_162 the court added the meaning of the phrases engaged in business carrying on business and doing business were defined by the circuit_court of appeals for the third circuit in lewellyn v pittsburgh b l e r co fed it was stated therein that the three expressions either separately or connectedly convey the idea of progression continuity or sustained activity 'engaged in business' means occupied in business employed in business 'carrying on business' does not mean the performance of a single disconnected business act it means conducting prosecuting and continuing business by performing progressively all the acts normally incident thereto and likewise the expression 'doing business' when employed as descriptive of an occupation conveys the idea of business being done not from time to time but all the time id pincite in 12_tc_49 the court addressed whether the taxpayers foreign investment trusts were by virtue of maintaining a u s office engaged in trade_or_business_within_the_united_states within the meaning of section b of the code as amended the court examined the real business of the taxpayers the doing of what they were principally organized to do in order to realize profit id pincite and ndollar_figure citing 270_us_452 in scottish american the court decided that the taxpayers’ real business was the cooperative management in scotland of british capital and that the business activities of the american office were merely helpfully adjunct id pincite additionally the court stated that in cases such as these regarding whether the taxpayer is engaged in trade_or_business_within_the_united_states it is a matter of degree based upon both a quantitative and a qualitative analysis of the services performed as to where the line of demarcation should be drawn id in scottish american the court decided that the factors to be examined were the character of the activities performed in the u s office the purpose for which the office was established and to a lesser extent the volume of the activities id in 30_tc_618 the court addressed whether the taxpayer a foreign_corporation was engaged in trade_or_business_within_the_united_states within the meaning of section b of the code as amended in interpreting former section b the court stated we have consistently held that before a taxpayer can be found to be engaged in trade_or_business_within_the_united_states it must during some substantial portion of the taxable_year have been regularly and continuously transacting a substantial portion of its ordinary business in this country id pincite and ndollar_figure citing inter alia european naval stores co s a v commissioner supra and scottish american investment co v commissioner supra after summarizing the test pursuant to former section b the court concluded that the taxpayer was not engaged in any substantial regular or continuous ordinary business activity in the united_states id pincite petitioners contend that ltd’s real business was to render investment advice to clients in mexico accordingly petitioners argue that all of the activities relating to ltd’s business occurred in mexico ltd’s clients were solicited and advised by mexican-based promoters in mexico their accounts were opened and approved in mexico clients changed their investment portfolios in consultation with their mexican promoter and the spread where applicable was negotiated in mexico petitioners contend that inc performed merely ministerial activities in the united_states and did not render any investment advice to clients in mexico on those premises petitioners conclude that ltd’s real business --even if inc’s activities were imputed to ltd-- did not occur in the united_states we disagree contrary to petitioners’ argument we believe that the term performance of personal services within the united_states for purposes of sec_864 does not require that ltd itself perform such personal services in order to be engaged in trade_or_business_within_the_united_states we first look to the real business of the taxpayers the doing of what the taxpayers were principally organized to do in order to profit scottish am inv co v commissioner supra pincite ltd is a corporation organized pursuant to the laws of the cayman islands based on the record we believe that the real business of ltd the doing of what ltd was principally organized to do in order to realize profit was to enable mexican nationals to invest their capital in non- mexican financial markets ltd’s real business was not merely to render investment advice to clients in mexico as petitioners contend during each of the years in issue ltd’s income consisted of four major categories management fees interest_income currency_transactions fees and other fees and commissions ltd’s income therefore was derived from effecting primarily in the united_states transactions in financial markets accordingly we conclude that ltd’s real business was providing mexican nationals with access to non- mexican financial markets and that such business was conducted primarily in the united_states in scottish am inv co v commissioner supra pincite the court made a quantitative and a qualitative analysis of the services performed quantitatively ltd performed a substantial number of services in the united_states ltd maintained a client clearing account at frost bank in san antonio in which it collected deposits from clients during the years in issue ltd had approximately the following number of client accounts during during during during and big_number during not all client accounts were actively_traded nonetheless we conclude that the number of ltd’s client accounts and as a corollary the number of services performed in the united_states for such accounts during each of the years in issue can be characterized as quantitatively substantial qualitatively ltd performed substantial services in the united_states directly and through its agent inc ltd provided investment management services and marketed investment products the purpose for which ltd was established was to provide access to non-mexican financial markets and ltd conducted such business primarily in the united_states we therefore conclude that ltd’s activities in the united_states during each of the years in issue can be characterized as qualitatively substantial in sum we conclude that ltd engaged in substantial regular or continuous ordinary business activity in the united_states spermacet whaling shipping co s a v commissioner supra pincite we find that ltd’s activities in the united_states conducted directly or through agents included receiving client funds monitoring interest rates effecting trades collecting and disbursing dividends and interest maintaining customer account information and valuing portfolios accordingly we conclude that during the years in issue ltd was engaged in business in the united_states within the meaning of sec_1_864-4 income_tax regs consequently we hold that ltd was engaged in the active_conduct_of_a_banking_financing_or_similar_business in the united_states pursuant to sec_1_864-4 income_tax regs a fortiori we hold that ltd was engaged in trade_or_business_within_the_united_states pursuant to sec_864 for its taxable years date through b whether each item of ltd's income was effectively connected character and source_rules before deciding whether an item_of_income is effectively connected with the conduct of trade_or_business_within_the_united_states pursuant to sec_882 we must first decide the character and source of each item_of_income items of income include inter alia personal services income and interest_income sec_861 and sec_862 an item may be classified as income_from_sources_within_the_united_states pursuant to sec_861 as income_from_sources_without_the_united_states pursuant to sec_862 or as income partly from within and partly from without the united_states pursuant to sec_863 generally income from the performance of personal services has its source where the services are performed absent an exception not applicable in the instant case compensation_for labor or personal services performed in the united_states is treated as income_from_sources_within_the_united_states sec_861 compensation_for labor or personal services performed without the united_states is treated as income_from_sources_without_the_united_states sec_862 for ltd's taxable years ended date and generally the source of interest depends on the residence of the obligor interest on bonds notes or other interest-bearing obligations of u s residents corporate or otherwise is generally treated as income_from_sources_within_the_united_states sec_861 the term resident_of_the_united_states used in sec_1_861-2 income_tax regs promulgated pursuant to sec_861 includes inter alia a foreign_corporation or a foreign_partnership which at any time during its taxable_year is engaged in trade_or_business in the united_states sec_1_861-2 income_tax regs interest that is not treated as income_from_sources_within_the_united_states pursuant to sec_861 is treated as income_from_sources_without_the_united_states sec_862 additionally notwithstanding sec_861 and the regulations thereunder certain interest is treated as income_from_sources_without_the_united_states sec_1_861-2 income_tax regs for ltd's taxable years ended date through generally the source of interest depends on the residence of the obligor absent exceptions not applicable in the instant case interest on bonds notes or other interest-bearing obligations of noncorporate residents or domestic corporations is treated as income_from_sources_within_the_united_states sec_861 interest that is not treated as income_from_sources_within_the_united_states pursuant to sec_861 is treated as income_from_sources_without_the_united_states sec_862 generally interest from foreign_corporations is not treated as income_from_sources_within_the_united_states pursuant to sec_861 and is therefore treated as income_from_sources_without_the_united_states sec_862 application of the character and source_rules a management fees petitioners contend that the management fees received by ltd are personal services income because such fees are compensation_for investment services petitioners argue that such services included investment advice and related financial services that ltd performed in managing the clients’ portfolios in mexico petitioners argue that the persons performing the services were the promoters and advisers working in district offices in mexico petitioners contend that the management fees should be treated as income_from_sources_without_the_united_states because the services relating to the fees were provided in mexico respondent concedes that the management fees are personal services income because the fees are compensation_for investment services respondent however contends that the management fees should be treated as income_from_sources_within_the_united_states because the services relating to the management fees were provided in san antonio in deciding whether the management fee income is from sources within or from sources without the united_states we must analyze the relationship ltd had with its clients the primary document interpreting that relationship is the discretionary authorization which states that the client is to pay ltd as full compensation_for the services performed hereunder an annual fee the phrase services performed hereunder refers to the four activities that the clients by signing the discretionary authorization authorize ltd to perform those activities include instructing banks on the disposition of client assets working with brokers on the disposition of client assets applying client deposits with ltd to client investments and paying bills for a client in sum the services listed in the discretionary authorization do not include promoters’ services in mexico as petitioners argue the four activities for which the management fee was paid all appear to be services that were performed in san antonio accordingly we hold that the management fee is characterized as compensation_for_personal_services performed in the united_states and is treated as income_from_sources_within_the_united_states sec_861 b service fees u s certificates of deposit and bank_deposits we must decide two issues the proper amount of income in issue and the proper characterization of such income as to the proper amount of income in issue the parties stipulated to the gross_receipts and the direct costs relating to ltd’s interest_income the gross_receipts included all interest_paid to ltd including the interest that ltd ultimately paid out to its clients the direct costs included primarily the interest that ltd paid out to its clients petitioners contest the inclusion of the interest that ltd paid out to its clients in ltd’s gross_receipts and direct costs petitioners note that respondent imposes no tax on the interest earned by ltd’s clients on certificates of deposit purchased in their own name additionally as to respondent’s attempt to tax the interest earned on certificates of deposit purchased in ltd’s name with the pooled funds of clients petitioners contend that the distinction in the name of the instrument holder does not justify the different tax treatment petitioners relying on estate of 313_f2d_724 8th cir affg in part and revg in part 33_tc_465 argue that the interest_paid by ltd to its clients should not be treated as gross_income to ltd petitioners note although the parties did not differentiate among the four types of interest_income from u s certificates of deposit we observe that there are four types of income earned by ltd from u s certificates of deposit and bank_deposits the byte the basis income the iff spread and the mma spread the byte the basis income and the iff spread are income derived from ltd’s certificates of deposit operation u s banks paid interest on ltd’s certificates of deposit directly to ltd which held such instruments in its own name the byte the basis income and the iff spread constitute portions of such interest from u s certificates of deposit the mma spread however is income derived from ltd’s bank accounts the u s banks paid interest on ltd’s bank account directly to ltd which held the account in its own name the mma spread constituted a portion of such interest from u s banks that only the client’s principal had been invested petitioners argue that the mere act of pooling did not alter the essential relation among ltd its clients and the clients’ funds finally petitioners argue that ltd did not become an owner with the client in the certificate of deposit purchased in sum petitioners argue that all interest payments are bifurcated the portion retained by ltd was compensation_for services and the portion received by ltd’s clients was interest_income to the clients themselves and not to ltd as to the characterization of the interest_income petitioners contend that the income is personal services income petitioners note that the income represents the portion of the interest earned on pooled investment funds that was retained by ltd pursuant to the discretionary authorization accordingly petitioners relying on estate of smith argue that the character of such income is compensation_for services and not a portion of the investment_income of the pooled funds petitioners contend that the investment management services that produced such income were performed in mexico and therefore such income should be treated as income_from_sources_without_the_united_states respondent’s primary argument is that the character of the income is interest_income from u s certificates of deposit and bank_deposits because such interest derived from a u s obligor respondent contends that pursuant to the interest source_rules the interest is treated as income_from_sources_within_the_united_states alternatively respondent argues that the character of the income is personal services income attributable to management activities performed in the united_states and therefore constitutes personal services income_from_sources_within_the_united_states in estate of 33_tc_465 longstreet-abbott co laco a commodities trading advisor that was a partnership offered its clients two investment opportunities the first type of investment was an individual trading account for which laco purchased and sold with capital furnished by the client commodity futures and spot commodities in the name of the client the second type of investment was a common fund out of which laco purchased and sold with capital furnished by several clients and pooled by laco commodity futures and spot commodities in the name of the fund as its compensation laco received a portion of the trading profit laco actively solicited individuals to participate in the funds that it managed id pincite laco’s only expectation of income was from the successful management of other individuals’ moneys id laco invested no money of its own id laco only had authority to manage the funds and to withdraw a certain share of the profits and was not permitted to withdraw any portion of an investor’s cash contribution id finally laco had no economic_interest in the commodity futures or spot commodities as such but only an interest in a share of the profits which might be realized from the trading of the commodities id pincite based on those factors we concluded it seems clear that laco was receiving a share of the profits in return for its management services and the gains it realized are ordinary_income both to laco and to the taxpayers composing laco id pincite we then applied a similar analysis with regard to the individual trading accounts and sustained respondent’s determination that laco’s share of the profits was compensation_for services id pincite the court_of_appeals affirmed our ruling on that issue both with respect to the individual investor accounts and the funds f 2d pincite in the instant case as to the proper amount of interest_income we agree with petitioners that the interest earned by ltd’s clients is not income to ltd we conclude that ltd functioned in a manner not unlike laco in estate of smith where laco as the investment manager was taxed only on its share of the profits not on the entire gains derived from the trading t c pincite in the instant case ltd purchased the certificates of deposit or made bank_deposits in its own name as attorney in fact for its clients ltd invested little if any money of its own ltd had no economic_interest in the certificates of deposit or bank_deposits and only had an interest in the spread between the rates earned from the investments and the rates paid_by ltd to its clients upon collecting the interest from either certificates of deposit or bank_deposits on behalf of its clients ltd paid to its clients their respective portions of the interest and retained only ltd’s spread accordingly we conclude that ltd should include in its income only the amounts that it retained as interest spreads from certificates of deposit and bank_deposits as to the character of the income we agree with petitioners that ltd’s portion of the interest_income is compensation_for services we conclude that ltd functioned in a manner not unlike laco in estate of smith ltd placed clients’ funds in certificates of deposit and bank_deposits in the client’s own name and in ltd’s name ltd’s only expectation of income was from the management of its clients’ moneys for which it received a management fee as discussed supra pp the rate spreads that ltd retained also derived from placing its clients’ funds in certificates of deposit and bank_deposits accordingly we conclude that such income was compensation_for services based on the record we believe that the activities from which ltd earned its interest spreads were services that were performed in san antonio petitioners argue that the investment management services performed in mexico ie the counseling of clients produced the income in issue we disagree as we view the evidence in the instant case we conclude that the most important activity in producing the interest spread income was the actual placing of funds in the certificates of deposit or the bank_deposits ltd’s client clearing account from which ltd placed clients’ funds in certificates of deposit or bank_deposits was located in frost bank in san antonio accordingly we hold that the income from u s certificates of deposit and bank_deposits is characterized as compensation_for_personal_services performed in the united_states and is treated as income_from_sources_within_the_united_states sec_861 non-u s certificates of deposit and term deposits as with ltd’s u s investment program we must decide two issues regarding ltd’s non-u s investment program the proper amount of income in issue and the proper characterization of such income as to the proper amount of income in issue based on our analysis regarding ltd’s u s investment program we similarly conclude that ltd should include in its income only the amounts that it retained as interest spreads from the non-u s certificates of deposit and term deposits as to the character of the income petitioners contend that the character of the income earned by ltd from non-u s certificates of deposit and term deposits is interest_income which should be treated as income_from_sources_without_the_united_states respondent however does not specifically address either the character or the source of the income earned from non- u s certificates of deposit or term deposits respondent merely argues that petitioners have failed to prove that the interest_income is foreign_source_income we conclude that ltd’s portion of the interest_income is compensation_for services the non-u s investment program consisted of purchases of certificates of deposit and term deposits in banks outside the united_states ltd operated the non-u s investment program in a manner similar to its u s investment program accordingly we apply our analysis of the u s program supra pp to the non-u s program and conclude that the spread income was compensation_for services we believe that the activities from which ltd earned its interest spreads were services that were performed in san antonio we conclude that the most important activity in producing the interest spread income was the actual placing of funds in the certificates of deposit or the term deposits ltd’s client clearing account from which ltd placed clients’ funds in certificates of deposit or term deposits was located in frost bank in san antonio accordingly we hold that the income from non-u s certificates of deposit and term deposits is characterized as compensation_for_personal_services performed in the united_states and is treated as income_from_sources_within_the_united_states sec_861 pace investments petitioners contend that the pace investments were purchases of certificates of deposit issued by foreign branches of mexican banks and that the character of the pace investments income is therefore interest_income petitioners contend that the pace investments income is from sources without the united_states because the obligors were foreign respondent does not specifically address either the character or the source of the pace investments income respondent merely argues that petitioners have failed to prove that the income is from a foreign source petitioners' contention that the pace investments were merely purchases of certificates of deposit issued by foreign branches of mexican banks is unsupported by the record we believe that the pace investments constituted a specialized mechanism for clients to draw upon their unused lines of credit the income that ltd earned from its pace investments was the excess of the sum of the interest earned from the mexican banks and the fees earned from the clients over the interest_paid to the clients as their stated rate of return we conclude that such income represented compensation_for services rendered in san antonio in arranging the pace investments accordingly we hold that the pace investments income is characterized as compensation_for_personal_services performed in the united_states and is treated as income_from_sources_within_the_united_states sec_861 c interest_income loans petitioners do not address either the character or the source of the income earned by ltd on its loans to clients and mexican corporations respondent contends that the character of the income from ltd's loans is interest_income respondent argues that the income is attributable to interest on loans made to ltd's clients and mexican corporations because the debtors resided without the united_states respondent contends that the interest is treated as income_from_sources_without_the_united_states we believe that ltd’s interest from loans was all paid_by mexican individuals and corporations accordingly we hold that the interest is characterized as interest from non-u s obligors and is treated as income_from_sources_without_the_united_states sec_862 mma ii petitioners contend that ltd’s mma ii income was interest earned on client funds placed in non-u s bank_deposits thus constituting income_from_sources_without_the_united_states respondent agrees that the mma ii income was interest respondent however argues that petitioners have failed to prove that the interest came from a foreign source we find that in the mma ii program clients placed funds with ltd and earned interest on such funds mexican corporations borrowed such funds from ltd which charged them interest ltd's mma ii income derived from the difference between the interest that was charged and the interest that was paid out accordingly we hold that the mma ii income is characterized as interest from non-u s obligors and is treated as income_from_sources_without_the_united_states sec_862 d currency exchange transactions income currency swaps and currency_transactions without distinguishing between the two types of currency_transactions see supra pp petitioners contend that the income earned by ltd from those transactions was compensation_for_personal_services rendered entirely in mexico respondent contends that the income was from personal services or in the alternative was gain from the sale of personal_property and in either event had its source solely within the united_states we conclude that ltd's income from currency_transactions was compensation_for the performance of personal services rather than gain from the purchases and sales of personal_property ltd functioned as an intermediary working in san antonio and in mexico to effect its clients’ currency_transactions as to the currency swaps ltd’s income derived from commissions from bank of america and united_states trust as to the currency_transactions ltd’s income derived from the fees it charged its clients for effecting the transactions accordingly we hold that the currency exchange transactions income is characterized as compensation_for_personal_services performed both in the united_states and outside the united_states and is treated as income from sources partly within and partly without the united_states sec_863 petitioners however did not provide an apportionment scheme for the currency exchange transactions income the deloitte workpapers disclose that two income items derived directly from the guadalajara office's currency operations accordingly we hold that pursuant to sec_863 each of the guadalajara income items is treated as income_from_sources_without_the_united_states and the remaining currency exchange transactions income is treated as income_from_sources_within_the_united_states e sales commissions and fees currency fund feim fund and matric fund petitioners contend that the character of the commissions from the funds is compensation_for investment services petitioners contend that the commissions should be treated as income from without the united_states because sales of each such fund took place in mexico respondent contends that the commissions should be treated as income_from_sources_within_the_united_states because the investment services relating to each such fund were provided in san antonio we conclude that ltd’s currency fund commission is compensation_for investment services as stated in its promotional material ltd acted as manager of the currency fund the services that ltd rendered in relation to the currency fund included accepting clients' deposits opening an account with a foreign bank and issuing clients periodic statements all of such activities were performed through the office in san antonio we disagree with petitioners' contention that only the selling of the fund is to be examined in deciding the source of the commission income ltd provided many services beyond the initial sale of the fund we conclude that ltd’s commission was compensation_for providing those services not for selling the fund in sum ltd’s management of the currency fund entailed performing personal services in san antonio accordingly we hold that ltd's currency fund commission is characterized as compensation_for_personal_services performed in the united_states and is treated as income_from_sources_within_the_united_states sec_861 we similarly conclude that ltd’s feim fund commission is compensation_for investment services the services that ltd rendered in relation to the feim fund included accepting clients' deposits transferring those deposits to merrill lynch and issuing periodic statements to clients all of those activities were performed through the office in san antonio we disagree with petitioners’ contention that only the selling of the fund is to be examined in deciding the source of the commission income ltd provided many services beyond the initial sale of the fund we conclude that ltd’s commission was compensation_for providing those services not for selling the fund in sum ltd’s management of the feim fund entailed performing personal services in san antonio accordingly we hold that ltd's feim fund commission is characterized as compensation_for_personal_services performed in the united_states and is treated as income_from_sources_within_the_united_states sec_861 we similarly conclude that ltd’s matric fund commission initiation fee and consulting fee are compensation_for investment services the services that ltd rendered in relation to the matric fund included handling the paperwork and general administration and administering the interest payments to the investors clients placed their commitments with ltd through the san antonio office ltd handled all paperwork regarding the matric fund accrual of interest in the san antonio office we disagree with petitioners’ contention that only the selling of the fund is to be examined in deciding the source of the commission income ltd provided many services beyond the initial sale of the fund we conclude that ltd’s commission was compensation_for providing such services not for selling the fund in sum ltd’s management of the matric fund entailed performing personal services in san antonio accordingly we hold that ltd's matric fund income is characterized as compensation_for_personal_services performed in the united_states and is treated as income_from_sources_within_the_united_states sec_861 inversat fund petitioners contend that the character of the inversat fund commission is personal services income because such commission is compensation_for investment services petitioners contend that the commission should be treated as income_from_sources_without_the_united_states because the services relating to the inversat fund commission were provided in mexico petitioners do not specify the services relating to the inversat fund that are relevant for sourcing purposes respondent contends that the commission should be treated as income_from_sources_within_the_united_states we conclude that ltd’s inversat fund commission was compensation_for investment services the services that ltd rendered in relation to the inversat fund included accepting clients' deposits transferring the funds from inversat fund to inversat reit and general investment management all of which were performed through the office in san antonio in sum ltd’s management of the inversat fund entailed performing personal services in san antonio accordingly we hold that ltd's inversat fund commission is characterized as compensation_for_personal_services performed in the united_states and is treated as income_from_sources_within_the_united_states sec_861 tva petitioners contend that the character of the tva commission is personal services income because such commission is compensation_for investment services petitioners contend that the commission should be treated as income from without the united_states because the services relating to the tva project were provided in mexico petitioners argue that the services relating to the tva project relevant for sourcing purposes include only the underwriting activities petitioners maintain that the tva project's only connection to the united_states was that inc recorded money going in or out of a client account respondent contends that the commission should be treated as income_from_sources_within_the_united_states because the investment services relating to the tva project were provided in san antonio the tva commission includes three types of income and we analyze each type individually as to the first type of income we conclude that ltd’s 5-percent commission on the total funds raised was compensation_for_personal_services the services that ltd rendered in relation to the 5-percent commission included formulating the prospectus and executing the marketing program to solicit venture capital we conclude that such services were performed in mexico in sum ltd’s activities relating to the percent commission consisted of performing personal services in mexico accordingly we hold that ltd's 5-percent commission is characterized as compensation_for_personal_services performed outside the united_states and is treated as income_from_sources_without_the_united_states sec_862 as to the second type of income we conclude that ltd’s monthly administration fee is compensation_for_personal_services the services that ltd rendered in relation to the fee included administering the funds raised in the capital call we conclude that such services were performed in san antonio in sum ltd’s activities relating to the monthly administration fee consisted of performing personal services in san antonio accordingly we hold that ltd's monthly administration fee is characterized as compensation_for_personal_services performed in the united_states and is treated as income_from_sources_within_the_united_states sec_861 as to the third type of income we conclude that ltd’s percentage commission charged to certain clients purchasing units in the trust is compensation_for_personal_services the services that ltd rendered in relation to the percentage commission from certain clients included formulating the prospectus and executing the marketing program to solicit venture capital we conclude that such services were performed in mexico in sum ltd’s activities relating to the percentage commission consisted of performing personal services in mexico accordingly we hold that ltd's percentage commission is characterized as compensation_for_personal_services performed outside the united_states and is treated as income_from_sources_without_the_united_states sec_862 client incorporation and trust creation legal advice income and letters of credit respondent contends that the character of the client incorporation and trust creation fees the legal advice income and the letters of credit fees are personal services income respondent contends that such income items should be treated as income_from_sources_within_the_united_states because the investment services relating to the income were provided in san antonio petitioners do not dispute respondent’s contentions consequently we treat petitioners as having conceded that such income is characterized as compensation_for_personal_services income performed in the united_states and is treated as income_from_sources_within_the_united_states sec_861 foreign exchange investments we analyze ltd’s foreign exchange investments income in a manner similar to that in the currency exchange transactions section supra pp petitioners however did not provide any basis for apportionment of the foreign exchange investments income accordingly we sustain respondent's determinations that such income is characterized as compensation_for_personal_services performed in the united_states and is treated entirely as income_from_sources_within_the_united_states sec_861 treasury bills wires and checks gold and silver futures project income income from investments other commission income other commissions and fees and other income petitioners do not specifically address either the character or the source of such income items consequently we treat petitioners as having conceded such items accordingly we sustain respondent's determinations that the income in each such category is characterized as compensation_for_personal_services income performed in the united_states and is treated as income_from_sources_within_the_united_states sec_861 effectively_connected_income rules a introduction to the rules a foreign_corporation engaged in trade_or_business_within_the_united_states is taxed on income which is effectively connected with the conduct_of_a_trade_or_business within the united_states hereinafter effectively connected sec_882 for this purpose income_from_sources_within_the_united_states generally is segregated between two categories pursuant to sec_864 and the income to which sec_864 applies includes inter alia income described in sec_871 sec_871 sec_881 or sec_881 compensation interest other than portfolio_interest dividends and other fixed_or_determinable_annual_or_periodical_gains_profits_and_income are income items described in sec_871 and sec_881 and are therefore subject_to the sec_864 rules sec_864 provides two general factors to consider in determining whether income_from_sources_within_the_united_states falling under its purview is effectively connected whether the income is derived from assets used in or held for use in the conduct of the trade_or_business sec_864 asset-use test and whether the activities of the trade_or_business were a material factor in the realization of the income sec_864 business-activities test a special regime applies pursuant to sec_864 however in determining whether the income of taxpayers engaged in the active_conduct_of_a_banking_financing_or_similar_business in the united_states is effectively connected sec_1_864-4 income_tax regs all income_from_sources_within_the_united_states other than that covered by sec_864 or sec_1_864-4 income_tax regs falls into the residual category of sec_864 and is treated as effectively connected with any u s trade_or_business conducted by the taxpayer regardless of whether an actual connection exists certain income_from_sources_without_the_united_states is also deemed effectively connected if such income is attributable to an office or other fixed place of business within the united_states sec_864 excepting foreign_source_income deemed effectively connected pursuant to inter alia sec_864 no foreign_source_income is treated as effectively connected sec_864 b sec_1_864-4 income_tax regs banking activity test once a taxpayer is determined to be engaged in the active_conduct_of_a_banking business within the meaning of sec_1_864-4 income_tax regs set forth supra p then the income of the taxpayer from sources within the united_states is placed in one of three categories each of which provides an effectively_connected_income test in the first category of income any dividends or interest from stocks or securities or any gain_or_loss from the sale_or_exchange of stocks or securities which are capital assets which is from sources within the united_states and derived by a nonresident_alien_individual or a foreign_corporation in the active_conduct during the taxable_year of such banking_financing_or_similar_business in the united_states shall be treated as effectively connected with the conduct of that business sec_1 c ii income_tax regs only if two conditions are met the stocks or securities giving rise to such income gain_or_loss are attributable to the u s office through which such business is carried on and the stocks or securities either a were acquired in one of three specified ways or b consist of one of three specified types of securities id a security for purposes of sec_1 c income_tax regs is defined as any bill note bond debenture or other evidence_of_indebtedness or any evidence of an interest in or right to subscribe to or purchase any of the foregoing items sec_1_864-4 income_tax regs in the second category of income any dividends or interest from stocks or securities or any gain_or_loss from the sale_or_exchange of stocks or securities which does not meet the conditions described supra and therefore is not treated as effectively connected with the taxpayer’s active_conduct_of_a_banking_financing_or_similar_business in the united_states still may be effectively connected for the taxable_year with the conduct of another business by the taxpayer in the united_states pursuant to either the asset-use test or the business-activities test sec_1_864-4 income_tax regs in the last category of income any income gain_or_loss from sources within the united_states other than dividends or interest from or gain_or_loss from the sale_or_exchange of stocks or securities is determined to be effectively connected pursuant to either the asset-use test or business-activities test sec_1 c vi b income_tax regs c sec_864 asset-use test the code provides that one factor to consider in determining whether income described in sec_864 is effectively connected with a u s trade_or_business is whether the income gain_or_loss is derived from assets used in or held for use in the conduct of such trade_or_business asset-use test sec_864 additionally the code provides that due regard shall be given to whether or not such asset or such income gain_or_loss was accounted for through such trade_or_business sec_864 the regulations provide that the asset-use test ordinarily applies in making a determination with respect to income gain_or_loss of a passive type where the trade_or_business activities as such do not give rise directly to the realization of the income gain_or_loss sec_1 c i income_tax regs the regulations state that the test is of primary significance where for example interest or dividend income is derived from sources within the united_states by a nonresident_alien_individual or foreign_corporation that is engaged in the business of manufacturing or selling goods in the united_states id d sec_864 business-activities test the code provides that another factor to consider in determining whether income is effectively connected to a u s trade_or_business is whether the activities of such trade_or_business were a material factor in the realization of the income gain_or_loss business-activities test sec_864 additionally the code provides that due regard shall be given to whether or not such asset or such income gain_or_loss was accounted for through such trade_or_business sec_864 the regulations provide that the business-activities test is of primary significance in cases in which a dividends or interest are derived by a dealer in stocks or securities b gain_or_loss is derived from the sale_or_exchange of capital assets in the active_conduct_of_a_trade_or_business by an investment_company c royalties are derived in the active_conduct of a business consisting of the licensing of patents or similar intangible_property or d service fees are derived in the active_conduct of a servicing business sec_1_864-4 income_tax regs the regulations however add that in applying the business-activities test activities relating to the management of investment portfolios shall not be treated as activities of the trade_or_business conducted in the united_states unless the maintenance of the investments constitutes the principal activity of that trade_or_business id e sec_864 rules for income_from_sources_without_the_united_states once a taxpayer is determined to be engaged in the active_conduct_of_a_banking_financing_or_similar_business within the meaning of sec_1_864-5 income_tax regs then all dividends and interest from sources without the united_states are the test articulated in sec_1_864-4 income_tax regs regarding whether a foreign_corporation is engaged in the active_conduct_of_a_banking_financing_or_similar_business in the united_states is to be applied sec_1_864-5 income_tax regs placed in one of three categories each of which provides an effectively_connected_income test in the first category of income any dividends or interest from stocks or securities or any gain_or_loss from the sale of exchange of stocks or securities which are capital assets which is from sources without the united_states and derived by a nonresident_alien_individual or a foreign_corporation in the active_conduct during the taxable_year of a banking_financing_or_similar_business in the united_states shall be treated as effectively connected under the same principles of sec_1_864-4 income_tax regs that are applied to u s source dividends or interest derived in the active_conduct_of_a_banking_financing_or_similar_business in the united_states sec_1_864-6 income_tax regs accordingly such foreign source dividends interest gain_or_loss from stocks or securities are treated as effectively_connected_income only if two conditions are met the stocks or securities giving rise to such income are attributable to the u s office through which such banking_financing_or_similar_business is carried on and the stocks or securities either a were acquired in one of three ways or b consist of one of three types of securities sec_1_864-4 income_tax regs in the second category of income any dividends interest gain_or_loss from stocks or securities which does not meet the conditions described supra and therefore is not treated as effectively connected with the taxpayer’s active_conduct_of_a_banking_financing_or_similar_business in the united_states still may be effectively connected pursuant to sec_1_864-6 income_tax regs for the taxable_year with the conduct by such taxpayer of a trade_or_business in the united_states which consists of trading in stocks or securities for the taxpayer’s own account sec_1_864-6 income_tax regs the last category of income consists of dividends or interest from sources without the united_states derived in the active_conduct_of_a_banking_financing_or_similar_business in the united_states other than dividends or interest from or gain_or_loss from the sale_or_exchange of stocks or securities described in the first category supra pp sec_1 b ii d income_tax regs that category of dividends and interest is subject_to the same requirements as dividends and interest of a taxpayer not engaged in the active_conduct_of_a_banking_financing_or_similar_business id accordingly the dividends or interest is treated as effectively connected if the taxpayer has an office or other fixed place of business within the united_states to which such dividends or interest is attributable sec_864 see sec_1_864-6 income_tax regs for purposes of sec_864 three rules apply in determining whether the taxpayer has an office or other fixed place of business within the united_states to which such income gain_or_loss is attributable sec_864 the first rule is in determining whether a nonresident_alien_individual or a foreign_corporation has an office or other fixed place of business an office or other fixed place of business of an agent shall be disregarded unless such agent i has the authority to negotiate and conclude contracts in the name of the nonresident_alien_individual or foreign_corporation and regularly exercises that authority or has a stock or merchandise from which he regularly fills orders on behalf of such individual or foreign_corporation and ii is not a general commission agent broker or other agent of independent status acting in the ordinary course of his business sec_864 the regulations promulgated thereunder are set forth supra pp the second rule is income gain_or_loss shall not be considered as attributable to an office or other fixed place of business within the u s unless such office or fixed place of business is a material factor in the production of such income gain_or_loss and such office or fixed place of business regularly carries on activities of the type from which such income gain_or_loss is derived sec_864 see also sec_1_864-6 income_tax regs additionally the income gain_or_loss must be realized in the ordinary course of the trade_or_business carried on through that office or other fixed place of business sec_1_864-6 income_tax regs the regulations provide guidance in applying the material factor test to specific classes of income sec_1_864-6 income_tax regs for dividends or interest or gains or losses from the sale_or_exchange of certain stocks or securities an office or other fixed place of business is considered a material factor in the realization of such income gain_or_loss if the office or other fixed place of business either actively participates in soliciting negotiating or performing other activities required to arrange the issue acquisition sale_or_exchange of the asset from which such income gain_or_loss is derived or performs significant services incident to such issue acquisition sale_or_exchange sec_1 b ii income_tax regs an office or other fixed place of business in the united_states is not considered to be a material factor in the realization of income gain_or_loss merely because the office or other fixed place of business conducts one or more of the following activities collects or accounts for the dividends interest gains or losses exercises general supervision over the activities of the persons directly responsible for carrying on the activities or services described in the immediately preceding sentence performs merely clerical functions incident to the issue acquisition sale_or_exchange or exercises final approval over the execution of the issue acquisition sale_or_exchange sec_1_864-6 income_tax regs the third rule in pertinent part is that the income gain_or_loss which shall be attributable to an office or other fixed place of business within the united_states shall be the income gain_or_loss properly allocable thereto sec_864 the regulation thereunder provides no definition of the term properly allocable instead the regulation provides the general guideline that if an office or other fixed place of business is a material factor in the realization for that year of an item_of_income gain_or_loss such item_of_income gain_or_loss shall be considered to be allocable in its entirety to that office or other fixed place of business sec_1 c income_tax regs finally any foreign_source_income initially deemed effectively connected shall not be treated as effectively connected if such income assuming it were derived by the taxpayer from sources within the united_states for the taxable_year would not be treated under sec_1_864-4 as effectively connected for the taxable_year with the conduct_of_a_trade_or_business in the united_states sec_1_864-5 income_tax regs in other words foreign_source_income deemed effectively connected pursuant to inter alia sec_864 must also meet the applicable effectively_connected_income tests of sec_1_864-4 income_tax regs ie the asset-use test the business-activities test or the banking activity test as if such income were from sources within united_states application of the effectively_connected_income rules we have held supra p that ltd was engaged in the active_conduct_of_a_banking_financing_or_similar_business in the united_states within the meaning of sec_1 c i income_tax regs because sec_1_864-5 income_tax regs applies the test articulated in sec_1 c i income_tax regs we also hold that ltd was engaged in the active_conduct_of_a_banking_financing_or_similar_business in the united_states within the meaning of sec_1_864-5 income_tax regs accordingly we apply the special effectively_connected_income rules for a foreign_corporation considered to be so engaged a management fees petitioners contend that the management fee is income_from_sources_without_the_united_states petitioners contend that such fee is not effectively_connected_income because it is not one of the types of foreign_source_income that is deemed effectively_connected_income pursuant to sec_864 or c respondent contends that the management fee is income_from_sources_within_the_united_states respondent applies the business-activities test only by implication and contends that the fee is effectively_connected_income we have held supra p that the management fee is characterized as compensation_for_personal_services and is treated as income_from_sources_within_the_united_states accordingly as petitioners' effectively_connected_income argument presumes foreign_source_income we find that argument to have no merit although respondent applies the business- activities test only by implication we are convinced that the test is properly applied to the management fee ltd’s management fee is any income gain_or_loss from sources within the united_states not already described in the first two categories of u s source income and therefore falls under the third category of u s source income of a foreign_corporation engaged in the active_conduct_of_a_banking_financing_or_similar_business sec_1_864-4 income_tax regs accordingly we analyze ltd’s management fee pursuant to either the asset-use or business-activities test id the business-activities test is of primary significance under circumstances inter alia where service fees are derived in the active_conduct of a servicing business sec_1 c i income_tax regs ltd’s management fee is a service fee derived in the active_conduct of a servicing business consequently we apply the business-activities test to decide whether such fee is effectively_connected_income before applying the business-activities test however we must address the exception for activities relating to the management of investment portfolios provided in sec_1 c i income_tax regs we hold that such exception is inapplicable because the maintenance of investments constitutes the principal activity of ltd's trade_or_business within the meaning of sec_1_864-4 income_tax regs although regulations do not define principal activity for the purposes of sec_1_864-4 income_tax regs in interpreting such words we look to their ordinary everyday senses soliman v 506_us_168 and the cases cited therein the term principal has been defined to mean most important consequential or influential id pincite quoting webster’s third new international dictionary and defining principal_place_of_business for purposes of the home_office deduction pursuant to sec_280a in the instant case the maintenance of investments which is equated in sec_1_864-4 income_tax regs to the management of investments constitutes the most important consequential or influential activity of ltd's trade_or_business as seen by both its total activities and total income accordingly we conclude that the maintenance of investments constitutes the principal activity of ltd's trade_or_business within the meaning of sec_1_864-4 income_tax regs consequently we hold that ltd’s activities relating to the management of investment portfolios shall be treated as activities of ltd’s trade_or_business conducted in the united_states for purposes of applying the business-activities test in applying the business-activities test to decide whether the management fee is effectively_connected_income we must consider whether the activities of such trade_or_business were a material factor in the realization of the income sec_864 we have held supra p that ltd was engaged in trade_or_business_within_the_united_states pursuant to sec_864 during its taxable years in issue the activities of ltd's trade_or_business relating to the management fee included instructing banks on the disposition of client assets working with brokers on the disposition of client assets applying client deposits with ltd to client investments and paying bills for clients we conclude that such activities of ltd’s trade_or_business were a material factor in the realization of the income within the meaning of sec_864 we have given due regard to the question of whether such income was accounted for through such trade_or_business and we find ltd's management fee to have been accounted for through ltd's trade_or_business sec_864 consequently we hold that ltd's management fee is effectively_connected_income pursuant to sec_1_864-4 income_tax regs and sec_864 b service fees u s certificates of deposit and bank_deposits petitioners contend that the income from u s certificates of deposit and bank_deposits is personal services income_from_sources_without_the_united_states petitioners contend that such items are not effectively_connected_income because they do not fall under one of the types of foreign_source_income which is deemed effectively_connected_income pursuant to sec_864 or c alternatively petitioners contend that such items if treated as income_from_sources_within_the_united_states cannot be effectively_connected_income because they fail the asset-use test as they were not derived by ltd from assets used in the conduct of trade_or_business in the united_states and they fail the business-activities test as the activities of any alleged u s trade_or_business of ltd were not a material factor in the realization of the amounts of interest_income properly allocable to ltd respondent contends alternatively that the income from the u s certificates of deposit and bank_deposits is interest_income or personal services income_from_sources_within_the_united_states respondent contends that such income items are effectively connected because they pass the business-activities test respondent argues that as the activities of ltd's u s business were a material factor in the realization of the interest items such items are effectively_connected_income additionally respondent argues that if the income from u s certificates of deposit and bank_deposits is determined not to be effectively_connected_income a tax of percent is imposed pursuant to sec_881 we have held supra pp that ltd's income from u s certificates of deposit and bank_deposits is characterized as compensation_for_personal_services and is treated as income_from_sources_within_the_united_states accordingly as petitioners' first effectively_connected_income argument presumes foreign_source_income we find that argument to have no merit additionally because we apply the business-activities test we need not address petitioners’ arguments regarding the asset-use test ltd’s income from u s certificates of deposit and bank_deposits is any income gain_or_loss from sources within the united_states not already described in the first two categories of u s source income and therefore falls under the third category of u s source income of a foreign_corporation engaged in the active_conduct_of_a_banking_financing_or_similar_business sec_1_864-4 income_tax regs accordingly we analyze ltd’s income from u s certificates of deposit and bank_deposits pursuant to either the asset-use or business-activities test id the business-activities test is of primary significance under circumstances inter alia where service fees are derived in the active_conduct of a servicing business sec_1 c i income_tax regs ltd’s income from u s certificates of deposit and bank_deposits consists of service fees derived in the active_conduct of a servicing business consequently we apply the business-activities test to decide whether such income is effectively_connected_income before applying the business-activities test however we must address the exception for activities relating to the management of investment portfolios provided in sec_1 c i income_tax regs we have held supra pp that the investment portfolio management exception is inapplicable and consequently that ltd’s activities relating to the management of investment portfolios shall be treated as activities of ltd’s trade_or_business conducted in the united_states for purposes of applying the business-activities test in applying the business-activities test to decide whether ltd’s income from u s certificates of deposit and bank_deposits is effectively_connected_income we must consider whether the activities of such trade_or_business were a material factor in the realization of the income sec_864 we have held supra p that ltd was engaged in trade_or_business_within_the_united_states pursuant to sec_864 during its taxable years in issue the activities of ltd's trade_or_business relating to its income from u s certificates of deposit and bank_deposits included receiving clients’ funds depositing the funds in the client clearing account either purchasing a certificate of deposit from a u s bank or keeping the funds in the client clearing account and maintaining records of ltd’s and its clients’ positions with respect to the investments or deposits we conclude that such activities of ltd’s trade_or_business were a material factor in the realization of the income within the meaning of sec_864 we have given due regard to the question of whether such income was accounted for through such trade_or_business and we find ltd’s income from u s certificates of deposit and bank_deposits to have been accounted for through ltd’s trade_or_business sec_864 consequently we hold that ltd’s income from u s certificates of deposit and bank_deposits is effectively_connected_income pursuant to sec_1_864-4 income_tax regs and sec_864 non-u s certificates of deposit and term deposits petitioners contend that the income from non-u s investments and term deposits is from sources without the united_states petitioners contend that such income is not effectively_connected_income because ltd was not engaged in the active_conduct_of_a_banking_financing_or_similar_business in the united_states its principal business was not trading in stock_or_securities for its own account and it did not have an office in the united_states to which such income is attributable respondent contends that the income from non-u s investments and term deposits is from sources within the united_states respondent contends that such income is effectively_connected_income pursuant to the business-activities test because the activities of ltd's u s business were a material factor in the realization of the income we have held supra p that the income from non-u s certificates of deposit and term deposits is characterized as compensation_for services and is treated as income_from_sources_within_the_united_states accordingly as petitioners’ effectively_connected_income argument presumes foreign_source_income we find that argument to have no merit ltd’s income from non-u s certificates of deposit and term deposits is any income gain_or_loss from sources within the united_states not already described in the first two categories of u s source income and therefore falls under the third category of u s source income of a foreign_corporation engaged in the active_conduct_of_a_banking_financing_or_similar_business sec_1_864-4 income_tax regs accordingly we analyze ltd’s income from non-u s certificates of deposit and term deposits pursuant to either the asset-use or business-activities test id the business-activities test is of primary significance under circumstances inter alia where service fees are derived in the active_conduct of a servicing business sec_1 c i income_tax regs ltd’s income from non-u s certificates of deposit and term deposits consists of service fees derived in the active_conduct of a servicing business consequently we apply the business-activities test to decide whether such interest is effectively_connected_income before applying the business-activities test however we must address the exception for activities relating to the management of investment portfolios provided in sec_1 c i income_tax regs we have held supra pp that the investment management portfolio exception is inapplicable and consequently that ltd’s activities relating to the management of investment portfolios shall be treated as activities of ltd’s trade_or_business conducted in the united_states for purposes of applying the business-activities test in applying the business-activities test to decide whether ltd’s income from non-u s certificates of deposit and term deposits is effectively_connected_income we must consider whether the activities of such trade_or_business were a material factor in the realization of the income sec_864 we have held supra p that ltd was engaged in trade_or_business_within_the_united_states pursuant to sec_864 during its taxable years in issue the activities of ltd’s trade_or_business relating to its income from non-u s certificates of deposit and term deposits included receiving clients’ funds depositing such funds in the client clearing account either purchasing a certificate of deposit from a non-u s bank or placing the funds in a non-u s term deposits and maintaining records of ltd’s and its clients’ positions with respect to such investments or deposits we conclude that such activities of ltd’s trade_or_business were a material factor in the realization of the income within the meaning of sec_864 we have given due regard to the question of whether such income was accounted for through such trade_or_business and we find ltd’s income from non-u s certificates of deposit and term deposits to have been accounted for through ltd’s trade_or_business sec_864 consequently we hold that ltd’s income from non-u s certificates of deposit and term deposits is effectively_connected_income pursuant to sec_1_864-4 income_tax regs and sec_864 pace investments petitioners contend that the pace investments income is income from sources outside the united_states petitioners contend that the pace investments income is not effectively_connected_income because it is not one of the types of foreign_source_income which is deemed effectively_connected_income pursuant to sec_864 or c respondent does not address the issue of whether the pace investment_income is effectively connected we have held supra p that the pace investments income is characterized as compensation_for_personal_services and is treated as income_from_sources_within_the_united_states as petitioners' effectively_connected_income argument presumes foreign_source_income we find that argument to have no merit ltd’s pace investments income is any income gain_or_loss from sources within the united_states not already described in the first two categories of u s source income and therefore falls under the third category of u s source income of a foreign_corporation engaged in the active_conduct_of_a_banking_financing_or_similar_business sec_1_864-4 income_tax regs accordingly we analyze ltd’s pace investment_income pursuant to either the asset-use or business-activities test id the business-activities test is of primary significance under circumstances inter alia where service fees are derived in the active_conduct of a servicing business sec_1 c i income_tax regs ltd’s pace investments income consists of service fees derived in the active_conduct of a servicing business consequently we apply the business- activities test to decide whether such fee is effectively_connected_income before applying the business-activities test however we must address the exception for activities relating to the management of investment portfolios provided in sec_1 c i income_tax regs we have held supra pp that the investment management portfolio exception is inapplicable and consequently that ltd’s activities relating to the management of investment portfolios shall be treated as activities of ltd’s trade_or_business conducted in the united_states for purposes of applying the business-activities test in applying the business-activities test to decide whether the pace investments income is effectively_connected_income we must consider whether the activities of such trade_or_business were a material factor in the realization of the income sec_864 we have held supra p that ltd was engaged in trade_or_business_within_the_united_states during its taxable years in issue the activities of ltd’s trade_or_business relating to the pace investments income included raising funds from clients depositing such funds with mexican banks and arranging for clients to draw upon their unused lines of credit we conclude that such activities of ltd’s trade_or_business were a material factor in the realization of the income within the meaning of sec_864 we have given due regard to the question of whether such income was accounted for through such trade_or_business and we find ltd's pace investments income to have been accounted for through ltd's trade_or_business sec_864 consequently we hold that ltd's pace investments income is effectively_connected_income pursuant to sec_1 c vi b income_tax regs and sec_864 c interest_income loans petitioners contend that the loan interest is not effectively_connected_income because the activities occurring in inc's office were not the material factor underlying the interest_income petitioners argue that because inc's only role in handling the loans to clients was to note that a loan had been extended and to record the rate agreed between the promoter and client in mexico inc’s activities do not rise to the level of conducting a banking_financing_or_similar_business within the united_states within the meaning of sec_1_864-4 income_tax regs respondent contends that the interest from loans is interest_income from sources without the united_states respondent contends that such income is effectively_connected_income because it falls under one of the types of foreign_source_income that is deemed effectively connected pursuant to sec_864 additionally respondent argues that the san antonio office was a material factor in the production of the interest from loans we have held supra p that the loan interest is characterized as interest_income and is treated as income_from_sources_without_the_united_states because petitioners’ effectively connected argument presumes u s source income we find that argument to have no merit additionally we need not address petitioners’ argument regarding inc because the proper examination is with respect to ltd the loan interest is compensation_for loans to ltd's clients that ltd made in the active_conduct of its trade_or_business in the united_states accordingly the loan interest is interest because it is compensation_for the use or forbearance of money 308_us_488 we have held supra p that ltd was engaged in the active_conduct_of_a_banking_financing_or_similar_business in the united_states within the meaning of sec_1_864-4 income_tax regs consequently we hold that ltd was engaged in the active_conduct_of_a_banking_financing_or_similar_business within the united_states within the meaning of sec_864 accordingly the loan interest is interest that is derived in the active_conduct_of_a_banking_financing_or_similar_business within the united_states within the meaning of sec_864 the loan interest is interest from sources without the united_states other than interest from stocks or securities and therefore falls under the third category of foreign_source_income of a foreign_corporation engaged in the active_conduct_of_a_banking_financing_or_similar_business within the united_states sec_1_864-6 income_tax regs accordingly in deciding whether such interest is effectively_connected_income we apply the requirements for dividends and interest of a taxpayer not engaged in the active_conduct_of_a_banking_financing_or_similar_business within the united_states id accordingly the loan interest is treated as effectively connected if ltd has an office or other fixed place of business within the united_states to which such income is attributable sec_864 see sec_1_864-6 income_tax regs the loan interest is attributable to ltd's office or fixed place of business within the meaning of sec_864 because it satisfies the three tests articulated in sec_864 and the regulations thereunder the first test provides that the office of an agent shall be disregarded unless the agent i has the authority to negotiate and conclude contracts in the name of the nonresident_alien_individual or foreign_corporation and regularly exercises that authority or has a stock of merchandise from which he regularly fills orders on behalf of such individual or foreign_corporation and ii is not a general commission agent broker or other agent of independent status acting in the ordinary course of his business sec_864 see also sec_1_864-7 income_tax regs as to clause i during the years in issue inc had the authority to negotiate and to conclude contracts in ltd’s name and regularly exercised such authority when it purchased the certificates of deposit from banks on ltd’s behalf as to clause ii we have concluded supra p that inc was not an independent agent within the meaning of the sec_1_864-7 income_tax regs accordingly inc's office shall not be disregarded in the examination of whether ltd has an office or other fixed place of business for purposes of sec_864 we have held supra p with regard to the exclusion for trading in stocks or securities pursuant to sec_864 that ltd has an office or fixed place of business in the united_states within the meaning of sec_1_864-7 income_tax regs consequently we hold that ltd has an office or other fixed place of business in the united_states for purposes of sec_864 the second test provides that income gain_or_loss is not to be considered as attributable to an office or fixed place of business within the united_states unless such office or fixed place of business is a material factor in the production of such income gain_or_loss sec_864 the regulations provide that loan interest meets the materiality test if it satisfies either of the following alternative requirements the office or other fixed place of business either actively participates in soliciting negotiating or performing other activities required to arrange the issue acquisition sale_or_exchange of the asset from which such income gain_or_loss is derived or performs significant services incident to such issue acquisition sale_or_exchange sec_1 b ii income_tax regs the san antonio office meets both of the alternative requirements as to the first requirement the office actively arranged the loan from which the loan interest was derived by verifying the availability of ltd’s funds and then transferring such funds usually by wire to the borrowers who were usually clients we view the second requirement as providing a less stringent test than the first requirement because it provides only that the office must perform significant services incident to the transaction in issue in the instant case when the office transferred the funds usually by wire to the borrowers per their direction we conclude that it effected the loans which was the performance of significant services incident to such loans additionally the office did not merely conduct the four types of activities that do not cause an office to be considered a material factor in the realization of income gain_or_loss pursuant to sec_1_864-6 income_tax regs ie the san antonio office did not merely collect the interest exercise general supervision over the activities of the persons collecting the interest perform merely clerical functions incident to the loan or exercise final approval over the execution of the loan consequently we hold that the san antonio office is a material factor in the production of ltd’s loan interest within the meaning of sec_864 the third test provides that the income gain_or_loss which shall be attributable to an office or other fixed place of business within the united_states shall be the income gain_or_loss properly allocable thereto sec_864 as the san antonio office is a material factor in the realization of the loan interest for the taxable years in issue such income is considered to be allocable in its entirety to the san antonio office sec_1_864-6 income_tax regs accordingly because ltd satisfies the three tests regarding its office or other fixed place of business we conclude that its foreign source loan interest is treated as effectively_connected_income pursuant to sec_1_864-6 income_tax regs and sec_864 nonetheless any foreign_source_income deemed effectively connected shall not be treated as effectively connected if such income assuming it were derived by the taxpayer from sources within the united_states for the taxable_year would not be treated as effectively connected pursuant to the rules for u s source income sec_1_864-5 income_tax regs accordingly we must analyze whether ltd’s loan interest if it were u s source income would be effectively_connected_income ltd’s loan interest if u s source would be any income gain_or_loss from sources within the united_states not already described in the first two categories of u s source income and therefore would fall under the third category of u s source income of a foreign_corporation engaged in the active_conduct_of_a_banking_financing_or_similar_business sec_1 c vi b income_tax regs consequently we analyze ltd’s loan interest pursuant to either the asset-use or business- activities test id sec_1_864-4 income_tax regs provides that the business-activities test is of primary significance under circumstances inter alia where dividends or interest are derived by a dealer in stocks or securities but does not define a dealer in stocks or securities however sec_1 c iv income_tax regs provides that a dealer in stocks or securities is excepted from excluding trading activity from the calculation of whether it is engaged in trade_or_business_within_the_united_states pursuant to sec_864 ie the dealer must include trading activity in such calculation we have concluded supra p with regard to the sec_864 exclusion of trading for ltd’s trading for its own account that ltd is a dealer in stocks or securities within the meaning of sec_1_864-2 income_tax regs because the two terms appear in the same code section we apply the same definition to sec_1_864-4 income_tax regs consequently we hold that ltd is a dealer in stocks or securities within the meaning of sec_1_864-4 income_tax regs accordingly ltd’s interest from loans is interest derived by a dealer of stocks or securities within the meaning of sec_1_864-4 income_tax regs consequently we apply the business-activities test to decide whether such interest is effectively_connected_income before applying the business-activities test however we must address the exception for activities relating to the management of investment portfolios provided in sec_1 c i income_tax regs we have held supra pp that the investment portfolio management exception is inapplicable and consequently that ltd’s activities relating to the management of investment portfolios shall be treated as activities of ltd’s trade_or_business conducted in the united_states for purposes of applying the business-activities test in applying the business-activities test to decide whether the loan interest is effectively_connected_income we must consider whether the activities of such trade_or_business were a material factor in the realization of the income sec_864 we have held supra p that ltd was engaged in trade_or_business_within_the_united_states pursuant to sec_864 during its taxable years in issue the activities of ltd’s trade_or_business relating to the loan interest included receiving clients’ funds lending such funds to other clients collecting the interest and principal from the loans and maintaining records of ltd’s and the clients’ positions with respect to such loans we conclude that such activities of ltd’s trade_or_business were a material factor in the realization of the income within the meaning of sec_864 we have given due regard to the question of whether such income was accounted for through such trade_or_business and we find ltd’s loan interest to have been accounted for through ltd’s trade_or_business sec_864 accordingly we conclude that ltd’s loan interest if it were u s source would be effectively_connected_income pursuant to sec_1_864-4 income_tax regs and sec_864 consequently we hold that ltd’s loan interest is effectively_connected_income pursuant to sec_1_864-6 income_tax regs and sec_864 mma ii petitioners contend that the mma ii interest is from sources without the united_states petitioners contend that such interest is not effectively_connected_income because it is not one of the types of foreign_source_income that is deemed effectively_connected_income pursuant to sec_864 or c respondent contends that the mma ii interest from sources without the united_states respondent contends that such foreign source interest is effectively_connected_income pursuant to sec_1_864-4 income_tax regs we have held supra p that the mma ii income is characterized as interest_income and is treated as income_from_sources_without_the_united_states we believe that respondent incorrectly relies on sec_1_864-4 income_tax regs which addresses u s source income the mma ii interest is compensation_for loans to mexican corporations that ltd made in the active_conduct of its trade_or_business in the united_states accordingly ltd's mma ii is interest because it is compensation_for the use or forbearance of money deputy v dupont u s pincite we have held supra p that ltd is engaged in the active_conduct_of_a_banking_financing_or_similar_business within the united_states within the meaning of sec_864 accordingly the mma ii interest is derived in the active_conduct_of_a_banking_financing_or_similar_business within the united_states within the meaning of sec_864 the mma ii interest is interest from sources without the united_states other than interest from stocks and securities and therefore falls under the third category of foreign_source_income of a foreign_corporation engaged in the active_conduct_of_a_banking_financing_or_similar_business in the united_states sec_1_864-6 income_tax regs accordingly in deciding whether such interest is effectively_connected_income we apply the requirements for dividends and interest of a taxpayer not engaged in the active_conduct_of_a_banking_financing_or_similar_business in the united_states id accordingly the mma ii interest is treated as effectively connected if ltd has an office_or_other_fixed_place_or_business_within_the_united_states to which such income is attributable sec_864 see sec_1_864-6 income_tax regs based upon our analysis of the interest from loans supra pp and applying a similar analysis to the mma ii interest we hold that the mma ii interest satisfies the three tests to be applied in deciding whether a taxpayer has an office or other fixed place of business within the united_states to which such income gain_or_loss is attributable within the meaning of sec_864 consequently we conclude that the mma ii income is effectively_connected_income pursuant to sec_1_864-6 income_tax regs and sec_864 nonetheless any foreign_source_income deemed effectively connected shall not be treated as effectively connected if such income assuming it were derived by the taxpayer from sources within the united_states for the taxable_year would not be treated as effectively connected pursuant to the rules for u s source income sec_1_864-5 income_tax regs accordingly we must analyze whether ltd’s foreign source mma ii income if it were u s source income would be effectively connected ltd’s mma ii interest if u s source would be any income gain_or_loss from sources within the united_states not already described in the first two categories of u s source income and therefore would fall under the third category of u s source income of a foreign_corporation engaged in the active_conduct_of_a_banking_financing_or_similar_business sec_1 c vi b income_tax regs accordingly we analyze ltd’s mma ii interest pursuant to either the asset-use or business- activities test id we have held supra pp that ltd is a dealer in stocks or securities within the meaning of sec_1 c i income_tax regs accordingly ltd’s mma ii interest is interest derived by a dealer of stocks or securities within the meaning of sec_1_864-4 income_tax regs consequently we apply the business-activities test to decide whether such interest is effectively_connected_income before applying the business-activities test however we must address the exception for activities relating to the management of investment portfolios provided in sec_1 c i income_tax regs we have held supra pp that the investment portfolio management exception is inapplicable and consequently that ltd’s activities relating to the management of investment portfolios shall be treated as activities of ltd’s trade_or_business conducted in the united_states for purposes of applying the business-activities test in applying the business-activities test to decide whether the mma ii interest is effectively_connected_income we must consider whether the activities of such trade_or_business were a material factor in the realization of the income sec_864 we have held supra p that ltd was engaged in trade_or_business_within_the_united_states pursuant to sec_864 during the taxable years in issue the activities of ltd’s trade_or_business relating to the mma ii interest included receiving clients’ funds lending such funds to other clients collecting the interest and principal from the loans and maintaining records of ltd’s and the clients’ positions with respect to the loans we conclude that such activities of ltd’s trade_or_business were a material factor in the realization of the income within the meaning of sec_864 we have given due regard to the question of whether such income was accounted for through such trade_or_business and we find ltd's mma ii interest to have been accounted for through ltd's trade_or_business sec_864 accordingly we conclude that ltd's mma ii interest if it were u s source would be effectively_connected_income pursuant to sec_1_864-4 income_tax regs and sec_864 consequently we hold that ltd’s mma ii interest is effectively_connected_income pursuant to sec_1_864-6 income_tax regs and sec_864 d currency exchange transactions income currency swaps and currency_transactions petitioners contend that the currency exchange transactions income is from sources without the united_states petitioners contend that the income is not effectively_connected_income because it is not one of the types of foreign_source_income that is deemed effectively_connected_income pursuant to sec_864 or c respondent contends that the currency exchange transactions income is alternatively personal services income or gain from the sale of personal_property respondent contends that such income is effectively_connected_income pursuant to the business-activities test because the activities of ltd's u s business were a material factor in the realization of the income we have held supra pp that the currency exchange transactions income is characterized as personal services income and is treated as income in part from sources within the united_states and in part from sources without the united_states for the portion of income which is foreign source we agree with petitioners that such income is not effectively_connected_income because it is not one of the types of foreign_source_income that is deemed effectively_connected_income pursuant to sec_864 or c for the portion of income which is u s source we hold that such income is any income gain_or_loss from sources within the united_states not already described in the first two categories of u s source income and therefore falls under the third category of u s source income of a foreign_corporation engaged in the active_conduct_of_a_banking_financing_or_similar_business sec_1_864-4 income_tax regs accordingly we analyze ltd’s u s source currency_transactions income pursuant to either the asset-use or business-activities test id the business-activities test is of primary significance under circumstances inter alia where service fees are derived in the active_conduct of a servicing business sec_1 c i income_tax regs ltd’s u s source currency_transactions income consists of service fees derived in the active_conduct of a servicing business consequently we apply the business-activities test to decide whether such income is effectively_connected_income before applying the business-activities test however we must address the exception for activities relating to the management of investment portfolios provided in sec_1 c i income_tax regs we have held supra pp that the investment portfolio management exception is inapplicable and consequently that ltd’s activities relating to the management of investment portfolios shall be treated as activities of ltd’s trade_or_business conducted in the united_states for purposes of applying the business-activities test in applying the business-activities test to decide whether the u s source currency_transactions income is effectively_connected_income we must consider whether the activities of such trade_or_business were a material factor in the realization of the income sec_864 we have held supra p that ltd was engaged in trade_or_business_within_the_united_states pursuant to sec_864 during its taxable years in issue the activities of ltd’s trade_or_business relating to the u s source currency_transactions income included contacting institutions for exchange rates and depositing or withdrawing dollars or pesos we conclude that such activities of ltd’s trade_or_business were a material factor in the realization of the income within the meaning of sec_864 we have given due regard to the question of whether such income was accounted for through such trade_or_business and we find ltd's u s source currency_transactions income to have been accounted for through ltd's trade_or_business sec_864 consequently we hold that ltd's u s source currency_transactions income is effectively_connected_income pursuant to sec_1_864-4 income_tax regs and sec_864 e sales commissions and fees we examine all of ltd's income from commissions and fees together except for the foreign source tva commissions because of the similarity of the services provided by ltd in earning such commissions and fees petitioners and respondent provide similar arguments for all of the commissions and fees which are summarized below foreign source tva commissions petitioners contend that the tva commission is income from sources outside the united_states petitioners contend that such commission is not effectively connected because it is not one of the types of foreign_source_income that is deemed effectively_connected_income pursuant to sec_864 or c respondent contends that the tva commission is from sources within the united_states respondent contends that such commission is effectively_connected_income through an implied application of the business-activities test we have held supra pp that the tva commission consists of three types of income two of which are foreign source personal services income and one of which is u s source personal services income we agree with petitioners that the two foreign_source_income items are not effectively_connected_income because they do not fall under one of the types of foreign_source_income that is deemed effectively_connected_income pursuant to sec_864 or c consequently we hold that those two items are not subject_to u s taxation however petitioners’ argument which presumes foreign_source_income is inapplicable to the tva administration fee which is characterized as personal services income and which is treated as income_from_sources_within_the_united_states we analyze the administration fee with all remaining ltd commissions and fees all commissions and fees excepting the foreign source tva commissions petitioners contend that the commissions and fees are income_from_sources_without_the_united_states petitioners contend that the commissions and fees are not effectively_connected_income because they do not fall under one of the types of foreign_source_income that is deemed effectively_connected_income pursuant to sec_864 or c respondent contends that the commissions and fees are income_from_sources_within_the_united_states respondent contends that the commissions and fees are effectively_connected_income through an implied application of the business-activities test we have held supra pp that all of the commissions and fees excepting the two types of foreign source tva commissions are characterized as personal services income and are treated as income_from_sources_within_the_united_states because petitioner's effectively_connected_income argument presumes foreign_source_income we find that argument to have no merit ltd’s commissions and fees excepting the two types of foreign source tva commissions are any income gain_or_loss from sources within the united_states not already described in the first two categories of u s source income and therefore fall under the third category of u s source income of a foreign_corporation engaged in the active_conduct_of_a_banking_financing_or_similar_business sec_1_864-4 income_tax regs accordingly we analyze ltd’s commissions and fees pursuant to either the asset-use or business-activities test id the business-activities test is of primary significance under circumstances inter alia where service fees are derived in the active_conduct of a servicing business sec_1 c i income_tax regs ltd’s commissions and fees consist of service fees derived in the active_conduct of a servicing business consequently we apply the business-activities test to decide whether such income is effectively connected before applying the business-activities test however we must address the exception for activities relating to the management of investment portfolios provided in sec_1 c i income_tax regs we have held supra pp that the investment management portfolio exception is inapplicable and consequently that ltd’s activities relating to the management of investment portfolios shall be treated as activities of ltd’s trade_or_business conducted in the united_states for purposes of applying the business-activities test in applying the business-activities test to decide whether the commissions and fees are effectively_connected_income we must consider whether the activities of such trade_or_business were a material factor in the realization of the income sec_864 we have held supra p that ltd was engaged in trade_or_business_within_the_united_states pursuant to sec_864 during the taxable years in issue we examine separately the activities of ltd’s trade_or_business relating to each of the commissions and fees for the following reasons we hold that in each of the following commission or fee income categories the associated activities of ltd’s trade_or_business were a material factor in the realization of such commission or fee currency fund ltd accepted clients’ deposits opened an account with a foreign bank and issued periodic statements to clients feim fund ltd accepted clients’ deposits transferred such deposits to merrill lynch and issued periodic statements to clients matric fund ltd handled the paperwork and general administration and distributed the interest payments to the investors inversat fund ltd accepted clients' deposits transferred the funds from inversat fund to inversat reit and provided general investment management tva administration fee ltd instructed inc to pay tva a monthly stipend to cover its development expenses and administered the funds raised in the capital call itself client incorporation and trust creation and legal advice income ltd counseled clients regarding the proper entity for their investments and handled the paperwork including arranging legal services from third parties letters of credit ltd sent the letters of credit either directly or indirectly through a bank to mexican banks in order to secure loans for clients foreign exchange investments ltd contacted institutions for exchange rates and deposited or withdrew dollars or pesos per the client's direction treasury bills ltd arranged for the purchase of treasury bills through merrill lynch and other third party institutions wires and checks ltd effected the wire and check transactions gold and silver futures ltd obtained rates and helped effect the exchange transactions of gold and silver project income ltd helped arrange the research project and derived the income therefrom income from investments other commissions income other commissions and fees and other income ltd performed the services that earned ltd the income in such categories we conclude that for each commission or fee excepting the two types of foreign source tva commissions the activities of ltd’s trade_or_business were a material factor in the realization of the income within the meaning of sec_864 we have given due regard to the question of whether such income was accounted for through such trade_or_business and we find ltd's commissions and fees to have been accounted for through ltd's trade_or_business sec_864 consequently we hold that all of ltd's commissions and fees except the foreign source tva commissions are effectively_connected_income pursuant to sec_1_864-4 income_tax regs and sec_864 c whether ltd and inc are liable for withholding_tax background respondent seeks to impose a withholding_tax on three types of income items paid_by ltd to its clients the first type of income item interest_paid by ltd to its clients on investments made in ltd’s name in u s certificates of deposit or bank_deposits consists of interest_paid on iff and mma investments during the calendar years through u s pooled investments the second type of income item interest_paid by ltd to its clients from investments made in ltd’s name in foreign banks consists of interest_paid on asset management account eurodeposits invercedes invercede2 liquid_assets special accounts term deposits pace and mma ii investment sec_21 during as we have noted supra pp the parties stipulated the amounts on which ltd is potentially liable for withholding_tax respondent argues that the withholding_tax should be imposed on interest_paid or credited to accounts of clients which was earned on funds of clients pooled and invested in ltd’s name based on facts disclosed by the record we believe that the interest listed as a special accounts expense consists of interest_paid by ltd to various other ltd accounts thus the interest_paid to special accounts does not fall within respondent’s withholding_tax argument petitioners however did not contest either the stipulation or respondent’s argument consequently we will observe the parties’ stipulation and continued the calendar years and non-u s pooled investments the third type of income dividends consists of a dividend paid_by ltd to its shareholders during the calendar years and withholding_tax on interest_withholding tax which is imposed only on gross_income items from sources within the united_states is reported on a calendar_year basis sec_1_1461-2 income_tax regs source_rules for interest however are generally applied based upon the obligor’s taxable_year we first analyze the issue of who in ltd’s pooled investments program is the obligor of the interest petitioners argue that the obligor in ltd’s pooled investments program are the u s and foreign banks from which ltd purchased the investments petitioners noting respondent’s concession that the bank deposit exception to withholding_tax applied to the interest_paid on certificates of deposit in the client’s name contend that there is no legal basis for distinguishing between interest_paid on certificates of deposit in the client's name and interest_paid on u s or foreign investments in ltd's name the pooled investments dollar_figure petitioners argue that all investment sec_21 continued include the special accounts expense as an amount on which ltd is potentially liable for withholding_tax petitioners do not argue that the interest is exempt from continued made by ltd's clients were for their own account and risk and did not establish a debtor-creditor relationship between ltd and its clients or a shareholder-corporation relationship between the clients and the pooled investment accounts petitioners contend that because the risk of loss always remained with the client the mere act of combining two or more clients' funds to purchase a larger certificate of deposit did not create a mutual_fund petitioners rely on estate of 33_tc_465 petitioners argue that neither ltd nor inc was the obligor of the interest earned in ltd’s name and paid to ltd’s clients from pooled investments petitioners contend that the relation among ltd inc the client and any investment were the same whether the investment was purchased in the client’s name or by pooling in ltd’s name petitioners argue that the interest flowed through inc and or ltd and retained its underlying character in the hands of ltd’s clients accordingly petitioners contend that in the case of a pooled investment in a u s certificate of deposit or bank deposit the interest was statutorily exempt from withholding and in the case of a pooled investment in a non-u s certificate of deposit or term deposits the interest was foreign source not subject_to u s taxation of any kind respondent however argues that the obligor in ltd’s pooled continued withholding_tax as portfolio_interest pursuant to sec_871 and sec_881 consequently we do not consider such argument investments program was ltd respondent argues that numerous factors support such contention the clients had no control_over how or where the money was invested the money of all the clients in all of the different ltd funds was pooled and invested in ltd's name ltd not only invested the pooled funds in certificates of deposit but also used the pooled funds to make loans to its clients and others to use in special operations and to fund inver group's own investment projects the rate of return credited to the clients' accounts did not reflect the rate of return earned by the investments because ltd received all of the interest and paid the clients interest at a previously set rate retaining the benefit of the spread attributable to the volume of the investments ltd paid its clients interest regardless of whether or when ltd itself was paid and ltd credited interest to its clients even though it had not yet received the interest payment respondent contends that ltd was engaged in trade_or_business in the united_states accordingly respondent argues that pursuant to the source_rules for interest the interest_paid by ltd as obligor was u s source income to ltd’s clients consequently respondent contends that ltd is required to withhold tax on the interest it paid to its clients respondent contends that ltd is not carrying on the banking business for purposes of the exemption for interest on deposits with persons carrying on the banking business additionally respondent argues that inc had signatory authority over the accounts in which funds were held managed the investments for the funds and was responsible for crediting the accounts of the clients from the funds accordingly respondent contends that inc controlled the payment of interest and is therefore a withholding_agent liable for withholding_tax in the instant case we conclude that in its pooled investments program ltd was not the obligor to its clients we have concluded supra p that the real business of ltd was to enable mexican nationals to invest their capital in non- mexican financial markets ltd’s clients did not place their funds with ltd as an investment in ltd rather ltd’s clients placed their funds with ltd as a manager to be invested in non- mexican financial markets per the clients’ direction respondent has conceded that the exemption for interest on deposits with persons carrying on the banking business applies to the interest_paid on certificates of deposit in the clients’ name we conclude that ltd’s relationship with its clients with regard to pooled investments differs in no material respect from its relationship with its clients with regard to investments purchased in the client’s name in both investment programs ltd had no economic_interest in the pooled investments as such but only an interest in the spread between the rates earned from the investments and the rates paid_by ltd to its clients after paying to its clients their respective portions of the interest earned on pooled investments ltd retained only the spread that it was able to negotiate accordingly we conclude that as to its pooled investments program ltd was not the obligor in its relationship with its clients because we do not view ltd as the obligor we treat the u s and foreign banks as the obligors of the interest on pooled investments paid_by ltd to ltd’s clients additionally we treat the interest as retaining its underlying character in the hands of ltd’s clients as interest from such u s and foreign banks we turn next to whether ltd and inc are withholding agents liable for withholding_tax on the interest derived from u s and foreign banks and paid_by ltd inc to ltd’s clients the tax_reform_act_of_1986 changed the statutory mechanism for exempting from tax the interest earned on deposits with persons carrying on the banking business effective for payments made in a taxable_year of the payor beginning after date tax_reform_act_of_1986 act publaw_99_514 sec c and d stat dollar_figure in the instant case the interest from u s and foreign banks was paid_by ltd to its clients during the calendar years through source_rules for interest are generally sec_1012 of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3500 retroactively provided the effective date of the tax_reform_act_of_1986 act publaw_99_514 sec c 100_stat_2543 as if included in the act applied based upon the obligor’s taxable_year the parties however did not present evidence regarding the taxable years of the u s and foreign banks that paid the interest in issue nonetheless our holdings infra pp that the exemption for interest on deposits with persons carrying on the banking business applies in the instant case obviate the need to inquire into the taxable years of the u s and foreign banks because under both pre-1986 act law and post-1986 act law the result is the same ltd and inc are not liable as withholding agents for withholding_tax post-1986 act law applies to payments made in taxable years of the u s and foreign banks beginning after date we must therefore examine both regimes of law a pre-1986 act law character and source_rules for interest generally the source of interest depends on the residence of the obligor interest on bonds notes or other interest- bearing obligations of u s residents corporate or otherwise is generally treated as income_from_sources_within_the_united_states sec_861 the term resident_of_the_united_states used in sec_1_861-2 income_tax regs which was promulgated pursuant to sec_861 includes inter alia a foreign_corporation or a foreign_partnership which at any time during its taxable_year is engaged in trade_or_business in the united_states sec_1_861-2 income_tax regs interest that is not treated as income_from_sources_within_the_united_states pursuant to sec_861 is treated as income_from_sources_without_the_united_states sec_862 notwithstanding sec_861 and the regulations thereunder however certain interest is treated as income_from_sources_without_the_united_states sec_1_861-2 income_tax regs one type of interest that is not treated as income_from_sources_within_the_united_states is interest that is received by a nonresident_alien_individual or a foreign_corporation on amounts described in sec_861 if such interest is not effectively connected with the conduct of trade_or_business_within_the_united_states sec_861 the amounts described in sec_861 include inter alia deposits with persons carrying on the banking business sec_861 the code and the regulations do not define deposits for purposes of sec_861 the commissioner however has interpreted the term deposits to include for purposes of sec_861 time certificates of deposit open account time deposits and multiple maturity time deposits all of which are interest bearing revrul_72_104 1972_1_cb_209 the regulations provide that the phrase persons carrying on the banking business includes for purposes of sec_861 citizens of the united_states or alien individuals and foreign or domestic partnerships or corporations sec_1_861-2 income_tax regsdollar_figure the regulations however do not define carrying on the banking business the commissioner has applied the sec_581 definition of bank to interpret the phrase carrying on the banking business for purposes of sec_861 revrul_83_176 1983_2_cb_111 sec_581 provides three requirements for an entity to be considered a bank within the meaning of the statute the first requirement is that the entity must be a bank or trust company incorporated and doing business under the laws of the u s including laws relating to the district of columbia or of any state sec_581 the second requirement is that a substantial part of the entity's business must consist of receiving deposits and making loans and discounts or of exercising fiduciary powers similar to those permitted to national banks under the authority of the comptroller of the currency id the third requirement is that the entity must be subject by law to supervision and examination by state or federal authority having supervision over banking institutions id sec_1_861-2 income_tax regs provides that the interest on the deposits with persons carrying on the banking business must be paid or credited before date to a nonresident_alien_individual or foreign_corporation however sec_1041 of the tax reform act of publaw_94_455 90_stat_1634 repealed the last sentence of sec_861 which had read effective with respect to the amounts paid or credited after date subsection a a and this subsection shall cease to apply therefore sec_1_861-2 income_tax regs applies to interest_paid or credited to a nonresident_alien_individual or foreign_corporation after date revrul_83_176 1983_2_cb_111 the commissioner has ruled that the sec_1 b i a income_tax regs definition of persons prevails over the sec_581 definition the first requirement supra which applies the term bank only to corporations revrul_83_176 c b pincite the commissioner however has ruled that the other language in sec_581 relating to banking activities can be used as an indication of the requirements necessary to be considered engaged in the banking business id in other words the ruling requires the interest payor to meet only the second and third requirements of the sec_581 definition of bank in order to be considered carrying on the banking business for purposes of sec_861 taxation of interest sec_871 imposes on a nonresident_alien_individual and sec_881 imposes on a foreign_corporation a tax of percent of the amount of interest that is treated as income_from_sources_within_the_united_states if the interest is not effectively_connected_income to the recipient interest that is treated as income_from_sources_without_the_united_states is not subject_to tax pursuant to either sec_871 or sec_881 sec_1441 provides that any person having the control receipt custody disposal or payment of any of the items of income specified in sec_1441 b to the extent that any of such items constitutes gross_income from sources within the united_states of any nonresident_alien_individual must deduct and withhold from such income a tax of percent of the amount of such income sec_1442 applies a withholding_tax in the same manner as sec_1441 on the items of income of foreign_corporations subject_to taxation pursuant to subtitle a the income items specified in sec_1441 include inter alia interest sec_1461 imposes liability for the tax due on every person required to deduct and to withhold the tax imposed pursuant to sec_1441 however interest that is treated as income_from_sources_without_the_united_states is not subject_to_withholding tax pursuant to sec_1_1441-1 income_tax regs or therefore sec_1_1442-1 income_tax regs sec_1_1441-3 income_tax regs b post-1986 act law character and source_rules for interest generally the source of interest depends on the residence of the obligor with exceptions not applicable in the instant cases interest on bonds notes or other interest-bearing obligations of noncorporate u s residents or u s_corporations is treated as income_from_sources_within_the_united_states sec_861 interest that is not treated as income_from_sources_within_the_united_states pursuant to sec_861 is treated as income_from_sources_without_the_united_states sec_862 generally interest from a foreign_corporation is not treated as income_from_sources_within_the_united_states pursuant to sec_861 and is therefore treated as income_from_sources_without_the_united_states sec_862 sec_884 provides special source_rules for certain interest_paid by a foreign_corporation engaged in trade_or_business in the united_states taxation of interest sec_871 imposes on a nonresident_alien_individual and sec_881 imposes on a foreign_corporation a tax of percent of the amount of interest that is treated as income_from_sources_within_the_united_states if the interest is not effectively_connected_income to the recipient interest that is treated as income_from_sources_without_the_united_states is the tax_reform_act_of_1986 sec_1241 100_stat_2579 replaced the words residents corporate or otherwise in sec_861 with the words noncorporate residents or domestic corporations the current sec_861 therefore does not refer to foreign_corporations which are instead covered pursuant to sec_884 consequently sec_1_861-2 income_tax regs issued pursuant to former sec_861 which treats foreign_corporations engaged in a u s trade_or_business at any time during the taxable_year as a u s resident for purposes of the source rule is irrelevant to years after sec_861 was amended the general_rule however that the source of interest depends on the residence of the obligor retains its validity the regulations do not explicitly state that a corporation’s residence is its place of incorporation but sec_861 does distinguish between domestic and foreign_corporations without reference for example to a principal_place_of_business consequently we conclude that the source of interest depends on a corporation’s place of incorporation not subject_to tax pursuant to either sec_871 or sec_881 additionally no tax is imposed pursuant to sec_871 or sec_881 on any amount described in sec_871 sec_871 sec_881 the amounts described in sec_871 include inter alia interest on deposits if such interest is not effectively connected with the conduct_of_a_trade_or_business within the united_states sec_871 sec_871 provides that for purposes of sec_871 the term deposit means inter alia amounts that are deposits with persons carrying on the banking business sec_1441 provides that any person having the control receipt custody disposal or payment of any of the items of income specified in sec_1441 b to the extent that any of such items constitutes gross_income from sources within the united_states of any nonresident_alien_individual must deduct and withhold from such income a tax of percent of the amount of such income sec_1442 applies a withholding_tax in the same manner as sec_1441 on the items of income of foreign_corporations subject_to taxation pursuant to subtitle a the income items specified in sec_1441 include inter alia interest sec_1461 imposes liability for the tax due on every person required to deduct and to withhold the tax imposed pursuant to sec_1441 however interest that is treated as income_from_sources_without_the_united_states is not subject_to_withholding tax pursuant to sec_1_1441-1 income_tax regs or therefore sec_1_1442-1 income_tax regs sec_1_1441-3 income_tax regs additionally no tax is required to be deducted and withheld pursuant to sec_1441 from any amount described in sec_871 sec_1441 sec_1442 withholding_tax on dividends a character and source_rules for dividends dividend payments made before date will be treated as income_from_sources_within_the_united_states if the amount received as dividends is from a foreign_corporation unless less than percent of the gross_income from all sources of such foreign_corporation for the 3-year period ending with the close of its taxable_year preceding the declaration of such dividends or for such part of such period as the corporation has been in existence was effectively connected with the conduct_of_a_trade_or_business within the united_states but only in an amount which bears the same ratio to such dividends as the gross_income of the corporation for such period which was effectively connected with the conduct_of_a_trade_or_business within the united_states bears to its gross_income from all sources sec_861 b taxation of dividends sec_871 imposes on a nonresident_alien_individual a tax of percent of the amount of dividends treated as income_from_sources_within_the_united_states if the amount of dividends is not effectively_connected_income to the recipient sec_1441 provides that any person having the control receipt custody disposal or payment of any of the items of income specified in sec_1441 b to the extent that any of such items constitutes gross_income from sources within the united_states of any nonresident_alien_individual must deduct and withhold from such income a tax of percent of the amount of such income the income items specified in sec_1441 include inter alia dividends sec_1461 imposes liability for the tax due on every person required to deduct and to withhold the tax imposed pursuant to sec_1441 sec_7701 provides that the term person means and includes an individual a_trust estate partnership_association company or corporation sec_7701 provides that the term withholding_agent means any person required to deduct and withhold any_tax under the provisions of sec_1441 sec_1442 sec_1443 or sec_1461 the regulations promulgated pursuant to sec_1441 provide for purposes of chapter_3 of the code the term withholding_agent means any person who pays or causes to be paid an item_of_income specified in sec_1_1441-2 to or to the agent of a nonresident_alien_individual a foreign_partnership a nonresident_alien or foreign fiduciary of a_trust or estate or a foreign_corporation and who is required to withhold tax under sec_1441 sec_1442 sec_1443 or sec_1451 from such item_of_income any person who meets the definition of a withholding_agent is required to file the returns prescribed by sec_1_1461-1 sec_1_1441-7 income_tax regs discussion of interest a pre-1986 act years application of the character and source_rules for interest petitioners argue that the interest received by ltd’s clients is interest on deposits with persons carrying on the banking business accordingly petitioners argue that the interest is income_from_sources_without_the_united_states on the other hand respondent argues that the interest received by ltd’s clients is paid_by ltd as obligor and is therefore treated as income_from_sources_within_the_united_states we have concluded supra p that the interest_paid to ltd’s clients from pooled investments retains its character in the hands of ltd’s clients because respondent’s source argument presumes that ltd was the obligor of the interest we find that argument to have no merit as to the u s certificates of deposit and bank_deposits the only pooled investments made by ltd during the pre-1986 act years we conclude that the interest from such investments is treated as income_from_sources_without_the_united_states the iff and mma investments consisted of certificates of deposit and bank_deposits with u s banks and were therefore other interest- bearing obligations of residents corporate or otherwise within the meaning of sec_861 and the regulations thereunder consequently the interest from such obligations is generally treated as income_from_sources_within_the_united_states sec_861 notwithstanding sec_861 and the regulations thereunder however certain interest is treated as income_from_sources_without_the_united_states sec_1_861-2 income_tax regs interest received by a nonresident_alien_individual or a foreign_corporation on deposits with persons carrying on the banking business is not treated as income_from_sources_within_the_united_states if such interest is not effectively connected with the conduct of trade_or_business_within_the_united_states sec_861 c as we have stated supra p the code and the regulations do not define deposits for purposes of sec_861 the commissioner however has interpreted the term deposits to include for purposes of sec_861 time certificates of deposit open account time deposits and multiple maturity time deposits all of which are interest bearing revrul_72_104 1972_1_cb_209 we agree with the reasoning of revrul_72_104 and we apply that reasoning in our interpretation of the term deposits in sec_861dollar_figure accordingly we conclude a revenue_ruling is entitled to no special deference 312_us_212 292_us_455 86_tc_243 the court_of_appeals for the fifth circuit has stated a revenue_ruling is merely the opinion of a lawyer in the agency and must be accepted as such it may be helpful in interpreting a statute but it is not binding on the secretary_of_the_treasury or the courts it does not have the effect of a regulation or a treasury_decision 445_f2d_1142 continued that the u s certificates of deposit and bank_deposits are deposits within the meaning of sec_861 as we have stated supra pp neither the internal_revenue_code nor the relevant regulation defines the term carrying on the banking business for purposes of sec_861 revrul_83_176 1983_2_cb_111 however interprets sec_861 we agree with the reasoning of revrul_83_176 and we apply that reasoning in our interpretation of the phrase persons carrying on the banking business in sec_861dollar_figure the parties did not brief the issue of whether the u s banks from which ltd purchased pooled investments were persons carrying on the banking business for purposes of sec_861 based upon the entire record before us however we are convinced that the banks were persons carrying on the banking business within the meaning of sec_861 ltd placed its clients’ funds in u s banks that were insured by the fdic and fslic accordingly we conclude that all of the banks with which ltd dealt meet the requirements that a substantial part of the person’s business consist of receiving deposits and continued 5th cir accordingly a ruling or other interpretation by the commissioner is only as persuasive as the reasoning and precedents contained in such interpretation 100_tc_216 and the cases cited therein affd without published opinion 25_f3d_1043 5th cir see supra note making loans and discounts or of exercising fiduciary powers similar to those permitted to national banks under the authority of the comptroller of the currency and the person must be subject by law to supervision and examination by state or federal authority having supervision over banking institutions revrul_83_176 c b pincite consequently we conclude that the u s banks that paid interest on ltd’s pooled investments are persons carrying on the banking business within the meaning of sec_861 accordingly we hold that the interest from the u s pooled investments is treated as income_from_sources_without_the_united_states sec_861 c taxation of interest we have held supra the interest_paid to ltd’s clients on the u s pooled investments is treated as income_from_sources_without_the_united_states sec_861 c interest that is treated as income_from_sources_without_the_united_states is not subject_to tax pursuant to either sec_871 or sec_881 additionally interest that is treated as income_from_sources_without_the_united_states is not subject_to_withholding tax pursuant to either sec_1_1441-1 income_tax regs or therefore sec_1_1442-1 income_tax regs sec_1_1441-3 income_tax regs consequently we hold that neither ltd nor inc is a withholding_agent liable for withholding_tax with respect to the interest_paid on pooled investments during the pre-1986 act years b post-1986 act years application of the character and source_rules for interest petitioners argue that the interest received by ltd’s clients retained its underlying character accordingly petitioners argue that the interest from u s pooled investments received by ltd's clients is income_from_sources_within_the_united_states and that the interest from non-u s pooled investments is income_from_sources_without_the_united_states on the other hand respondent argues that the interest received by ltd’s clients is paid_by ltd as obligor and is therefore treated as income_from_sources_within_the_united_states pursuant to sec_884 we have concluded supra p that the interest_paid to ltd’s clients from pooled investments retains its character in the hands of ltd’s clients because respondent’s source argument presumes that ltd was the obligor of the interest we find that argument to have no merit as to the u s pooled investments we conclude that the interest from such investments is treated as income_from_sources_within_the_united_states the interest from the iff and mma investments derived from certificates of deposit and bank_deposits with u s banks which are other interest-bearing obligations of domestic corporations within the meaning of sec_861 accordingly we hold that the interest from the u s pooled investments is treated as income_from_sources_within_the_united_states sec_861 as to the non-u s pooled investments we conclude that the interest from such investments is treated as income_from_sources_without_the_united_states the asset management account eurodeposits invercedes invercede2 liquid_assets special accounts term deposits pace and mma ii investments consisted of certificates of deposit and term deposits with non-u s banks the interest on such investments therefore derived from non- u s obligors accordingly we hold that the interest from the non-u s pooled investments is treated as income_from_sources_without_the_united_states sec_862 taxation of interest as we have stated supra pp sec_871 imposes on a nonresident_alien_individual and sec_881 imposes on a foreign_corporation a tax of percent of the amount of interest that is treated as income_from_sources_within_the_united_states if the interest is not effectively_connected_income to the recipient no tax however is imposed pursuant to sec_871 or sec_881 on interest on deposits with persons carrying on the banking business sec_871 sec_881 as to the u s pooled investments we apply an analysis similar to the one for the pre-1986 act years supra pp and conclude that the u s banks that paid interest on ltd’s pooled investments are persons carrying on the banking business for purposes of sec_871 accordingly we hold that the interest from the u s pooled investments is interest on deposits with persons carrying on the banking business within the meaning of sec_871 and a consequently no tax is imposed on the interest from the u s pooled investments paid_by ltd to its clients sec_871 sec_881 additionally no tax is required to be deducted and withheld pursuant to sec_1441 from any amount described in sec_871 sec_1441 sec_1442 as to the non-u s certificates of deposit and term deposits we have concluded supra p that the interest from such investments is treated as income_from_sources_without_the_united_states interest that is treated as income_from_sources_without_the_united_states is not subject_to tax pursuant to either sec_871 or sec_881 additionally interest that is treated as income_from_sources_without_the_united_states is not subject_to_withholding tax pursuant to either sec_1_1441-1 income_tax regs or therefore sec_1_1442-1 income_tax regs sec_1_1441-3 income_tax regs consequently we hold that neither ltd nor inc is a withholding_agent liable for withholding_tax with respect to the interest_paid on pooled investments during the post-1986 act years discussion of dividend income petitioners contend that they have shown that none of ltd's worldwide gross_income was effectively connected and that because less than percent of ltd's worldwide gross_income was effectively connected the sec_861 source rule does not apply to the dividend paid_by ltd to its shareholders alternatively petitioners contend that should we find that ltd had some effectively_connected_income during it sec_3 taxable years prior to the taxable_year ended date less than percent of ltd’s gross_income was effectively connected and the dividend therefore would be foreign source and not subject_to_withholding tax as a final alternative petitioners contend that should we find that ltd's effectively_connected_income exceeded the 50-percent threshold of sec_861 only the portion of ltd's dividend that is proportionate to ltd's percentage of effectively_connected_income in such years should be treated as u s source income respondent argues that ltd is a withholding_agent liable for withholding_tax on the entire amount of the dividend respondent contends that all of ltd's income was effectively connected with its u s trade_or_business accordingly respondent argues that the entire dividend paid_by ltd is u s source income pursuant to sec_861 and is therefore subject_to_withholding tax pursuant to sec_1441 in the instant case the dividend in issue was declared on date in applying sec_861 we must look to ltd’s worldwide gross_income for the taxable years that ended prior to the declaration of the dividend in issue ie ltd’s taxable years ended date through petitioners did not present evidence regarding ltd’s taxable years ended date and we are therefore unable to apply the lookback rule in sec_861 to the dividend in issue consequently we consider the percentage figure in sec_861 to have been conceded by petitioners 91_tc_524 accordingly we hold that percent of ltd’s gross_income from all sources for the 3-year period ending with the close of its taxable_year preceding the declaration of the dividend in issue was effectively connected with the conduct of ltd’s trade_or_business_within_the_united_states sec_861 because more than percent of ltd's gross_income was effectively connected for the applicable 3-year period the amount of the dividend in issue that is to be treated as from sources within the united_states bears the same ratio to such dividend as the amount of effectively_connected_income bears to gross_income from all sources id the ratio that ltd’s effectively_connected_income bears to ltd’s gross_income from all sources is for purposes of sec_861 percent accordingly the amount of the dividend in issue that is to be treated as from sources within the united_states is percent id the entire dividend paid_by ltd to its shareholders is therefore subject_to a 30-percent tax on nonresident_alien individuals sec_871 the parties have not briefed the issue of whether ltd is eligible for the withholding_exemption pursuant to sec_1441 and they have not addressed whether ltd’s shareholders were engaged in trade_or_business_within_the_united_states accordingly we treat the issue as having been conceded by petitioners rybak v commissioner supra pincite because ltd is not eligible for exemption from withholding pursuant to sec_1441 ltd is a withholding_agent pursuant to sec_1441 and sec_7701 and therefore must pay a 30-percent tax on the dividend d whether ltd is entitled to deduction sec_1 law a foreign_corporation engaged in trade_or_business_within_the_united_states during the taxable_year is allowed deductions from its sec_882 income only if and to the extent that such deductions are connected with income which is effectively connected with the conduct_of_a_trade_or_business within the united_states sec_882 the proper apportionment and allocation of such deductions are determined as provided in regulations prescribed by the secretary id a foreign_corporation receives the benefit of such deductions only by filing or causing to be filed with the secretary a true and accurate return in the manner prescribed in subtitle f including therein all the information which the secretary may deem necessary for the calculation of such deductions sec_882 see also sec_1_882-4 income_tax regs if a true and accurate return is not filed the tax shall be collected on the basis of gross_income determined in accordance with sec_1_882-1 but without regard to any deductions otherwise allocable sec_1_882-4 income_tax regs discussion petitioners note that regulations promulgated pursuant to sec_882 as amended in requiring a timely filed tax_return before a foreign taxpayer is allowed to offset effectively_connected_income with deductions allocable thereto are effective for taxable years ended after date and therefore that such regulations post-date all of the years in issue additionally petitioners contend that the prior version of such regulations did not contain similar language requiring that a tax_return be timely filed as a precondition to deducting items properly allocable to effectively_connected_income however as indicated supra the prior version of the regulations which is applicable here did provide that a foreign_corporation would not be allowed such deductions unless it filed a true and accurate return in the instant cases ltd has filed no return at all and therefore has failed to comply with the express requirement of the applicable regulations respondent citing 125_f2d_906 4th cir affg 42_bta_1248 and 126_f2d_384 4th cir affg an unpublished opinion of the board_of_tax_appeals dated date contends that because ltd filed no returns it is not entitled to any deductions respondent contends that ltd should be denied the deduction for interest_paid to clients respondent argues that interest_paid or accrued on indebtedness is characterized as a deduction by the code and that a deduction for interest should therefore be denied respondent contends that as the interest was recorded on ltd's corporate books as an expense respondent's treatment of the interest is consistent with ltd's own records additionally respondent contends that ltd should be denied all other deductions in the instant case we must examine four types of deductions the interest deductions included as a direct_cost in ltd's interest_income category the direct costs in all of ltd's income categories other than interest_income compensation expenses for the fees already paid_by ltd to inc and additional compensation expenses potentially allocated to ltd pursuant to sec_482 as to the interest deductions included as a direct_cost in ltd's interest_income category we have concluded supra p that ltd should include in its income only the amounts that it retained as interest spreads from certificates of deposit and bank_deposits accordingly as the interest_paid by ltd to its clients on pooled investments is neither income nor a deduction to ltd we need not address such amounts as to the additional compensation expenses potentially allocated to ltd pursuant to sec_482 we address such amounts infra pp we conclude that because ltd filed no returns it is not entitled to any deductions for the direct costs in all of ltd's income categories other than interest_income or for compensation expenses for the fees already paid_by ltd to inc in blenheim co v commissioner supra the taxpayer a foreign_corporation filed a personal_holding_company surtax return form 1120h but not an income_tax return form_1120 the commissioner's extended efforts to get the taxpayer to file a form_1120 return voluntarily were unsuccessful and the commissioner was forced by the taxpayer's inactivity and uncooperative attitude to prepare a return for the taxpayer id pincite in the return that the commissioner prepared for the taxpayer the commissioner disallowed deductions and credits pursuant to section of the revenue act of dollar_figure the commissioner then sent a notice_of_deficiency to the taxpayer based on that return id the taxpayer then filed an income_tax return form_1120 that included a breakdown of petitioner's income and claimed deductions id the board_of_tax_appeals held that the circumstances of the case warranted the disallowance of the deductions the court_of_appeals for the fourth circuit affirmed stating that sec of the revenue act was the predecessor statute to sec_882 of both i r c and i r c without prescribing an absolute and rigid rule that whenever the commissioner files a return for a foreign_corporation the taxpayer is completely and automatically denied the benefit of deductions or credits we yet hold that the facts of the instant case justify a disallowance of deductions which petitioner might otherwise have been entitled to claim had it filed a timely return in compliance with the statutory requirement id pincite in georday enters ltd v commissioner supra pincite a companion case to blenheim the court_of_appeals for the fourth circuit stated that our decision in the blenheim case is determinative on the issue inter alia of the timeliness of georday's federal_income_tax return the court then stated the case for disallowance of georday's deductions is even stronger here because georday failed to file a return voluntarily not only after a return had been filed for it by the commissioner and after a deficiency letter had been sent to it but even after a petition to the board had been filed id the court held that georday therefore clearly failed to file its return within the reasonable terminal period prescribed in the blenheim case and is now precluded from obtaining the benefits of any deductions it might have otherwise been entitled to claim had it filed a timely return id in the instant cases ltd had not filed income_tax returns for the taxable years in issue as of the date of trial of the instant cases we therefore uphold respondent’s disallowance of any deductions that ltd might have otherwise been entitled to claim had it filed a timely true and accurate return pursuant to sec_882 e whether income should be allocated pursuant to sec_482 background by notices of deficiency respondent determined that income should be allocated to inc and holdings pursuant to sec_482 as to inc’s taxable years ended date and respondent determined by notice_of_deficiency that inc had received other income and attached as an exhibit to the notice_of_deficiency a list of the balances in three bank accounts respondent treated the sum of the balances from the three accounts as income to inc for each taxable_year respondent never amended the income allocations as to inc’s taxable years ended date and as to holdings’ taxable years ended date and respondent determined by notice_of_deficiency that holdings had received other incomedollar_figure respondent allocated to inc all of ltd’s remaining net_income respondent calculated ltd’s remaining net_income by deducting ltd’s direct costs and ltd’s payment of service fees to inc from ltd’s gross_receipts respondent never amended the income allocations as to inc’s taxable years ended date and for inc's taxable years ended date and inc was joined in the consolidated income_tax returns filed by holdings accordingly respondent's income allocations to inc pursuant to sec_482 affect the income_tax_liability of holdings for convenience and clarity we make reference to inc only and include holdings in such references law a sec_482 in general section provides the commissioner with broad authority to allocate income deductions credits or allowances between commonly_controlled_organizations_trades_or_businesses if respondent determines that the reallocation is necessary to prevent the evasion of taxes or clearly to reflect the income of any of the controlled entities the purpose of sec_482 is to place a controlled_taxpayer on a tax parity with an uncontrolled taxpayer by determining according to the standard of an uncontrolled taxpayer the true_taxable_income from the property and business of a controlled_taxpayer sec_1_482-1 income_tax regs stated another way the purpose of sec_482 is to prevent the artificial shifting of the net incomes of controlled taxpayers by sec_482 provides as follows in any case of two or more organizations trades_or_businesses whether or not incorporated whether or not organized in the united_states and whether or not affiliated owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations trades_or_businesses the amendment to sec_482 by act sec_1231 100_stat_2562 regarding the transfer of intangible_property does not affect the instant case placing controlled taxpayers on a parity with uncontrolled unrelated taxpayers 102_tc_149 and the cases cited therein the regulations promulgated pursuant to sec_482 provide the interests controlling a group of controlled taxpayers are assumed to have complete power to cause each controlled_taxpayer so to conduct its affairs that its transactions and accounting_records truly reflect the taxable_income_from_the_property and business of each of the controlled taxpayers if however this has not been done and the taxable incomes are thereby understated the district_director shall intervene and by making such distributions apportionments or allocations as he may deem necessary of gross_income deductions credits or allowances or of any item or element affecting taxable_income between or among the controlled taxpayers constituting the group shall determine the true_taxable_income of each controlled_taxpayer sec_1_482-1 income_tax regs the term true_taxable_income means in the case of a controlled_taxpayer the taxable_income or as the case may be any item or element affecting taxable_income which would have resulted to the controlled_taxpayer had it in the conduct of its affairs or as the case may be in the particular contract transaction arrangement or other act dealt with the other member or members of the group at arm’s length sec_1_482-1 income_tax regs the true_taxable_income of the group as a whole as well as its individual members must be accurately determined see 69_tc_579 and the case cited therein accordingly each controlled_taxpayer will be examined independently to determine whether each such individual taxpayer is reporting its own true_taxable_income ie the taxable_income or item or element affecting taxable_income that would have resulted to such taxpayer in an arm’s-length transaction see 104_tc_424 seagate tech inc consol subs v commissioner supra pincite 96_tc_226 affd 17_f3d_965 7th cir once the true_taxable_income of each controlled_taxpayer is determined the commissioner may distribute apportion or allocate gross_income deductions credits or allowances or any item or element affecting taxable_income so that each controlled_taxpayer after such an allocation reports its own true_taxable_income the commissioner's determination as set forth in a notice_of_deficiency is presumptively correct the taxpayer has the burden_of_proof rule a 290_us_111 moreover absent a showing of abuse_of_discretion by the commissioner the commissioner's sec_482 determination must be sustained 92_tc_525 affd 933_f2d_1084 2d cir to succeed therefore a taxpayer first must show that the commissioner's sec_482 reallocations are arbitrary capricious or unreasonable sundstrand corp v commissioner supra 84_tc_996 affd in part revd in part and remanded 856_f2d_855 7th cir in deciding whether the commissioner's determination is reasonable courts focus on the reasonableness of the result not on the details of the methodology used bausch lomb inc v commissioner supra pincite see also 372_f2d_990 once the taxpayer has proved that the deficiencies set forth in the notice_of_deficiency are arbitrary capricious or unreasonable the taxpayer has the additional burden of proving satisfaction of the arm's length standard see eli lilly co v commissioner f 2d pincite sundstrand corp v commissioner supra pincite in the instant case as between ltd and inc respondent's allocations at least must be reasonable attempts to reflect arm's length transactions see 77_tc_881 b the sec_482 regulations the term controlled is defined as including any kind of control direct or indirect whether legally enforceable and however exercisable or exercised sec_1_482-1 income_tax regs the term controlled_taxpayer means any one of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests sec_1 a income_tax regs the terms group and group of controlled taxpayers mean the organizations trades_or_businesses owned or controlled by the same interests sec_1_482-1 income_tax regs the regulations provide where one member of a group of controlled entities performs marketing managerial administrative technical or other services for the benefit of or on behalf of another member of the group without charge or at a charge which is not equal to an arm’s-length charge the district_director may make appropriate allocations to reflect an arm’s-length charge for such services sec_1_482-2 income_tax regs the regulations provide a benefit test stating that allocations may be made to reflect arm’s length charges with respect to services undertaken for the joint benefit of the members of a group of controlled entities as well as with respect to services performed by one member of the group exclusively for the benefit of another member of the group sec_1_482-2 income_tax regs conversely no allocations shall be made if the probable benefits to the other members were so indirect or remote that unrelated parties would not have charged for such services id an arm’s-length charge for services rendered is the amount which was charged or would have been charged for the same or similar services in independent transactions with or between unrelated parties under similar circumstances considering all relevant facts sec_1_482-2 income_tax regs unless the services are an integral part of the business activity of either the entity rendering the services renderer or the entity receiving them recipient or unless the taxpayer establishes a more appropriate charge the arm's length charge for services is deemed to equal the cost or deductions incurred with respect to the services performed by the renderer for the recipient id for services which are an integral part of the business activity of either the renderer or the recipient the costs or deductions incurred in rendering such services are not deemed to equal an arm’s-length charge sec_1_482-2 income_tax regs services are considered an integral part of the business activity of a related_entity in four situations the situation applicable to the instant case is the second situation defined as a case in which the renderer renders services to one or more related parties as one of its principal activities sec_1 b ii income_tax regs the regulations provide two tests for determining the applicability of the second situation the first test the 25-percent test is stated as follows it will be presumed that the renderer does not render services to related parties as one of its principal activities if the cost of services of the renderer attributable to the rendition of services for the taxable_year to related parties do not exceed percent of the total costs or deductions of the renderer for the taxable_year sec_1 b ii a income_tax regs pursuant to the 25-percent test the costs of services rendered to related parties include all costs or deductions directly or indirectly related to the rendition of such services but excludes amounts properly reflected in the cost_of_goods_sold of the renderer sec_1_482-2 income_tax regs additionally the regulations provide that in a case where any of the costs or deductions of the renderer do not reflect arm's length consideration and no adjustment has been made under any provision of the internal_revenue_code to reflect arm's length consideration the 25-percent test will not apply if had an arm’s-length charge been made the costs or deductions attributable to the renderer's rendition of services to related entities would exceed percent of the total costs or deductions of the renderer for the taxable_year id once the 25-percent test is satisfied the regulations provide a second test which is a determination of whether the rendition of services to related parties is one of the principal activities of the renderer based on the facts and circumstances of each particular case the facts_and_circumstances_test sec_1_482-2 income_tax regs factors which may be considered in the facts_and_circumstances_test include the time devoted to the rendition of the services the relative cost of the services the regularity with which the services are rendered the amount of capital_investment the risk of loss involved and whether the services are in the nature of supporting services or independent of the other activities of the renderer id pursuant to sec_482 the method of allocating apportioning or distributing income deductions credits and allowances to be used by the district_director in any case including the form of the adjustments and the character and source of amounts allocated shall be determined with reference to the substance of the particular transactions or arrangements which result in the avoidance of taxes or the failure to clearly reflect income sec_1_482-1 income_tax regs the appropriate adjustments may take the form of inter alia an increase or decrease in gross_income or an increase or decrease in deductions including depreciation id sec_1_482-1 income_tax regs provides whenever the district_director makes adjustments to the income of one member of a group of controlled taxpayers such adjustments being referred to in this paragraph as primary adjustments he shall also make appropriate correlative adjustments to the income of any other member of the group involved in the allocation the correlative_adjustment shall actually be made if the united_states income_tax_liability of the other member would be affected for any pending taxable_year thus if the district_director makes an allocation of income he shall not only increase the income of one member of the group but shall decrease the income of the other member if such adjustment would have an effect on the united_states income_tax_liability of the other member for any pending taxable_year a pending taxable_year is any taxable_year with respect to which the united_states income_tax return of the other member has been filed by the time the allocation the primary_adjustment is made and with respect to which a credit or refund is not barred by the operation of any law or rule_of law id for purposes of paragraph d of sec_1_482-1 income_tax regs the regulations state that a primary_adjustment shall not be considered to have been made and therefore a correlative_adjustment is not required to be made until the first occurring of the following events with respect to the primary_adjustment i the date of assessment of the tax following execution by the taxpayer of a form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment with respect to such adjustment ii acceptance of a form 870-ad offer of waiver of restriction on assessment and collection of deficiency in tax and acceptance of overassessment iii payment of the deficiency iv stipulation in the tax_court of the united_states v final_determination of tax_liability by offer-in- compromise closing_agreement or court action id or discussion petitioners contend that an arm’s-length fee was charged by inc for its investment management services rendered to ltd petitioners contend that the fee was arm's length because petitioners used a cost-plus profit calculation in the early years during inc began charging a fee based on an assets under management percentage as support for the contention that the fee was arm's length petitioners emphasize that representatives from both inc and ltd negotiated the fee in consultation with outside counsel and that the fee was reviewed and accepted each year by the companies' outside auditor petitioners contend that inc's fees were comparable to the fees that united_states trust charged ltd before the creation of inc petitioners contend that united_states trust is an independent service provider which charged an arm’s-length fee for its services finally petitioners contend that respondent's sec_482 allocations are arbitrary capricious and unreasonable on the following additional grounds petitioners assert that respondent's expert report is flawed petitioners contend that conclusions of respondent's experts about inc's operations had no relation to the facts furthermore petitioners complain that respondent has allocated all of ltd's remaining net_income to inc petitioners contend that for respondent's allocations to prevail all of the income ltd earned in the taxable years ended through must have originated exclusively through inc personnel working in san antonio petitioners assert that there were only a handful of management-level employees working in inc’s office in san antonio and that there was a relatively low level of activity in that office as evidenced by the low number of telephone calls from that office to mexico petitioners contend that the income received by ltd from structuring and executing currency_transactions and from the tva underwriting was not generated from san antonio by inc personnel respondent contends that inc provided ltd with much more than back office services respondent argues that numerous services were provided to ltd by inc inc provided all of the services that ltd was obligated to provide to the third party clients inc generated the spreads from u s and foreign pooled investments by obtaining higher interest rates on investments than those paid to clients account executives at inc were the primary point_of_contact and information source for financial transactions involving clients and promoters account executives at inc maintained account cards on which they recorded instructions that they received directly from clients over the telephone and in person in the san antonio office inc employees implemented the clients' investment decisions monitored the clients' investments acted as an interface between clients and other financial institutions concerning currency exchanges money transfers loans and securities and provided current information to clients and promoters concerning various investment products inc made all investment decisions on behalf of ltd inc's operations department researched and chose investment vehicles for the omnibus iff and mma funds and inc's personnel tracked exchange rates for the currency futures and brokerage services ltd offered respondent contends that ltd's service agreements with its clients the discretionary authorizations were for the most part independent transactions between unrelated parties respondent argues that because inc performed all of its services on behalf of ltd the revenues of ltd are the best indicators of what inc's arm's length charges to ltd should have been which is the reason respondent allocated all of the remaining net_revenues earned by ltd to inc accordingly respondent argues that the arm's length charge for investment management services inc provided to ltd was the net amount of revenues ltd derived in servicing its clients accordingly respondent argues that allocations should be made to inc pursuant to sec_482 as follows year inc’s reported respondent's revenues from ltd allocations dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number finally respondent contends that ltd is not entitled to the deduction correlating to respondent's sec_482 allocation to inc we first examine whether inc is a controlled_taxpayer within the meaning of sec_1_482-1 income_tax regs inc was a wholly owned subsidiary of ltd directly during the taxable years ended date and and indirectly through the insertion of a holding_company holdings during the subsequent taxable years in issue consequently we conclude that ltd controlled inc within the meaning of sec_1_482-1 income_tax regs and that inc is a controlled_taxpayer within the meaning of sec_1_482-1 income_tax regs additionally because the same interests that own ltd also own inc we conclude that ltd and inc constitute a group of controlled taxpayers within the meaning of sec_1 a income_tax regs we turn next to whether inc provides the required services pursuant to sec_1_482-2 income_tax regs inc provides administrative services to ltd inc handles the daily operations of ltd’s pooled investments program and its funds performs research and bookkeeping and produces the monthly client statements inc and ltd are each members of a group of controlled entities consequently inc provides administrative or other services for the benefit of another member of the group of controlled entities within the meaning of sec_1 b income_tax regsdollar_figure we have previously noted that sec_1_482-2 income_tax regs applies to a group of controlled 'entities' while sec continued we turn next to whether inc passes the benefit test of sec_1_482-2 income_tax regs the regulations provide that allocations may be made to reflect arm’s length charges with respect to services performed by one member of the group exclusively for the benefit of another member of the group sec_1_482-2 income_tax regs inc rendered services exclusively for the benefit of ltd which constituted in actuality rendering services to ltd's clients the benefits to ltd were not so indirect or remote that unrelated parties would not have charged for such services id ltd paid inc an annual fee for the services that inc rendered for ltd’s benefit accordingly we hold that inc passes the benefit test of sec_1_482-2 income_tax regs we must next ascertain whether the services are an integral part of the business activity of either the entity rendering the services renderer or the entity receiving them recipient pursuant to sec_1_482-2 income_tax regs in order to decide which regime to apply in determining inc’s arm's length charge for its services in their briefs the parties did not apply the two tests of sec_1_482-2 income_tax continued b income_tax regs describing the scope and purpose of sec_482 refers to a group of controlled 'taxpayers ' we believe that the difference in language is insignificant 88_tc_604 ndollar_figure affd without published opinion 855_f2d_855 8th cir ltd and inc are thus both controlled entities and controlled taxpayers and income may properly be allocated to inc to reflect arm's length dealing pursuant to sec_482 regs as to the 25-percent test the cost of services of inc attributable to its rendition of services to ltd can be extrapolated from the proportion of inc's revenues earned from ltd to inc's total revenues in the taxable_year ended with gross revenues of dollar_figure inc reported dollar_figure of revenue from ltd or percent of its gross revenues from ltd in the taxable_year ended with gross revenues of dollar_figure inc reported dollar_figure of revenue from ltd or percent of its revenue from ltd in the taxable_year ended with gross revenues of dollar_figure inc reported dollar_figure of revenue from ltd or percent of its gross revenues from ltd in the taxable_year ended with gross revenues of dollar_figure inc reported dollar_figure of revenue from ltd or percent of its gross revenues from ltd in the taxable_year ended with gross revenues of dollar_figure inc reported dollar_figure of revenue from ltd or percent of its gross revenues from ltd assuming that inc's revenues attributable to its rendition of services for the taxable_year to ltd when expressed as a percentage of inc's gross revenues are commensurate with the costs of services inc provides for ltd we conclude that inc meets the 25-percent floor in each taxable_year ended through once the 25-percent test is satisfied the regulations provide a second test which is a determination of whether the rendition of services to related parties is one of the principal activities of the renderer based on a facts_and_circumstances_test sec_1_482-2 income_tax regs factors which may be considered in such determination include the time devoted to the rendition of the services to related parties the relative cost of the services the regularity with which the services are rendered the amount of capital_investment the risk of loss involved and whether the services are in the nature of supporting services or independent of the other activities of the renderer id the regulations do not define a related_party for purposes of sec_1_482-2 income_tax regs inc and ltd however are members of a group of controlled entities within the meaning of sec_1_482-2 income_tax regs and inc is a wholly owned subsidiary of ltd consequently we believe that inc and ltd are related parties within the meaning of sec_1_482-2 income_tax regs in the instant cases nearly all of inc's activities were devoted to the rendition of services to a related_party ltd inc rendered services to ltd which constituted in reality the rendering of services to ltd's clients inc researched the financial institutions and interest rates for the certificate of deposit operation additionally inc regularly rendered services to ltd inc performed the day-to-day functions for the certificate of deposit operation which included placing the funds as directed by the clients and collecting interest and dividends at the proper maturity depositing such items into the client’s account or ltd’s accounts and reinvesting funds if necessary the relative cost of the services that inc provided to ltd is unknown but based upon the fact that greater than percent of inc's gross revenues came from ltd see supra pp the cost of services inc provided to ltd similarly must be relatively large in amount the exact amount of capital_investment made by inc with regard to rendering services to ltd is unknown inc did however establish an office in san antonio to perform its duties inc’s tax returns for the years in issue show that inc purchased an office copier computer equipment and software and office equipment and furniture in sum inc’s capital_investment with regard to rendering services to ltd appears to have been relatively large in amount the risk of loss involved in the rendition of services by inc to ltd appears to have been relatively low after the end of each of the taxable years ended date and inc finalized with ltd the total amount of payments to be paid_by ltd to inc for services rendered during the preceding_taxable_year inc had a relatively low risk of loss in the rendition of services to ltd the services that inc rendered to ltd were in the nature of supporting services inc provided administrative services that supported ltd’s investment management business inc’s rendition of services did not constitute a manufacturing production extraction or construction activity the regulations analyze the type of services rendered--ie whether or not they are supporting services--to determine whether the 25-percent test applies sec_1_482-2 example income_tax regs we find that the services that inc rendered were in the nature of supporting services for purposes of sec_1_482-2 income_tax regs the factor of whether the services that inc rendered to ltd were independent of the other activities of inc is not applicable to the instant case inc performed very few if any other activities that were not for ltd consequently the services that inc rendered to ltd cannot be viewed as independent of the other activities of inc because inc had few other activities accordingly we believe that the factor of independent services is not relevant to the instant cases based on the foregoing we conclude that pursuant to the facts_and_circumstances_test inc renders services to a related_party as one of its principal activities within the meaning of sec_1_482-2 income_tax regs consequently we hold that the services are an integral part of the business activity of inc within the meaning of sec_1_482-2 income_tax regs because services are an integral part of inc's business activity an arm’s-length charge for inc's services rendered to ltd is the amount which was charged or would have been charged for the same or similar services in independent transactions with or between unrelated parties under similar circumstances considering all relevant facts sec_1 b income_tax regs in deciding whether the commissioner's determination is reasonable courts focus on the reasonableness of the result and not on the details of the methodology used 92_tc_525 see also eli lilly co v united_states ct_cl pincite f 2d pincite in the instant cases we hold that respondent's determinations are unreasonable because of the lack of reasonableness in the results that is we conclude that as to inc’s taxable years ended date and the allocation of the sum of three bank accounts as income to inc is arbitrary and as to inc’s taxable years ended date and the allocation of the remaining amount of ltd’s net_income to inc thereby effecting an allocation when added to the amount of service fees already paid_by ltd to inc of all of ltd’s net_income to inc is arbitrary see achiro v commissioner t c pincite we reach this conclusion because respondent in the notices of deficiency failed to trace which activities of inc earned what revenue and failed to distinguish income earned by ltd from income earned by inc nonetheless once petitioners prove that the deficiencies set forth in the notice_of_deficiency are arbitrary capricious or unreasonable they still have the burden of proving that their own allocation satisfies the arm's length standard if they fail to carry the latter burden the court must determine the proper allocation of items based upon the record see eli lilly co v commissioner f 2d pincite sundstrand corp v commissioner t c pincite petitioners argue that in the instant case arm’s-length charges are the amounts charged by inc to ltd the amounts charged by united_states trust to ltd or the amounts petitioners' expert has concluded would have been charged for similar services under similar circumstances respondent argues that arm’s-length charges are the amounts charged by ltd to its clients or ltd's net_revenues determined by respondent's experts to approximate what would have been charged for similar services under similar circumstances in the instant cases we conclude that the amounts which were charged in independent transactions for the same services are arm's length charges the record in the instant cases provides arm's length charges for the services in issue because ltd charged its unrelated clients for the services ltd paid inc to performdollar_figure both parties’ experts provided their opinions as to an arm’s-length charge we however conclude that such estimates are not useful in light of the facts and circumstances of the instant cases additionally we conclude that the amounts charged by inc to ltd are not by definition arm's-length charges because they do not derive from independent transactions we note that the record reveals instances in which ltd dealt with related or favored clients who were charged lower or no fees for unrelated clients however ltd charged a standard amount for the transactions it effectuated between unrelated parties finally we conclude that the amounts charged by united_states trust are not useful because they derive from years prior to those in issue and do not address by definition the pooled investments and funds ltd arranged for its clients the services in issue were marketed by ltd to the public ltd however did not actually perform the services but instead paid inc to perform them in other words the services rendered by ltd were the same services inc performed for ltd's clients on behalf of ltd consequently because the fees that ltd charged its unrelated clients were an amount which was charged or would have been charged for the same or similar services in independent transactions with or between unrelated parties under similar circumstances considering all relevant factors we conclude that such fees represent an arm’s-length charge within the meaning of sec_1_482-2 income_tax regs we turn now to our calculation of the arm’s length charges for the services that ltd paid inc to perform the parties did not specifically brief what services were to be considered in the sec_482 allocation in deciding inc’s true_taxable_income from service fees we limit our examination and holding to the same investment products that we have discussed supra pp with regard to ltd’s income and expenses we note that in such discussion the direct costs for each category of income did not include ltd’s payment of service fees to inc consequently we held supra pp that respondent’s allocation of the remaining amount of ltd’s net_income to inc thereby effecting an allocation when added to the amount of service fees already paid_by ltd to inc of all of ltd’s net_income to inc is arbitrary because we use the fees that ltd charged its unrelated clients as the arm’s length charge for inc’s services we calculate inc’s arm’s length charge in the same manner as ltd calculated its service charges to its clients to wit we multiply the net value of assets placed with ltd by a percentage factor depending upon the category of investment as to the total_amounts of client assets placed with ltd we use the figures in respondent's expert report which are rounded from figures in the audited annual reports of ltd and its subsidiaries for through as to the percentage factors which for some products include an initial placement cost and an asset management fee we use the figures in the discretionary authorizations or the deloitte workpapers ltd paid inc to handle ltd’s certificates of deposit and pooled investments operation cash and investment funds and treasury bill transactions ltd charged its clients dollar_figure percent of the net assets placed with ltd in the certificate of deposit operation cash and investment funds or treasury bill transactions accordingly the arm’s length charge for inc’s services for such operations is the amount of net assets received from clients times dollar_figure percent ltd paid inc to maintain investments placed in the currency fund ltd charged its clients a 3-percent placement cost plus an annual management fee starting with the second year of dollar_figure percent of the value of the assets under management accordingly the arm’s length charge for inc’s services for that operation is the amount of clients’ newly placed net assets time sec_3 percent plus the amount of clients’ already placed net assets times dollar_figure percent ltd paid inc to maintain investments placed in the feim fund ltd charged its clients a placement cost based on a sliding scale of dollar_figure percent to dollar_figure percent depending upon the amount of the investment ltd also charged an annual management fee starting with the second year of dollar_figure percent of the value of the assets under management petitioners did not present evidence on and the record does not reveal the precise amounts of clients’ funds at each level of the graduated placement costs consequently we are unable to calculate ltd’s feim fund commission on a sliding scale we note that deloitte used in its audit a figure of dollar_figure percent and we apply that amount in the instant case accordingly the arm’s length charge for inc’s services for that operation is the amount of clients’ newly placed net assets times dollar_figure percent plus the amount of clients’ already placed net assets times dollar_figure percent ltd paid inc to maintain investments placed in the inversat fund ltd charged its clients a placement cost based on a sliding scale of dollar_figure percent to dollar_figure percent depending upon the amount of the investment ltd also charged an annual management fee starting with the second year of dollar_figure percent of the value of the assets under management petitioners did not present evidence on and the record does not reveal the precise amounts of clients’ funds at each level of the graduated placement costs consequently we are unable to calculate ltd’s inversat fund commission on a sliding scale we note that deloitte used in its audit a figure of dollar_figure percent and we apply that amount in the instant case accordingly the arm’s length charge for inc’s services for such operation is the amount of clients’ newly placed net assets times dollar_figure percent plus the amount of clients’ already placed net assets times dollar_figure percent ltd paid inc to maintain investments placed in the matric fund ltd charged its client matric corp a consulting fee of dollar_figure to maintain the matric fund accordingly the arm’s length charge for inc’s services for that operation is dollar_figure ltd paid inc to maintain investments placed in tva ltd charged its client tva inc an administration fee of dollar_figure per month accordingly the arm’s length charge for inc’s services for that operation is dollar_figure per month ltd paid inc to effect currency_transactions the amount that ltd earned is the amount that ltd charged its clients some of ltd’s income however was generated by ltd’s guadalajara office and not by inc consequently inc will not be allocated that income accordingly the arm’s length charge for inc’s services for those operations is the amount of ltd’s revenues minus the amounts earned by the guadalajara officedollar_figure ltd paid inc to perform services for other funds operations and transactions the amount that ltd earned is the amount that ltd charged its clients accordingly the arm’s length charge for inc’s services for such operations is the amount of ltd’s revenues we calculate the arm's length charges for inc's services as follows tye date certificates of deposit big_number x dollar_figure cash investment funds big_number x big_number treasury bills big_number x big_number currency_transactions ltd’s revenues big_number currency swaps ltd’s revenues big_number total big_number tye date certificates of deposit big_number x big_number cash investment funds big_number x big_number treasury bills big_number x big_number for ltd’s taxable_year ended date its revenues from currency_transactions totaled dollar_figure of which dollar_figure was earned by the guadalajara office accordingly we calculate inc’s arm’s length charge for the services that it rendered as dollar_figure for ltd’s taxable_year ended date its revenues from currency_transactions totaled dollar_figure of which dollar_figure was earned by the guadalajara office accordingly we calculate inc’s arm’s length charge for the services that it rendered as dollar_figure currency fund commissions placement cost big_number x big_number feim fund commissions placement cost big_number x big_number currency_transactions ltd’s revenues big_number client incorporation and trust creation fees ltd’s revenues big_number total big_number tye date certificates of deposit big_number x big_number cash investment funds big_number x big_number treasury bills big_number x big_number currency fund commissions placement cost big_number x big_number management fee big_number x big_number feim fund commissions placement cost big_number x big_number management fee big_number x big_number inversat fund commissions placement cost big_number x big_number tva administration fees ltd's revenues big_number currency_transactions income ltd’s revenues big_number client incorporation and trust creation fees ltd’s revenues big_number letters of credit fees ltd’s revenues big_number total big_number tye date certificates of deposit big_number x big_number cash investment funds big_number x big_number currency fund commissions placement cost x management fee big_number x big_number feim fund commissions placement cost x management fee big_number x big_number inversat fund commissions placement cost x management fee big_number x big_number wire and check fees ltd’s revenues big_number currency_transactions income ltd’s revenues big_number client incorporation and trust creation fees ltd’s revenues big_number tva administration fees ltd’s revenues big_number gold and silver fees ltd’s revenues big_number letters of credit fees ltd’s revenues big_number certificates of deposit and term deposits total big_number big_number x big_number cash investment funds big_number x big_number currency fund commissions placement cost x management fee big_number x big_number feim fund commissions placement cost big_number x big_number management fee big_number x big_number inversat fund commissions placement cost x management fee big_number x big_number matric fund commissions ltd’s revenues big_number wire and check fees ltd’s revenues big_number client incorporation and trust creation fees ltd’s revenues big_number tva administration fees ltd’s revenues big_number gold and silver fees ltd’s revenues big_number letters of credit fees ltd’s revenues big_number total big_number as ltd paid service fees to inc during the years in issue the amount of income to be allocated to inc is the difference between the arm's-length charges calculated supra and the amounts of service fees already paid accordingly we hold that income is to be allocated to inc from ltd pursuant to sec_482 for inc's taxable years ended date through once a primary_adjustment is made to inc's income the district_director is required to make a correlative_adjustment to the income of ltd pursuant to sec_1_482-1 income_tax regs the parties have briefed the issue of whether ltd is entitled to such correlative adjustmentdollar_figure the primary_adjustment to inc’s income is not considered to have been made until the occurrence of the first of any of the five events set forth in sec_1_482-1 income_tax regs the event relevant to the instant case is a final_determination as we have stated supra note ltd’s deficiencies in income_tax for its taxable years ended date and are not at issue in the instant case accordingly we decide whether ltd is entitled to a correlative_adjustment for each of its taxable years ended date and of tax_liability by court action a correlative_adjustment is not required to be made until a primary_adjustment is made sec_1_482-1 income_tax regs as the primary_adjustment is not considered to have been made until a final_determination of tax_liability by court action a correlative_adjustment is also not required to be made until that time accordingly as a final_determination of tax_liability by court action will not occur until after the issuance of this opinion the correlative_adjustment is not required to be made until after issuance of this opinion the record however contains all facts necessary to decide at this point whether ltd is entitled to a correlative_adjustment petitioners contend that as a matter of law if not simple logic should the tax_court reallocate any amount of ltd’s income to inc then ltd’s taxable_income should be reduced in equal amount petitioners cite the correlative_adjustment provisions of sec_1_482-1 income_tax regs as support for the treatment of any sec_482 allocation of income to inc as a deduction to ltd petitioners note that denying the deduction of the sec_482 correlative_adjustment to ltd results in taxing the same dollar twice once in the hands of ltd and once in the hands of inc respondent agrees that ltd would ordinarily be entitled to a correlative_adjustment equal to the primary_adjustment to inc respondent notes however that deductions are a matter of legislative grace and not a matter of right 35_bta_764 respondent contends that sec_882 protects respondent from having to perform the almost impossible task of properly apportioning and allocating deductions for an uncooperative foreign taxpayer in the instant cases at this time there exist two paths for deciding whether ltd is entitled to a correlative_adjustment but pursuant to either one the result is the same ltd is not entitled to a correlative_adjustment to its income following the first path if ltd does not file a u s income_tax return by the time the primary_adjustment is made ltd will fall out of the sec_482 regime entirely and will therefore be ineligible to receive a correlative_adjustment to its income a correlative_adjustment is made to the income of a taxpayer only if such adjustment would have an effect on the u s income_tax_liability of the taxpayer for any pending taxable_year sec_1_482-1 income_tax regs a pending taxable_year is any taxable_year with respect to which the united_states income_tax return of the other member has been filed by the time the allocation the primary_adjustment is made and with respect to which a credit or refund is not barred by the operation of any law or rule_of law id if ltd fails to file a u s income_tax return by the time the primary_adjustment is made ltd will have no pending taxable_year within the meaning of sec_1 d income_tax regs and will therefore be ineligible for a correlative_adjustment to its income following the second path if ltd files a u s income_tax return by the time the primary_adjustment is made ltd will be precluded from taking its correlative_adjustment which would be in the form of a sec_882 deduction the form of a sec_482 allocation including the character and source of amounts allocated follows the substance of the particular transaction that results in the avoidance of taxes or the failure to reflect income clearly sec_1_482-1 income_tax regs appropriate adjustments may include inter alia an increase or decrease in gross_income or an increase or decrease in deductions id in the instant case the substance of the particular transaction that results in the avoidance of taxes was an underpayment by ltd to inc of fees for the performance of personal services the form of the sec_482 allocations to inc and ltd follows the substance of such transaction and therefore consists of additional compensation_for services for inc and additional compensation expenses for ltd accordingly the character and source of the amounts allocated are for inc personal services income_from_sources_within_the_united_states includable in inc's gross_income pursuant to sec_61 and for ltd additional compensation expenses includable in ltd's trade_or_business deductions pursuant to sec_882 the form of the correlative_adjustment to ltd’s income is therefore an increase in the amount ltd is entitled to deduct pursuant to sec_882 pursuant to 125_f2d_906 4th cir and 126_f2d_384 4th cir discussed supra pp however we hold that ltd is precluded from receiving the benefits of any deductions it might have otherwise been entitled to claim had it filed a timely true and accurate return pursuant to sec_882 in the instant case the correlative_adjustment to ltd’s income is in the form of a deduction pursuant to sec_882 accordingly ltd will not be entitled to a correlative_adjustment to its income we have previously addressed the issue of double_taxation with regard to a sec_482 correlative_adjustment in 67_tc_911 we made a primary_adjustment against the taxpayer without addressing the issue whether the related_party not a party to the action then before us would ultimately receive its correlative_adjustment we cautioned however we do not intend our holding on this issue to be read to sanction a double tax on the same income--a tax as a result of the primary_adjustment without an accompanying correlative_adjustment sec_482 indeed contemplates that when the commissioner allocates income to one commonly controlled organization he will make a correlative_adjustment in the income of the other id pincite- fn ref omitted citations omitted in collins electrical co and the cases cited therein however we were not confronted with the additional factor of a foreign corporation’s failure_to_file an income_tax return where as in the instant case a foreign_corporation fails to file an income_tax return the interplay of sec_882 and sec_482 requires the denial of a correlative_adjustment if such correlative_adjustment is in the form of deductions the taxpayer might have otherwise been entitled to claim had it filed a timely true and accurate return we note that allowing ltd in the instant case to deduct its sec_482 correlative_adjustment would produce an anomalous result with regard to ltd’s sec_882 deductions the additional compensation expenses allocated to ltd pursuant to sec_482 would be allowed but the compensation expenses already paid_by ltd to inc and the other business_expenses eg commissions to promoters etc would be disallowed pursuant to sec_882 as we have discussed supra pp ltd filed no return at all and therefore failed to comply with the express requirement of sec_1_882-4 income_tax regs consequently we uphold respondent’s disallowance of the deduction for ltd’s correlative_adjustment that ltd might have otherwise been entitled to claim had it filed a timely true and accurate return pursuant to sec_882 f remaining issue sec_1 positions of the parties petitioners make no argument on brief concerning the remaining issues set forth below in this paragraph f consequently we consider such issues to have been conceded rybak v commissioner t c pincite accordingly we decide the issues set forth below issues with respect to ltd a we hold that ltd is liable for the branch_profits_tax imposed pursuant to sec_884 for its taxable years ended and b we hold that ltd is liable for the environmental_tax imposed pursuant to sec_59a issues with respect to inc a we hold that inc is not entitled to deductions claimed for legal and audit expenses for its taxable_year ended b we hold that the net_operating_loss_deduction claimed by inc should not be increased for its taxable_year ended and should not be decreased for the taxable_year ended c we hold that the investment_credit claimed by inc should not be increased for its taxable_year ended and should not be decreased for its taxable_year ended issues with respect to holdings a we hold that holdings is not entitled to deductions claimed for legal and audit fees for its taxable_year ended petitioners state that the branch_profits_tax is to a large extent a computational issue which will depend on whether ltd was engaged in a u s trade_or_business and to what extent if any its income was effectively connected to such a business petitioners make no argument concerning the issue and we consider it to have been conceded 91_tc_524 b we hold that holdings is not entitled to claimed deductions for professional and legal fees for its taxable years ended and c we hold that holdings is not entitled to deductions claimed for employee training and recruiting for its taxable_year ended d we hold that holdings is liable for the environmental_tax pursuant to sec_59a g additions to tax respondent determined in notices of deficiency that petitioners are liable for the additions to tax imposed by sec_6651 for failure_to_file timely income or withholding_tax returns the additions to tax imposed by sec_6653 for negligence or disregard of rules or regulations the additions to tax imposed by sec_6655 for failure to pay estimated_tax the additions to tax imposed by sec_6656 for failure_to_make_timely_deposits of taxes and the additions to tax imposed by sec_6661 for substantial_understatement_of_income_tax we shall examine the additions to tax separately sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file timely a tax_return unless it is shown that such failure is due to reasonable_cause and not willful neglect a taxpayer can establish reasonable_cause by showing that despite the exercise of ordinary business care and prudence the taxpayer was unable to file the required tax_return within the prescribed time 469_us_241 92_tc_899 sec_301_6651-1 proced admin regs alternatively a taxpayer can establish reasonable_cause by showing reasonable reliance on an accountant's or attorney's advice that filing a return was not necessary even when such advice turned out to have been mistaken united_states v boyle supra pincite willful neglect has been defined as a conscious intentional failure or reckless indifference to timely filing a return id the questions of whether petitioners have acted with reasonable_cause and not willful neglect are questions of fact and petitioners have the burden_of_proof rule a 227_f2d_181 5th cir affg a memorandum opinion of this court it is undisputed that ltd did not file corporate_income_tax returns for taxable years ended date through ltd did not file withholding_tax returns for calendar years through and inc did not file withholding_tax returns for calendar years through we have held that ltd is liable for corporate_income_tax for taxable years ended date through that ltd is liable as a withholding_agent for withholding_tax on the dividend it paid to its shareholders in calendar years and and that inc is not liable as a withholding_agent for withholding_tax consequently we must decide whether ltd's failure_to_file corporate_income_tax returns for taxable years ended date through and ltd’s failure_to_file withholding_tax returns for calendar years and were due to reasonable_cause and not due to willful neglect petitioners seek to establish reasonable_cause by showing their reliance on the opinion of their tax counsel petitioners cite 178_f2d_769 2d cir modifying 12_tc_735 in which the court stated that when a corporate taxpayer selects a competent tax expert supplies him with all necessary information and requests him to prepare proper tax returns we think the taxpayer has done all that ordinary business care and prudence can reasonably demand petitioners contend that ltd and inc provided full disclosure of all relevant facts to their accountants and tax lawyers and the returns prepared by such professionals in accordance with such facts constitute tax_advice upon which ltd and inc may in good_faith reasonably rely and not be subjected to additions to tax for failure_to_file a return we conclude that petitioners have not met their burden_of_proof petitioners have presented no evidence of receiving advice from either an accountant or an attorney that filing a return was unnecessary the record contains one letter dated date in which mr bricker writes in response to deloitte's questions as to whether ltd is subject_to united_states income_tax mr bricker concludes that ltd is not subject_to united_states tax other than on any 'fixed or determinable annual or periodical' united_states source income that it may receive in his letter mr bricker does not address the issue of whether ltd must file a u s income_tax return similarly deloitte's workpapers do not address the issue of whether ltd must file a u s income_tax return in its workpapers for taxable years ended date and deloitte refers to section of petitioners' permanent file to support its conclusion that petitioners have no u s tax_liability that section of the permanent file contained mr bricker's letter to deloitte dated date and a deloitte internal memorandum dated date from r v valdez to floyde w burnside jr and glen i robinson r v valdez writes that deloitte's tax analysis of ltd in the and financial statements is appropriate based on a discussion with burnside and robinson and valdez's own analysis deloitte's financial statements for petitioners conclude that ltd is not subject_to u s federal or state taxes on income as it has no offices in the united_states no u s source income and no income effectively connected with the conduct of a u s trade_or_business we are not persuaded that petitioners relied upon deloitte for advice as to whether to file a u s income_tax return mr the workpapers for the audit of the taxable_year ended date do not mention the tax obligations of ltd bricker was secretary and tax counsel of ltd and he provided legal advice to petitioners deloitte itself sought mr bricker's opinion on the issue of whether ltd is subject_to u s income_tax petitioners do not contend that implicit in the advice of their attorney concluding that ltd was not engaged in a u s trade_or_business there was the additional counsel that filing an income_tax return was unnecessary mr bricker's letter to deloitte in fact states that ltd is still subject_to tax on any fixed or determinable annual or periodical u s source income that it may receive petitioners have not persuaded us that they received advice to the effect that filing an income_tax return was unnecessary consequently we hold that petitioners have not established reasonable_cause and are therefore subject_to the sec_6651 addition_to_tax relating to ltd’s income_tax_liability for taxable years ended date through and ltd’s withholding_tax liability for calendar years and sec_6653 and sec_6653 the code imposes an addition_to_tax that is equal to percent of the entire underpayment if any part of it was due to negligence or disregard of rules or regulations sec_6653 for petitioners’ taxable_year ended date sec_6653 for petitioners’ taxable years ended date through date sec_6653 for petitioners’ taxable_year ended date if the addition_to_tax applies the code imposes a further addition_to_tax in an amount that is equal to percent of the interest payable with respect to the portion of the underpayment that is attributable to negligence or disregard of rules or regulations sec_6653 for petitioners’ taxable_year ended date sec_6653 for petitioners’ taxable years ended date through date sec_6653 for petitioners’ taxable_year ended date respondent's determination that petitioners were negligent is presumed correct and petitioners bear the burden of proving that they were not negligent rule a 58_tc_757 pursuant to sec_6653 negligence is defined as a failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under the circumstances 91_tc_686 citing marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 affd 893_f2d_656 4th cir 85_tc_934 a taxpayer's failure_to_file a timely tax_return is a prima facie case of negligence 92_tc_342 affd 898_f2d_50 5th cir reliance on a return preparer however may relieve a taxpayer from the addition_to_tax for negligence where the taxpayer's reliance is reasonable 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 a taxpayer however is not relieved from liability for the addition_to_tax for negligence merely by shifting the responsibility to a tax professional 57_tc_781 reliance on an expert is not an absolute defense but is a factor to be considered freytag v commissioner supra pincite a taxpayer's reliance must be in good_faith and demonstrably reasonable 91_tc_396 affd without published opinion 940_f2d_1534 9th cir freytag v commissioner supra pincite in such a case a taxpayer will be entitled to rely upon an expert's advice even if the advice should prove to be erroneous 86_tc_492 affd on other issues 864_f2d_1521 10th cir 47_tc_399 affd 398_f2d_832 6th cir the ultimate responsibility for a correct return lies with the taxpayer who must furnish the necessary information to the agent who prepared the return enoch v commissioner supra pincite in other words reliance upon expert advice will not exculpate a taxpayer who supplies the return preparer with incomplete or inaccurate information 14_tc_255 turning to the facts of the instant cases we note that ltd did not file any income_tax returns or withholding_tax returns and that inc did not file any withholding_tax returns we have held that ltd is liable for corporate_income_tax for taxable years ended through that ltd is liable as a withholding_agent for withholding_tax on the dividend it paid to its shareholders in calendar years and and that inc is not liable as a withholding_agent for withholding_tax pursuant to emmons v commissioner supra we hold that ltd’s failure_to_file timely income_tax returns for taxable years ended date through and ltd’s failure_to_file withholding_tax returns for calendar years and are prima facie cases of negligence petitioners have not come forward with sufficient evidence ie they have not overcome or put in equilibrium such a prima facie case id pincite and the cases cited therein as to ltd petitioners did not proffer evidence tending to meet or to rebut respondent's prima facie cases of negligence consequently we sustain respondent's determinations that ltd as to its corporate_income_tax returns for taxable years ended date through and its withholding_tax returns for calendar years and was negligent as to inc's income_tax returns and holdings' income_tax returns petitioners contend that reliance upon experienced advisers relieves them from the addition_to_tax for negligence petitioners however have not provided sufficient evidence to prove that such reliance was reasonable ewing v commissioner supra freytag v commissioner supra consequently we sustain respondent's determination of sec_6653 additions to tax for inc and holdings sec_6655 sec_6655 imposes an addition_to_tax for failure to pay estimated income_tax petitioners bear the burden of disproving respondent's determination of an addition_to_tax pursuant to sec_6655 rule a as petitioners paid no estimated_tax and offered no evidence to explain their failure to do so we sustain respondent's determination id sec_6656 sec_6656 imposes an addition_to_tax for failure to deposit timely a tax in a government depositary the addition_to_tax is equal to percent of the underpaymentdollar_figure the addition_to_tax does not apply if the failure to deposit timely is due to reasonable_cause and not to willful neglect sec_6656 as with the sec_6651 additions to tax petitioners seek to establish reasonable_cause by showing their reliance on the opinion of their tax adviser and accountants we apply the standard for reasonable_cause in sec_6651 to sec_6656 we have held that ltd is liable for corporate_income_tax for taxable years ended date through that ltd is liable as a withholding_agent for withholding_tax on the sec_8001 of the omnibus budget reconciliation act of publaw_99_509 100_stat_1951 sets the amount of such addition_to_tax pincite percent of the amount of the underpayment effective for amounts assessed after date the date of the enactment of the amendment dividend it paid to its shareholders in calendar years and and that inc is not liable as a withholding_agent for withholding_tax applying the same reasoning as we applied supra pp for sec_6651 we conclude that petitioners have not met their burden_of_proof as to their income_tax_liability for taxable years ended date through and as to their withholding_tax liability for calendar years and petitioners have presented no evidence of receiving advice from either an accountant or an attorney that depositing timely a tax in a government depositary was unnecessary mr bricker’s letter in response to deloitte’s questions as to whether ltd is subject_to united_states income_tax does not address the issue of whether ltd must deposit timely a tax in a government depositary we are not persuaded that petitioners relied upon deloitte for advice as to whether to deposit timely a tax in a government depositary mr bricker was secretary and tax counsel of ltd and he provided legal advice to petitioners deloitte itself sought mr bricker’s opinion on the issue of whether ltd is subject_to u s income_tax petitioners do not contend that implicit in the advice of their attorney concluding that ltd was not engaged in a u s trade_or_business there was the additional counsel that depositing timely a tax in a government depositary was unnecessary mr bricker’s letter to deloitte in fact states that ltd is subject_to tax on any fixed or determinable annual or periodical u s source income that it may receive petitioners have presented no evidence of receiving advice that depositing timely a tax in a government depositary was unnecessary consequently we hold that petitioners have not established reasonable_cause and are therefore subject_to the sec_6656 additions to tax relating to ltd’s income_tax_liability for taxable years ended date through and ltd’s withholding_tax liability for calendar years and sec_6661 sec_6661 imposes an addition_to_tax on a substantial_understatement_of_income_tax for corporations an understatement is substantial where it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 and b the sec_6661 addition_to_tax is not applicable however if there was substantial_authority for the taxpayer's treatment of the items in issue or if relevant facts relating to the tax treatment were disclosed on the return sec_6661 and ii petitioners bear the burden of disproving respondent's determination of an addition_to_tax pursuant to sec_6661 rule a petitioners have not presented any authority to support their treatment of the items at issue other than the cases that we have distinguished supra pp there was no disclosure of the relevant facts on a return consequently we sustain respondent's determination of an addition_to_tax pursuant to sec_6661 antonides v commissioner t c pincite all other arguments made by petitioners have been considered and found to be without merit to reflect the above decisions will be entered under rule
